Exhibit 10.1
 
CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.,
CALUMET LP GP, LLC,
CALUMET OPERATING, LLC,
CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP,
CALUMET SHREVEPORT, LLC,
CALUMET SHREVEPORT LUBRICANTS & WAXES, LLC,
CALUMET SHREVEPORT FUELS, LLC,
CALUMET SALES COMPANY INCORPORATED,
CALUMET PENRECO, LLC and
CALUMET FINANCE CORP.,
as Borrowers
 
AMENDED AND RESTATED
CREDIT AGREEMENT
Dated as of June 24, 2011
$550,000,000
 
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,
BANK OF AMERICA, N.A.,
as Agent,
JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agent,
WELLS FARGO CAPITAL FINANCE, LLC,
as Co-Syndication Agent,
PNC BANK, N.A.,
as Co-Documentation Agent,
SUNTRUST BANK,
as Co-Documentation Agent
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC
and
WELLS FARGO CAPITAL FINANCE, LLC
as Joint Lead Arrangers and Joint Book Runners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
SECTION 1.
  DEFINITIONS; RULES OF CONSTRUCTION     1  
 
           
1.1
  Definitions     1  
1.2
  Accounting Terms     35  
 
  1.2.1 Generally     35  
 
  1.2.2 Changes in GAAP     35  
 
  1.2.3 Effect of Dispositions, Acquisitions and Expense Reductions     35  
 
  1.2.4 Consolidation of Variable Interest Entities     36  
1.3
  Certain Matters of Construction     36  
1.4
  Proportionate Adjustment     37  
 
           
SECTION 2.
  CREDIT FACILITIES     37  
 
           
2.1
  Revolver Commitment     37  
 
  2.1.1 Revolver Loans     37  
 
  2.1.2 Revolver Notes     37  
 
  2.1.3 Use of Proceeds     37  
 
  2.1.4 Voluntary Reduction or Termination of Revolver Commitments     37  
 
  2.1.5 Overadvances     38  
 
  2.1.6 Protective Advances     38  
2.2
  Incremental Availability     39  
2.3
  Letter of Credit Facility     39  
 
  2.3.1 Issuance of Letters of Credit     39  
 
  2.3.2 Reimbursement; Participations     41  
 
  2.3.3 Cash Collateral     42  
 
  2.3.4 Resignation of Issuing Bank     42  
 
           
SECTION 3.
  INTEREST, FEES AND CHARGES     43  
 
           
3.1
  Interest     43  
 
  3.1.1 Rates and Payment of Interest     43  
 
  3.1.2 Application of LIBOR to Outstanding Loans     43  
 
  3.1.3 Interest Periods     44  
 
  3.1.4 Interest Rate Not Ascertainable     44  
3.2
  Fees     44  
 
  3.2.1 [Reserved]     44  
 
  3.2.2 Unused Line Fee     44  
 
  3.2.3 LC Facility Fees     44  
 
  3.2.4 Other Fees     45  
3.3
  Computation of Interest, Fees, Yield Protection     45  
3.4
  Reimbursement Obligations     45  
3.5
  Illegality     46  
3.6
  Increased Costs     46  
 
  3.6.1 Increased Costs Generally     46  
 
  3.6.2 Capital Requirements     47  
 
  3.6.3 Certificates for Reimbursement     47  
 
  3.6.4 Delay in Requests     47  
 
  3.6.5 Reserves on LIBOR Loans     48  
3.7
  Capital Adequacy     48  
3.8
  Mitigation     48  
 
  3.8.1 Designation of a Different Lending Office     48  
 
  3.8.2 Replacement of Lenders     48  
3.9
  Funding Losses     48  

i



--------------------------------------------------------------------------------



 



                      Page  
3.10
  Maximum Interest     49  
 
           
SECTION 4.
  LOAN ADMINISTRATION     49  
 
           
4.1
  Manner of Borrowing and Funding Revolver Loans     49  
 
  4.1.1 Notice of Borrowing     49  
 
  4.1.2 Fundings by Lenders     50  
 
  4.1.3 Swingline Loans; Settlement     50  
 
  4.1.4 Telephonic Notices     51  
 
  4.1.5 Electronic Notices     51  
4.2
  Defaulting Lender     51  
 
  4.2.1 Reallocation of Pro Rata Share; Amendments     51  
 
  4.2.2 Payments; Fees     51  
 
  4.2.3 Cure     52  
4.3
  Number and Amount of LIBOR Loans; Determination of Rate     52  
4.4
  Borrower Agent     52  
 
  4.4.1 Designation     52  
 
  4.4.2 [Intentionally Omitted]     52  
 
  4.4.3 Reliance, etc     52  
4.5
  One Obligation     53  
4.6
  Effect of Termination; Survival     53  
 
           
SECTION 5.
  PAYMENTS     53  
 
           
5.1
  General Payment Provisions     53  
5.2
  Repayment of Revolver Loans     53  
5.3
  [Reserved]     54  
5.4
  Payment of Other Obligations     54  
5.5
  Marshaling; Payments Set Aside     54  
5.6
  Post-Default Allocation of Payments     54  
 
  5.6.1 Allocation     54  
 
  5.6.2 Erroneous Application     55  
5.7
  Application of Payments     55  
5.8
  Loan Account; Account Stated     55  
 
  5.8.1 Loan Account     55  
 
  5.8.2 Entries Binding     56  
5.9
  Taxes     56  
5.10
  [Reserved]     58  
5.11
  Nature and Extent of Each Borrower’s Liability     58  
 
  5.11.1 Joint and Several Liability     58  
 
  5.11.2 Waivers     59  
 
  5.11.3 Extent of Liability; Contribution     59  
 
  5.11.4 Joint Enterprise     60  
 
  5.11.5 Subordination     60  
 
           
SECTION 6.
  CONDITIONS PRECEDENT     61  
 
           
6.1
  Conditions Precedent to Initial Loans     61  
6.2
  Conditions Precedent to All Credit Extensions     64  
6.3
  Limited Waiver of Conditions Precedent     64  
 
           
SECTION 7.
  [RESERVED]     65  
 
           
SECTION 8.
  COLLATERAL ADMINISTRATION     65  
 
           
8.1
  Borrowing Base Certificates     65  
8.2
  Administration of Accounts     65  
 
  8.2.1 Records and Schedules of Accounts     65  
 
  8.2.2 Taxes     65  
 
  8.2.3 Account Verification     65  
 
  8.2.4 Maintenance of Dominion Account     66  

ii



--------------------------------------------------------------------------------



 



                      Page  
 
  8.2.5 Proceeds of Collateral     66  
 
  8.2.6 Bank Products     66  
8.3
  Administration of Inventory     66  
 
  8.3.1 Records and Reports of Inventory     66  
 
  8.3.2 Returns of Inventory     66  
 
  8.3.3 Acquisition, Sale and Maintenance     66  
8.4
  [Reserved]     67  
8.5
  Administration of Deposit Accounts     67  
8.6
  General Provisions     67  
 
  8.6.1 Location of Collateral     67  
 
  8.6.2 Insurance of Collateral; Condemnation Proceeds     67  
 
  8.6.3 Protection of Collateral     68  
 
  8.6.4 Defense of Title to Collateral     68  
8.7
  Power of Attorney     68  
 
           
SECTION 9.
  REPRESENTATIONS AND WARRANTIES     69  
 
           
9.1
  General Representations and Warranties     69  
 
  9.1.1 Existence, Qualification and Power; Compliance with Applicable Laws    
69  
 
  9.1.2 Authorization; No Contravention     69  
 
  9.1.3 Governmental Authorization and Approvals; Other Consents     69  
 
  9.1.4 Binding Effect     70  
 
  9.1.5 Financial Statements; No Material Adverse Effect     70  
 
  9.1.6 Litigation     71  
 
  9.1.7 No Default     71  
 
  9.1.8 Ownership of Property; Liens     72  
 
  9.1.9 Environmental Compliance     72  
 
  9.1.10 Insurance     73  
 
  9.1.11 Taxes     73  
 
  9.1.12 ERISA Compliance     73  
 
  9.1.13 Capital Structure/Subsidiaries     74  
 
  9.1.14 Margin Regulations; Investment Company Act     74  
 
  9.1.15 Disclosure     75  
 
  9.1.16 Compliance with Laws     75  
 
  9.1.17 Intellectual Property     75  
 
  9.1.18 Solvency     75  
 
  9.1.19 Business Locations     75  
 
  9.1.20 Brokers’ Fees     76  
 
  9.1.21 Labor Matters     76  
 
  9.1.22 Nature of Business     76  
 
  9.1.23 Representations and Warranties from Other Credit Documents     76  
 
  9.1.24 Collateral Documents     76  
 
  9.1.25 [Reserved]     76  
 
  9.1.26 Surety Obligations     76  
 
  9.1.27 Trade Relations     76  
 
  9.1.28 Accounts     77  
 
  9.1.29 [Reserved]     77  
 
  9.1.30 [Reserved]     77  
 
  9.1.31 No Conflict with MLP Partnership Agreement     77  
9.2
  Complete Disclosure     78  
 
           
SECTION 10.
  COVENANTS AND CONTINUING AGREEMENTS     78  
 
           
10.1
  Affirmative Covenants     78  
 
  10.1.1 Financial Statements     78  
 
  10.1.2 Certificates; Other Information     79  

iii



--------------------------------------------------------------------------------



 



                      Page  
 
  10.1.3 Notices and Information     81  
 
  10.1.4 Payment of Obligations     82  
 
  10.1.5 Preservation of Existence, Licenses, Etc     82  
 
  10.1.6 Maintenance of Properties     83  
 
  10.1.7 Maintenance of Insurance     83  
 
  10.1.8 Compliance with Laws and Material Contractual Obligations     83  
 
  10.1.9 Books and Records     83  
 
  10.1.10 Inspection Rights     83  
 
  10.1.11 Use of Proceeds     84  
 
  10.1.12 [Reserved]     84  
 
  10.1.13 Additional Borrowers or Guarantors     84  
 
  10.1.14 Pledged Assets     85  
 
  10.1.15 Landlord and Storage Agreements     85  
 
  10.1.16 Clean Down of Distribution Revolver Loans     85  
10.2
  Negative Covenants     86  
 
  10.2.1 Liens     86  
 
  10.2.2 Investments     88  
 
  10.2.3 Indebtedness     90  
 
  10.2.4 Fundamental Changes     93  
 
  10.2.5 Dispositions     94  
 
  10.2.6 Restricted Payments     94  
 
  10.2.7 Change in Nature of Business; Name, Etc     95  
 
  10.2.8 Transactions with Affiliates and Insiders     96  
 
  10.2.9 Burdensome Agreements     96  
 
  10.2.10 Use of Proceeds     97  
 
  10.2.11 [Reserved]     97  
 
  10.2.12 Prepayment of Other Indebtedness, Amendment of Documents, Etc     97  
 
  10.2.13 Organization Documents; Fiscal Year; Accounting Practices     98  
 
  10.2.14 Ownership of Obligors     99  
 
  10.2.15 Tax Consolidation     99  
 
  10.2.16 Payables Practices     99  
10.3
  Financial Covenants     99  
 
  10.3.1 Fixed Charge Coverage Ratio     99  
 
           
SECTION 11.
  EVENTS OF DEFAULT; REMEDIES ON DEFAULT     99  
 
           
11.1
  Events of Default     99  
11.2
  Remedies upon Default     102  
11.3
  License     103  
11.4
  Setoff     103  
11.5
  Remedies Cumulative; No Waiver     103  
 
  11.5.1 Cumulative Rights     103  
 
  11.5.2 Waivers     104  
 
           
SECTION 12.
  AGENT     104  
 
           
12.1
  Appointment, Authority and Duties of Agent     104  
 
  12.1.1 Appointment and Authority     104  
 
  12.1.2 Duties     104  
 
  12.1.3 Agent Professionals     105  
 
  12.1.4 Instructions of Required Lenders     105  
12.2
  Agreements Regarding Collateral and Field Examination Reports     105  
 
  12.2.1 Lien Releases; Care of Collateral     105  
 
  12.2.2 Possession of Collateral     105  
 
  12.2.3 Reports     105  
12.3
  Reliance By Agent     106  

iv



--------------------------------------------------------------------------------



 



                      Page  
12.4
  Action Upon Default     106  
12.5
  Ratable Sharing     106  
12.6
  Indemnification of Agent Indemnitees     106  
 
  12.6.1 Indemnification     106  
 
  12.6.2 Proceedings     107  
12.7
  Limitation on Responsibilities of Agent     107  
12.8
  Successor Agent and Co-Agents     107  
 
  12.8.1 Resignation; Successor Agent     107  
 
  12.8.2 Separate Collateral Agent     108  
12.9
  Due Diligence and Non-Reliance     108  
12.10
  Reserved     108  
12.11
  Remittance of Payments and Collections     108  
 
  12.11.1 Remittances Generally     108  
 
  12.11.2 Failure to Pay     109  
 
  12.11.3 Recovery of Payments     109  
12.12
  Agent in its Individual Capacity     109  
12.13
  Agent Titles     109  
12.14
  Bank Product Providers     109  
12.15
  No Third Party Beneficiaries     109  
 
           
SECTION 13.
  BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS     109  
 
           
13.1
  Successors and Assigns     109  
13.2
  Participations     110  
 
  13.2.1 Permitted Participants; Effect     110  
 
  13.2.2 Voting Rights     110  
 
  13.2.3 Benefit of Set-Off     110  
13.3
  Assignments     110  
 
  13.3.1 Permitted Assignments     110  
 
  13.3.2 Effect; Effective Date     111  
13.4
  Tax Treatment     111  
13.5
  Representation of Lenders     111  
 
           
SECTION 14.
  MISCELLANEOUS     111  
 
           
14.1
  Consents, Amendments and Waivers     111  
 
  14.1.1 Amendment     111  
 
  14.1.2 Limitations     113  
 
  14.1.3 Payment for Consents     113  
14.2
  General Indemnity     113  
14.3
  Reimbursement by Lenders     114  
14.4
  Notices and Communications     114  
 
  14.4.1 Notices Generally     114  
 
  14.4.2 Electronic Communications     115  
 
  14.4.3 The Platform     115  
 
  14.4.4 Change of Address, Etc     116  
 
  14.4.5 Reliance by Agent, Issuing Bank and Lenders     116  
 
  14.4.6 Non-Conforming Communications     116  
14.5
  Performance of Borrowers’ Obligations     117  
14.6
  Credit Inquiries     117  
14.7
  Severability     117  
14.8
  Cumulative Effect; Conflict of Terms     117  
14.9
  Counterparts; Facsimile Signatures     117  
14.10
  Time of the Essence     118  
14.11
  Obligations of Lenders     118  
14.12
  Confidentiality     118  

v



--------------------------------------------------------------------------------



 



                      Page  
14.13
  [Reserved]     119  
14.14
  GOVERNING LAW     119  
14.15
  SUBMISSION TO JURISDICTION; WAIVER OF VENUE OBJECTION; SERVICE OF PROCESS    
119  
 
  14.15.1 SUBMISSION TO JURISDICTION     119  
 
  14.15.2 WAIVER OF VENUE OBJECTION     119  
 
  14.15.3 SERVICE OF PROCESS     119  
14.16
  Waivers by Borrowers     120  
14.17
  Patriot Act Notice     120  
14.18
  Replacement of Certain Lenders     120  
14.19
  Subordination of Intercompany Indebtedness     121  
14.20
  No Advisory or Fiduciary Relationship     121  
14.21
  ENTIRE AGREEMENT     122  
14.22
  Amendment and Restatement     122  
14.23
  Ratification of Existing Liens and IP License     122  

vi



--------------------------------------------------------------------------------



 



      LIST OF EXHIBITS AND SCHEDULES      
Exhibit A
  Revolver Note
Exhibit B
  Compliance Certificate
Exhibit C
  Assignment and Acceptance
Exhibit D
  Assignment Notice
Exhibit E
  Notice of Borrowing/Conversion/Continuation
Exhibit F
  Borrowing Base Certificate

     
Schedule 1.1A
  Commitments of Lenders
Schedule 1.1B
  Pipeline Delivery Points
Schedule 1.1C
  Marked-to-Market Basis
Schedule 1.1D
  Existing Letters of Credit
Schedule 1.1E
  Immaterial Subsidiaries
Schedule 8.5
  Deposit Accounts
Schedule 8.6.1
  Business Locations
Schedule 9.1.3
  Required Consents, Authorizations, Notices and Filings
Schedule 9.1.5
  Material Indebtedness
Schedule 9.1.10
  Insurance
Schedule 9.1.11
  Taxes
Schedule 9.1.13(a)
  Corporate Structure
Schedule 9.1.13(b)
  Subsidiaries, Equity Interests in the Company
Schedule 9.1.17
  Intellectual Property Matters
Schedule 9.1.19(a)
  Real Properties
Schedule 9.1.19(b)
  Locations of Tangible Personal Property
Schedule 9.1.19(c)
  Chief Executive Offices; Jurisdictions of Incorporation; Principal Places of
Business
Schedule 9.1.19(d)
  Corporate, Fictitious or Trade Names
Schedule 9.1.21
  Labor Matters
Schedule 10.2.1
  Existing Liens
Schedule 10.2.2
  Existing Investments
Schedule 10.2.3
  Existing Indebtedness

vii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is dated as
of June 24, 2011, among CALUMET SPECIALTY PRODUCTS PARTNERS, L.P., a Delaware
limited partnership (“CSPP” or the “Company”), CALUMET LP GP, LLC, a Delaware
limited liability company (“CLP”), CALUMET OPERATING, LLC, a Delaware limited
liability company (“Operating”), CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP, an
Indiana limited partnership (“Calumet Lubricants”), CALUMET SHREVEPORT, LLC, an
Indiana limited liability company (“Calumet Shreveport”), CALUMET SHREVEPORT
LUBRICANTS & WAXES, LLC, an Indiana limited liability company (“CSLW”), CALUMET
SHREVEPORT FUELS, LLC, an Indiana limited liability company (“CSF”), CALUMET
SALES COMPANY INCORPORATED, a Delaware corporation (“Calumet Sales”), CALUMET
PENRECO, LLC, a Delaware limited liability company (“Calumet Penreco”), and
CALUMET FINANCE CORP., a Delaware corporation (“Calumet Finance”), and each
other Person which may become a Borrower hereunder pursuant to Section 10.1.13
(together with CSPP, CLP, Operating, Calumet Lubricants, Calumet Shreveport,
CSLW, CSF, Calumet Sales, Calumet Penreco and Calumet Finance, collectively, the
“Borrowers” and each individually a “Borrower”), the financial institutions
party to this Agreement from time to time as lenders (collectively, “Lenders”),
and BANK OF AMERICA, N.A., a national banking association, as agent for the
Lenders (“Agent”).
     MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, J.P. MORGAN SECURITIES
LLC and WELLS FARGO CAPITAL FINANCE, LLC are acting as Joint Lead Arrangers and
Joint Book Runners with respect to this Agreement.
RECITALS:
     Borrowers have requested that Lenders make available a credit facility, to
be used by Borrowers to finance their mutual and collective business enterprise.
Lenders are willing to provide such credit facility on the terms and conditions
set forth in this Agreement.
     NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
     1.1 Definitions. As used herein, the following terms have the meanings set
forth below:
     Account — as defined in the UCC, including all rights to payment for goods
sold or leased, or for services rendered.
     Account Debtor — a Person who is obligated under an Account, Chattel Paper
or General Intangible.
     Accounts Formula Amount — 85% of the net amount of Eligible Accounts. “Net
amount” means the face amount of an Account, minus any returns, rebates,
discounts (calculated on the shortest terms), credits, allowances or Taxes
(including sales, excise or other taxes) that have been or could be claimed by
the Account Debtor or any other Person.
     Acquisition — with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of all of the
Equity Interests or all or substantially all of the Property, or

AMENDED AND RESTATED CREDIT AGREEMENT — Page 1



--------------------------------------------------------------------------------



 



a business unit or product line, of another Person, whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.
     Administrative Questionnaire — an Administrative Questionnaire in a form
supplied by the Agent.
     Affiliate — with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
     Agent — as defined in the first paragraph of this Agreement.
     Agent Indemnitees — Agent and its Related Parties.
     Agent Professionals — attorneys, accountants, appraisers, auditors,
business valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent in any way in
connection with or relating to this Agreement or any other Credit Document or
any transaction contemplated hereby or thereby, including, without limitation,
in connection with or relating to the administration of, and enforcement of
rights or remedies relating to, this Agreement and the other Credit Documents
and the Collateral.
     Agreement — as defined in the first paragraph.
     Allocable Amount — as defined in Section 5.11.3.
     Applicable Law — all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all applicable provisions of constitutions, treaties, statutes, rules,
regulations, orders and decrees of Governmental Authorities.
     Applicable Margin — with respect to any Type of Loan, the margin set forth
below, as determined by the Quarterly Average Availability Percentage for the
last Fiscal Quarter:

                      Base Rate   LIBOR     Quarterly Average   Revolver Loans  
Revolver Loans Level   Availability Percentage   Margin   Margin I   ≥ 66%  
1.00%   2.25% II   ≥ 33% and < 66%   1.25%   2.50% III   < 33%   1.50%   2.75%

From the Closing Date through the date of the adjustment (in accordance with the
following sentence) occurring after the end of the Fiscal Quarter ended
September 30, 2011, the margin shall be based on Level II. The margin shall be
subject to increase or decrease upon receipt by Agent of the Borrowing Base
Certificate for the last month (or week, if applicable) of each Fiscal Quarter
provided or issued in accordance with Section 8.1, which change shall be
effective on the first Business Day of the calendar month immediately following
receipt of such Borrowing Base Certificate. If, by the first Business Day of a
calendar month, the Borrowing Base Certificate(s) due with respect to the
immediately preceding calendar month have not been received, then the margin
shall be determined as if Level III were applicable, from such day until the
first Business Day of the calendar month following actual receipt of the
Borrowing Base Certificate(s). Notwithstanding anything to the contrary
contained in this definition,

AMENDED AND RESTATED CREDIT AGREEMENT — Page 2



--------------------------------------------------------------------------------



 



the determination of the Applicable Margin for any period shall be subject to
the provisions of Section 3.4.
     Approved Bank — as defined in the definition of “Cash Equivalents”.
     Approved Fund — any Person (other than a natural person) that is engaged in
making, holding or investing in extensions of credit in its ordinary course of
business and is administered or managed by a Lender (other than a Defaulting
Lender), an entity that administers or manages a Lender (other than a Defaulting
Lender), or an Affiliate of either.
     Arranger Indemnitees — collectively, the MLPFS Indemnitees, the JPMorgan
Indemnitees and the Wells Fargo Indemnitees.
     Arrangers — MLPFS, JPMorgan and Wells Fargo, in their capacities as joint
lead arrangers and joint book runners.
     Assignment and Acceptance — an assignment agreement between a Lender and
Eligible Assignee, in the form of Exhibit C, entered into in accordance with
Section 13.3.
     Assignment of Claims Act — the Assignment of Claims Act of 1940, as amended
(31 U.S.C. § 3727 et seq.).
     Attributable Indebtedness — on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
     Audited Financial Statements — the audited consolidated balance sheet of
the Consolidated Parties for the Fiscal Year ended December 31, 2010, and the
related consolidated statements of income or operations, partners’ capital and
cash flows for such Fiscal Year of the Consolidated Parties, including the notes
thereto.
     Availability — determined as of any date, the amount that Borrowers are
entitled to borrow as Revolver Loans, being the lesser of (a) the Borrowing Base
in effect as of such date minus the principal balance of all Revolver Loans
outstanding on such date and (b) the amount of the Revolver Commitments then in
effect minus the principal balance of all Revolver Loans outstanding on such
date minus the LC Obligations on such date.
     Availability Reserve — the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Costs Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) all accrued Royalties, whether or not then due and payable
by a Borrower; (f) the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); (g) the First Purchaser
Reserve; and (h) such additional reserves, in such amounts and with respect to
such matters, as Agent in its reasonable discretion exercised in good faith may
elect to impose from time to time.
     Bank of America — Bank of America, N.A., a national banking association,
and its successors and permitted assigns.

AMENDED AND RESTATED CREDIT AGREEMENT — Page 3



--------------------------------------------------------------------------------



 



     Bank of America Indemnitees — Bank of America and its Related Parties.
     Bank Product — (a) Cash Management Services extended to any Borrower or
Subsidiary by any Lender or any of its Affiliates, (b) Interest Rate Swaps which
meet the requirements of clause (i) and clause (ii) of Section 10.2.3(d)
extended to any Borrower or Subsidiary by any Lender or any of its Affiliates,
(c) commercial credit card and merchant card services extended to any Borrower
or Subsidiary by any Lender or any of its Affiliates and (d) other banking
products or services as may be requested by any Borrower or Subsidiary and
extended by any Lender or any of its Affiliates (other than Letters of Credit
and Swap Contracts not covered by clause (b) above); provided, however, that
(i) for any of the foregoing to be included as an “Obligation” for purposes of a
distribution under Section 5.6.1, the applicable Secured Party and Obligor must
have previously provided written notice to Agent of (A) the existence of such
Bank Product, (B) the maximum dollar amount of obligations arising thereunder to
be included as a Bank Product Reserve (“Bank Product Amount”), and (C) the
methodology to be used by such parties in determining the Bank Product
Indebtedness owing from time to time, and such applicable Secured Party and
Obligor must have agreed to be bound by Section 12.14, and (ii) for any of the
Indebtedness or other obligations under the foregoing Interest Rate Swaps
referred to in clause (b) preceding or other banking products or services
referred to in clause (d) preceding to be included as Bank Product Indebtedness,
the Lender or its Affiliate providing the same shall have agreed in writing with
Agent, and to the reasonable satisfaction of Agent, that such Indebtedness or
other obligations shall not be secured by any of the Liens permitted by
Section 10.2.1(v). The Bank Product Amount may be changed from time to time upon
written notice to Agent by the Secured Party and Obligor. No Bank Product Amount
may be established or increased at any time that a Default or Event of Default
exists, or if a reserve in such amount would cause an Overadvance.
     Bank Product Amount — as defined in the definition of Bank Product.
     Bank Product Indebtedness — Indebtedness and other obligations of an
Obligor relating to Bank Products.
     Bank Product Reserve — the aggregate amount of reserves established by
Agent from time to time in its discretion in respect of Bank Product
Indebtedness, which shall be at least equal to the sum of all Bank Product
Amounts.
     Bankruptcy Code — Title 11 of the United States Code.
     Base Rate — for any day, a per annum rate equal to the greater of (a) the
Prime Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as determined on such day, plus 1.25%.
     Base Rate Loan — any Loan that bears interest based on the Base Rate.
     Base Rate Revolver Loan — a Revolver Loan that bears interest based on the
Base Rate.
     Board of Governors — the Board of Governors of the Federal Reserve System.
     Borrowed Money — with respect to any Obligor, without duplication, its (a)
Indebtedness (other than, for purposes of determining Indebtedness of the
Consolidated Parties on a consolidated basis and for purposes of the definitions
of the terms “Consolidated Interest Charges” and “Fixed Charges”, intercompany
Indebtedness) that (i) arises from the lending of money by any Person to such
Obligor, (ii) is evidenced by notes, drafts, bonds, debentures, credit documents
or similar instruments, (iii) accrues interest or is a type upon which interest
charges are customarily paid (excluding trade payables owing in

AMENDED AND RESTATED CREDIT AGREEMENT — Page 4



--------------------------------------------------------------------------------



 



the Ordinary Course of Business), or (iv) was issued or assumed as full or
partial payment for Property; (b) Capital Leases; (c) reimbursement obligations
with respect to letters of credit; and (d) guaranties of any Indebtedness of the
foregoing types owing by another Person.
     Borrower or Borrowers — as defined in the first paragraph of this
Agreement.
     Borrower Agent — as defined in Section 4.4.
     Borrowing — a group of Loans of one Type that are made on the same day or
are converted into Loans of one Type on the same day.
     Borrowing Base — on any date of determination (and continuing until any
subsequent date of determination), an amount equal to the lesser of (a) the
aggregate amount of Revolver Commitments then in effect, minus the Availability
Reserve; or (b) the sum of the Accounts Formula Amount, plus the Inventory
Formula Amount, plus the Restricted Account Balance, minus the Availability
Reserve.
     Borrowing Base Certificate — a certificate, in substantially the form of
Exhibit G hereto, by which Borrowers certify calculation of the Borrowing Base.
     Business Day — any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the States of North Carolina or Texas or (upon written notice to
Borrower Agent) any other state where Agent’s principal office that administers
this Agreement from time to time is located and, if such day relates to any
LIBOR Loan, means any such day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
     Byproduct Inventory — Inventory that is not (i) currently usable in the
Borrowers’ manufacturing processes within the next thirty (30) days or
(ii) salable through Borrowers’ readily available sales channels at prices no
less than seventy-five percent (75%) of the net book value of such Inventory.
     Calculation Date — the date of the applicable Specified Transaction which
gives rise to the requirement to calculate the Fixed Charge Coverage Ratio on a
Pro Forma Basis.
     Calculation Period — in respect of any Calculation Date, the period of four
Fiscal Quarters of the Consolidated Parties ended as of the last day of the most
recent Fiscal Quarter of the Consolidated Parties preceding such Calculation
Date for which Agent shall have received the Required Financial Information.
     Calumet Finance — as defined in the first paragraph of this Agreement.
     Calumet GP — Calumet GP, LLC, a Delaware limited liability company.
     Calumet Lubricants — as defined in the first paragraph of this Agreement.
     Calumet Penreco — as defined in the first paragraph of this Agreement.
     Calumet Sales — as defined in the first paragraph of this Agreement.
     Calumet Shreveport — as defined in the first paragraph of this Agreement.
     Capital Adequacy Regulation — any law, rule, regulation, guideline, request
or directive of any central bank or other Governmental Authority, whether or not
having the force of law, regarding capital adequacy of a bank or any Person
controlling a bank.

AMENDED AND RESTATED CREDIT AGREEMENT — Page 5



--------------------------------------------------------------------------------



 



     Capital Expenditures — expenditures made or liabilities incurred by a
Borrower or Subsidiary for the acquisition of any fixed assets, or any
improvements, replacements, substitutions or additions thereto with a useful
life of more than one year, including the principal portion of Capital Leases.
     Capital Lease — any lease of any Property (whether real, personal or mixed)
that is required to be accounted for as a capital lease for financial reporting
purposes in accordance with GAAP.
     Cash Collateral — cash that is delivered to Agent to Cash Collateralize any
Obligations, and any interest or other income earned thereon.
     Cash Collateralize — the delivery of cash to Agent, as security for the
payment of Obligations, in an amount equal to (a) with respect to LC
Obligations, 103% of the aggregate LC Obligations, and (b) with respect to any
inchoate or contingent Obligations (including Obligations arising under Bank
Products), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. “Cash
Collateralization” has a correlative meaning. In lieu of the delivery of cash as
security for the Obligations described in clause (b), such Obligations may be
secured by the delivery of a letter of credit in form and substance satisfactory
to Agent in its sole discretion and issued by a financial institution
satisfactory to Agent in its sole discretion; provided, that, if such financial
institution ceases to be satisfactory to Agent for any reason, upon written
notice to Borrower Agent, Agent may require the delivery of cash in whole or
partial replacement of such letter of credit.
     Cash Dominion Trigger Event — the occurrence of any of the following: (a)
Availability falls below the greater of (i) 12.5% of the lesser of the Borrowing
Base (without giving effect to the LC Reserve for purposes of this calculation)
and the amount of the Revolver Commitments then in effect and (ii) subject to
Section 1.4, $35,000,000, or (b) a Default or an Event of Default.
     Cash Equivalents — as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank (or parent company thereof) whose short-term commercial paper
rating from S&P is at least A-1 or the equivalent thereof or from Moody’s is at
least P-1 or the equivalent thereof (any such bank being an “Approved Bank”), in
each case with maturities of not more than 270 days from the date of acquisition
and (unless issued by a Lender) not subject to offset rights, (c) with respect
to any Foreign Subsidiary, (1) time deposits and customary short term
investments with one of the three largest banks doing business in the
jurisdiction in which the Foreign Subsidiary is conducting business, and
(2) other short term investments customarily used by multinational corporations
in the country in which the Foreign Subsidiary is conducting business for the
purpose of cash management, which investments have the preservation of capital
as their primary objective, (d) commercial paper and variable or fixed rate
notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (e) repurchase agreements entered into by any Person with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States in which such Person shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least
100% of the amount of the repurchase obligations and (f) Investments, classified
in accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are not
subject to offset and are administered by reputable financial institutions
having capital of at least

AMENDED AND RESTATED CREDIT AGREEMENT — Page 6



--------------------------------------------------------------------------------



 



$500,000,000 and the portfolios of which are limited to Investments whose
primary objective is the preservation of capital and whose investments are
limited to “cash equivalents” as defined under GAAP.
     Cash Management Services — any services provided from time to time by any
Lender or any of its Affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automatic clearinghouse, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, overdraft and/or wire transfer services.
     CERCLA — the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).
     Change in Law — the occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
     Change of Control — the occurrence of any of the following events:
     (a) the direct or indirect Disposition (other than by way of merger or
consolidation permitted hereunder), in one or a series of related transactions,
of all or substantially all of the Properties or assets of the Consolidated
Parties taken as a whole, to any “person” (as that term is defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended); or
     (b) the adoption of a plan relating to the liquidation or dissolution of
the MLP Parent or Calumet GP or removal of Calumet GP by the limited partners of
the MLP Parent or the resignation by Calumet GP as the general partner of the
MLP Parent; or
     (c) the consummation of any transaction (including any merger or
consolidation), in one or a series of related transactions, the result of which
is that any “person” (as that term is defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended), excluding the Qualifying Owners,
becomes the beneficial owner, directly or indirectly, of more than 50% of the
Voting Stock of either Calumet GP or of the MLP Parent, measured by voting power
rather than number of shares, units or the like; or
     (d) the first day on which a majority of the members of the board of
directors of Calumet GP are not Continuing Directors; or
     (e) the occurrence of a “Change of Control” (or any comparable term) under,
and as defined in, the Senior Notes Indenture.
     Notwithstanding the preceding, a Statutory Conversion of any of the
Consolidated Parties from a limited partnership, corporation, limited liability
company or other form of entity to a limited liability company, corporation,
limited partnership or other form of entity or an exchange permitted by the
terms

AMENDED AND RESTATED CREDIT AGREEMENT — Page 7



--------------------------------------------------------------------------------



 



hereof of all of the outstanding Equity Interests in one form of entity for
Equity Interests in another form of entity shall not constitute a Change of
Control, so long as following such conversion or exchange the “persons” (as that
term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended) who beneficially owned the capital stock of the MLP Parent immediately
prior to such transactions continue to beneficially own in the aggregate more
than 50% of the Voting Stock of such entity, or continue to beneficially own
sufficient Equity Interests in such entity to elect a majority of its directors,
managers, trustees or other persons serving in a similar capacity for such
entity or its general partner, as applicable, and, in either case no “person,”
other than a Qualifying Owner, beneficially owns more than 50% of the Voting
Stock of such entity or its general partner, as applicable.
     Chase — JPMorgan Chase Bank, N.A. and its successors and permitted assigns.
     Chattel Paper — as defined in the UCC.
     Claims — all liabilities, obligations, losses, damages, penalties,
judgments, proceedings, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Credit Documents or
transactions relating thereto, (b) any action taken or omitted to be taken by
any Indemnitee in connection with any Credit Documents, (c) the existence or
perfection of any Liens, or realization upon any Collateral, (d) exercise of any
rights or remedies under any Credit Documents or Applicable Law, or (e) failure
by any Obligor to perform or observe any terms of any Credit Document, in each
case including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including any proceeding under any Debtor
Relief Law or appellate proceedings), whether or not the applicable Indemnitee
is a party thereto; provided, that, with respect to any term or provision of
this Agreement other than the terms and provisions of Section 14.15.1 and
Section 14.16, such Claims shall not, as to any Indemnitee, include any
liabilities, obligations, losses, damages, penalties, judgments, proceedings,
costs and expenses (i) that are determined by a court of competent jurisdiction
by final and non-appealable judgment to have resulted from the gross negligence
or willful misconduct of such Indemnitee or (ii) which result from a claim
brought by a Borrower or any other Obligor against such Indemnitee for material
breach of such Indemnitee’s obligations hereunder or under any other Credit
Document, if such Borrower or such Obligor has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
     Closing Date — June 24, 2011.
     CLP — as defined in the first paragraph of this Agreement.
     Code — the Internal Revenue Code of 1986, as amended.
     Collateral — a collective reference to all Property described in Section 2
of the Security Agreement, all Property described in any other Collateral
Documents as security for any Obligations, and all other Property that now or
hereafter secures (or is intended to secure) any Obligations.
     Collateral Documents — each Guarantee, the Security Agreement, all Deposit
Account Control Agreements, and all other documents, instruments and agreements
now or hereafter securing (or given with the intent to secure) any Obligations.
     Commercial Tort Claim — as defined in the UCC.

AMENDED AND RESTATED CREDIT AGREEMENT — Page 8



--------------------------------------------------------------------------------



 



     Commitment — for any Lender on any date of determination, the aggregate
amount of such Lender’s Revolver Commitment then in effect. Commitments means
the aggregate amount of all Revolver Commitments then in effect.
     Commitment Termination Date — the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4(a); or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
     Company — as defined in the first paragraph of this Agreement.
     Compliance Certificate — a Compliance Certificate to be provided by
Borrower Agent or its general partner, on behalf of the Consolidated Parties, to
Agent pursuant to this Agreement, in substantially the form of Exhibit B, and
all supporting schedules.
     Consolidated Capital Expenditures — for any period, for the Consolidated
Parties on a consolidated basis, all Capital Expenditures made during such
period, as determined in accordance with GAAP; provided, however, that
Consolidated Capital Expenditures shall not include Eligible Reinvestments made
with the proceeds of any permitted Disposition or Involuntary Disposition.
     Consolidated Cash Taxes — for any period, for the Consolidated Parties on a
consolidated basis, all Taxes (excluding (i) sales and excise Taxes charged to
and expected to be paid by customers of any of the Consolidated Parties, and
(ii) property Taxes) paid in cash during such period.
     Consolidated EBITDA — for any period, for the Consolidated Parties on a
consolidated basis, an amount equal to Consolidated Net Income plus, without
duplication (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges, (ii) any
non-recurring, non-cash charges relating to any premium or penalty paid, write
off of deferred finance costs or other charges in connection with redeeming or
retiring any Indebtedness prior to its stated maturity, (iii) the provision for
Federal, state, local and foreign income taxes payable by the Consolidated
Parties, (iv) depreciation and amortization expense (including amortization of
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and non-cash equity based compensation expense, (v) net
non-cash losses realized on the Disposition of Property of any Consolidated
Party, (vi) unrealized losses resulting from mark to market accounting for
hedging activities, including, without limitation those resulting from the
application of FASB Accounting Standards Codification 815 (“FASB ASC 815”),
(vii) realized gains under derivative instruments excluded from the
determination of Consolidated Net Income, including, without limitation, those
resulting from the application of FASB ASC 815, (viii) unrealized non-cash
losses resulting from foreign currency balance sheet adjustments required by
GAAP, (ix) other extraordinary or non-recurring expenses and restructuring
charges of the Consolidated Parties reducing such Consolidated Net Income which
do not represent a cash item in such period and (x) impairment and other
non-cash items (other than write-downs of current assets) of the Consolidated
Parties for such period (excluding any such non-cash item to the extent that it
represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense that was paid in a prior period), minus,
without duplication (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits, (ii) unrealized gains resulting from mark to market accounting for
hedging activities, including, without limitation, those resulting from the
application of FASB ASC 815, (iii) realized losses under derivative instruments
excluded from the determination of Consolidated Net Income, including, without
limitation, those resulting from the application of FASB ASC 815,
(iv) extraordinary or non-recurring expenses and restructuring charges of the
Consolidated Parties and unrealized items that in each case reduced the
Consolidated Net Income hereunder for a prior period and for which cash payments
have been made in the current applicable period and (v) impairment and other
items that were non-cash, that in each case

AMENDED AND RESTATED CREDIT AGREEMENT — Page 9



--------------------------------------------------------------------------------



 



reduced the Consolidated Net Income hereunder for a prior period, were added
back for the purposes for determining Consolidated EBITDA in a prior period, and
for which cash payments have been made in the current applicable period.
     Consolidated Interest Charges — for any period for the Consolidated Parties
on a consolidated basis, without duplication, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the
Consolidated Parties in connection with Borrowed Money (including capitalized
interest, the interest component under Capital Leases and the implied interest
component of Synthetic Lease Obligations) or in connection with the deferred
purchase price of assets, in each case net of the effect of all payments made or
received pursuant to Interest Rate Swaps and to the extent treated as interest
in accordance with GAAP, and (b) the portion of rent expense of the Consolidated
Parties with respect to such period under capital leases that is treated as
interest in accordance with GAAP.
     Consolidated Net Income — for any period, for the Consolidated Parties on a
consolidated basis, net income (excluding extraordinary items) after interest
expense, income taxes and depreciation and amortization, all as determined in
accordance with GAAP, provided that (a) net income shall be calculated without
giving effect to the cumulative effect of a change in accounting principle and
(b) net income of any Person that is accounted for by the equity method of
accounting will be included, but only to the extent of the amount of dividends
or distributions paid in cash to a Consolidated Party.
     Consolidated Parties — the MLP Parent and the Subsidiaries of the MLP
Parent, and Consolidated Party means any one of them.
     Contingent Obligation — any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Indebtedness,
lease, dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
     Continuing Directors — as of any date of determination, any member of the
board of directors of the MLP General Partner who (a) was a member of such board
of directors on the date of this Agreement, or (b) was nominated for election or
elected to such board of directors with the approval of a majority of the
directors then still in office (or a duly constituted committee thereof) either
who were members of such board of directors at the time of such nomination or
election or whose election or nomination for election was approved by a majority
of such members of such board.
     Contractual Obligation — as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

AMENDED AND RESTATED CREDIT AGREEMENT — Page 10



--------------------------------------------------------------------------------



 



     Control — the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
     Credit Documents — this Agreement, Other Agreements and Collateral
Documents.
     CSF — as defined in the first paragraph of this Agreement.
     CSLW- as defined in the first paragraph of this Agreement.
     CSPP — as defined in the first paragraph of this Agreement.
     Debtor Relief Laws — the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
     Default — any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of a stated grace period, or
both, would be an Event of Default. It is understood and agreed that the
institution of any proceeding under any Debtor Relief Law relating to any
Consolidated Party or to all or any material part of its Property without the
consent of such Person shall constitute an immediate Default that with the
passage of the 60-calendar day period referred to in Section 11.1(f) would be an
Event of Default.
     Default Rate — for any Obligation (including, to the extent permitted by
Applicable Law, interest not paid when due), 2% per annum plus the interest rate
otherwise applicable thereto.
     Defaulting Lender — any Lender that, as reasonably determined by Agent,
(a) has failed to perform any funding obligations hereunder, and such failure is
not cured within three Business Days, unless, within such three Business Day
period, such Lender notifies Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified Agent or any Borrower that such Lender does not
intend to comply with its funding obligations hereunder or has made a public
statement to the effect that it does not intend to comply with its funding
obligations hereunder or under another credit facility; (c) has failed, within
three Business Days following written request by Agent, to confirm in a manner
satisfactory to Agent that such Lender will comply with its funding obligations
hereunder; or (d) has, or has a direct or indirect parent company that has,
become the subject of a proceeding under any Debtor Relief Laws or taken any
action in furtherance or acquiescence thereof; provided, that a Lender shall not
be deemed to be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
     Deposit Account — as defined in the UCC.
     Deposit Account Control Agreements — the Deposit Account control agreements
to be executed by each depository institution of a Borrower in favor of Agent,
for the benefit of Secured Parties, as security for the Obligations.
     Disposition — any disposition (including pursuant to a Sale and Leaseback
Transaction) of any or all of the Property (including without limitation the
Equity Interests of a Subsidiary) of any Consolidated

AMENDED AND RESTATED CREDIT AGREEMENT — Page 11



--------------------------------------------------------------------------------



 



Party whether by sale, lease, licensing, transfer or otherwise; provided,
however, that the term “Disposition” shall be deemed to exclude any Equity
Issuance.
     Distribution Revolver Loan — a Revolver Loan made pursuant to
Section 2.1.1, the proceeds of which are to be used for the purpose of making
Restricted Payments permitted by Section 10.2.6 hereof.
     Document — as defined in the UCC.
     Dollars — lawful money of the United States.
     Dominion Account — a special account established by Borrowers at Bank of
America or another bank reasonably acceptable to Agent, over which Agent has
exclusive control for withdrawal purposes.
     Eligible Account — an Account owing to a Borrower that arises in the
Ordinary Course of Business from the sale of Inventory, is payable in Dollars
and is deemed by Agent, in its reasonable discretion exercised in good faith, to
be an Eligible Account. Without limiting the foregoing, no Account shall be an
Eligible Account if (a) it is unpaid for more than 60 days after the original
due date, or more than 90 days after the original invoice date; (b) 50% or more
of the Accounts owing by the Account Debtor are not Eligible Accounts under the
immediately preceding clause (a); (c) when aggregated with other Accounts owing
by the Account Debtor and all Affiliates of the Account Debtor, it exceeds 20%
of the aggregate Eligible Accounts (or such higher percentage as Agent may
establish for the Account Debtor from time to time); (d) it does not conform
with a covenant or representation herein; (e) it is owing by a creditor or
supplier, or is otherwise subject to a potential offset, counterclaim, dispute,
deduction, discount, recoupment, reserve, defense, chargeback, credit or
allowance (but ineligibility shall be limited to the amount thereof after giving
effect to any such amounts owed that are secured by letters of credit on terms
acceptable to Agent in its discretion); (f) any proceeding under any Debtor
Relief Law has been commenced by or against the Account Debtor; or the Account
Debtor has failed, has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, or is not Solvent; or the Borrower is not
able to bring suit or enforce remedies against the Account Debtor through
judicial process; (g) the Account Debtor is organized or has its principal
offices or assets outside the United States or Canada, other than (i) those on
letter of credit terms or covered by international trade insurance, in either
case, acceptable to Agent in its discretion and (ii) those owing from European
Account Debtors which Accounts are otherwise approved by and acceptable to Agent
in its discretion; (h) it is owing by a Government Authority, unless the Account
Debtor is the United States or any department, agency or instrumentality thereof
and the Account has been assigned to Agent in compliance with the Assignment of
Claims Act; provided, however, that up to $25,000,000 of such Accounts may be
deemed eligible if they otherwise constitute Eligible Accounts notwithstanding
the failure of the Borrowers to comply with the Assignment of Claims Act with
respect to such Accounts, provided, further, that Agent may, in its reasonable
discretion exercised in good faith, require compliance with the Assignment of
Claims Act with respect to such Accounts; (i) it is not subject to a duly
perfected, first priority Lien in favor of Agent, for the benefit of Secured
Parties, or is subject to any other Lien (in each case, except a Permitted
Lien); (j) the goods giving rise to it have not been delivered to the Account
Debtor or to the transportation agent of the Account Debtor and accepted or
deemed accepted by the Account Debtor, the services giving rise to it have not
been accepted or deemed accepted by the Account Debtor, or it otherwise does not
represent a final sale; (k) it is evidenced by Chattel Paper or an Instrument of
any kind, or has been reduced to judgment; (l) its payment has been extended
beyond 60 days after the original due date or beyond 90 days after the original
invoice date, the Account Debtor has made a partial payment (provided, that up
to $4,000,000 of Accounts with respect to which Account Debtors have made
partial payment shall not be deemed to be ineligible if such Accounts otherwise
constitute Eligible Accounts), or it arises from a sale on a cash-on-delivery
basis; (m) it arises from a sale to an Affiliate, or from a sale on a
bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval, consignment,
or other repurchase or return basis; (n) it

AMENDED AND RESTATED CREDIT AGREEMENT — Page 12



--------------------------------------------------------------------------------



 



represents a progress billing or retainage; (o) it includes a billing for
interest, fees or late charges, but ineligibility shall be limited to the extent
of such billing; (p) it arises from a retail sale to a Person who is purchasing
for personal, family or household purposes; or (q) it represents Taxes charged
to an Account Debtor of a Borrower, collected by such Borrower on behalf of the
appropriate taxing authority for remittance when due to such authority (but only
to the extent of such Taxes so collected and remitted).
     Eligible Assignee — a Person that is (a) a Lender (other than a Defaulting
Lender), U.S.-based Affiliate of a Lender (other than a Defaulting Lender) or
Approved Fund; (b) any other financial institution approved by Agent (which
approval shall not be unreasonably withheld or delayed) and Borrower Agent
(which approval shall not be unreasonably withheld or delayed and shall be
deemed given if no objection is made within five Business Days after Borrower
Agent’s receipt of a written notice of the proposed assignment), that is
organized under the laws of the United States or any state or district thereof,
has total assets in excess of $5 billion, extends asset-based lending facilities
in its ordinary course of business and whose becoming an assignee would not
constitute a prohibited transaction under Section 4975 of ERISA or any other
Applicable Law; and (c) during any Event of Default, acceptable to Agent in its
discretion.
     Eligible Category A Inventory — crude and other feedstock and residuals
acceptable to the Agent with readily available market values as reported by
Platt’s Oilgram for Gulf Coast Deliveries, finished fuel (including ethanol,
gasoline, diesel and jet fuel) and work-in-process fuel Inventory owned by a
Borrower which is Eligible Inventory.
     Eligible Category B Inventory — work-in-process and finished specialty
Inventory owned by a Borrower which is Eligible Inventory.
     Eligible Inventory — Inventory owned by a Borrower that Agent, in its
reasonable discretion exercised in good faith, deems to be Eligible Inventory.
Without limiting the foregoing, no Inventory shall be Eligible Inventory unless
it (a) is not packaging or shipping materials, labels, samples, display items,
bags, replacement parts or manufacturing supplies; (b) is not held on
consignment, nor subject to any deposit, downpayment, guaranteed sale,
sale-or-return, sale-on-approval or repurchase arrangement; (c) is in saleable
condition and is not damaged, defective, shopworn or otherwise unfit for sale;
(d) is not slow-moving, obsolete, defective or unmerchantable; (e) meets all
standards imposed by any Governmental Authority; (f) conforms with the covenants
and representations herein; (g) is subject to Agent’s duly perfected, first
priority Lien, and no other Lien except a Permitted Lien; (h) is within the
continental United States or Canada, is not in transit (subject to the following
sentence), other than Inventory in transit in pipelines to one of the locations
listed on Schedule 1.1B (or other locations identified to Agent in writing and
acceptable to Agent in its discretion) if the operator of such pipeline has
delivered to Agent a Lien Waiver or an appropriate Rent and Costs Reserve has
been established and is not consigned to any Person; (i) is not subject to any
warehouse receipt or negotiable Document; (j) is not subject to any License or
other arrangement that restricts such Borrower’s or Agent’s right to manufacture
or dispose of such Inventory, unless Agent has received an appropriate Lien
Waiver; (k) other than Inventory in transit, is not located on leased premises
or in the possession of a Person other than a Borrower unless the lessor or such
Person has delivered to Agent a Lien Waiver or an appropriate Rent and Costs
Reserve has been established; provided, that, with respect to Inventory at a
particular location or in possession of a particular Person that in each case
has an aggregate Value (per location or Person) of less than $100,000, no such
Inventory having an aggregate Value in excess of $500,000 will be deemed to
constitute Eligible Inventory; (l) [reserved]; and (m) is not Byproduct
Inventory. Subject to the foregoing, Inventory owned by a Borrower which is in
transit, in order to constitute Eligible Inventory, shall also be Inventory that
either: (i) is in transit between two locations owned or leased by the Borrowers
and an appropriate Rent and Costs Reserve has been established, (ii) is subject
only to a Document showing Agent as consignee, which has been delivered to Agent
or its agent, (iii) is handled by

AMENDED AND RESTATED CREDIT AGREEMENT — Page 13



--------------------------------------------------------------------------------



 



a freight forwarder that has delivered a Lien Waiver to Agent, (iv) is covered
by a documentary Letter of Credit requiring the seller to present shipping and
title documents to Issuing Bank as a condition to payment, (v) was purchased on
open account and the seller has forwarded the shipping and title documents to
Agent or a freight forwarder, or (vi) is in transit on a rail car to a location
of a Borrower after purchase thereof by a Borrower if (but only if) a Borrower
has fully paid for such Inventory or payment therefor is fully secured by a
standby letter of credit acceptable to Agent and either the shipper, owner
and/or operator of such rail car has executed an appropriate Lien Waiver or
Agent has established a Rent and Costs Reserve with respect to amounts owing or
to become owing to such shipper, owner and/or operator, provided, however, that
the aggregate value of all such in transit Inventory deemed to constitute
Eligible Inventory shall not at any time exceed $10,000,000.
     Eligible Reinvestment — (a) any acquisition (whether or not constituting a
capital expenditure, but not constituting an Acquisition) of assets or any
business (or any substantial part thereof) used or useful in the same or similar
line of business as CSPP and its Subsidiaries were engaged in on the Closing
Date (or any reasonable extensions or expansions thereof) or any other business
that generates gross income that constitutes “qualifying income” under Section
7704(d) of the Code and relates to the exploration for, or development, mining,
production, ownership, operation, processing, refining, storage, transportation,
marketing, distribution or other handling of, petroleum-based products,
biofuels, feedstocks (including, without limiting the generality of the
foregoing, oil and natural gas), and other minerals and fuels related to the
foregoing, and (b) any Permitted Acquisition.
     Enforcement Action — any action to enforce any Obligations or Credit
Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
     Environmental Laws — any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
other legally binding governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
     Environmental Liability — any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of CSPP, any other Obligor or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Environmental Release or threatened Environmental
Release of any Hazardous Materials into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
     Environmental Notice — a written notice from any Governmental Authority or
other Person of any possible noncompliance with, investigation of a possible
violation of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or Hazardous Materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.
     Environmental Release — a release as defined in CERCLA or under any other
Environmental Law.
     Equipment — as defined in the UCC, including all machinery, apparatus,
equipment, fittings, furniture, fixtures, motor vehicles and other tangible
personal Property (other than Inventory), and all parts, accessories and special
tools therefor, and accessions thereto.

AMENDED AND RESTATED CREDIT AGREEMENT — Page 14



--------------------------------------------------------------------------------



 



     Equity Interest — (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
     Equity Issuance — any issuance by any Consolidated Party to any Person of
(a) shares or units of its Equity Interests, (b) any shares or units of its
Equity Interests pursuant to the exercise of options or warrants, (c) any shares
or units of its Equity Interests pursuant to the conversion of any debt
securities to equity or the conversion of any class equity securities to any
other class of equity securities or (d) any options or warrants relating to its
Equity Interests. The term “Equity Issuance” shall not be deemed to include any
Disposition.
     ERISA — the Employee Retirement Income Security Act of 1974.
     ERISA Affiliate — any trade or business (whether or not incorporated) under
common control with any Borrower within the meaning of subsections (b) and
(c) of Section 414 of the Code (and subsections (m) and (o) of Section 414 of
the Code for purposes of provisions relating to Section 412 of the Code).
     ERISA Event — (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate a Pension Plan in a distress
termination (within the meaning of Section 4041(c) of ERISA), or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
     Event of Default — as defined in Section 11.1.
     Excluded Disposition — with respect to any Consolidated Party, any
Disposition consisting of (a) the sale, lease, license, transfer or other
disposition of Property in the ordinary course of such Consolidated Party’s
business, (b) the sale, lease, license, transfer or other disposition of
obsolete or worn out Equipment, (c) any sale, lease, license, transfer or other
disposition of Property by such Consolidated Party to any Obligor, provided that
Obligors shall cause to be executed and delivered such documents, instruments
and certificates as Agent may reasonably request so as to cause Obligors to be
in compliance with the terms of Section 10.1.14 after giving effect to such
transaction, (d) any Involuntary Disposition by such Consolidated Party, (e) any
Disposition by such Consolidated Party constituting a Permitted Investment
(f) if such Consolidated Party is not an Obligor, any sale, lease, license,
transfer or other disposition of Property by such Consolidated Party to any
Consolidated Party that is not an Obligor and (g) the sale, lease, license,
transfer, pledge or other disposition of any metal or other element, composite
or alloy used as, or part of, a catalyst in the operation of the refinery assets
of any of the Consolidated Parties.
     Excluded Taxes — with respect to Agent, any Lender, the Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of
the Borrowers hereunder, (a) Taxes
AMENDED AND RESTATED CREDIT AGREEMENT — Page 15

 



--------------------------------------------------------------------------------



 



imposed on or measured by its overall net income or net profits (however
denominated), and franchise Taxes imposed on it (in lieu of or in addition to
net income or net profits Taxes where such franchise Taxes are imposed on or
measured by its overall net income or net profits), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits Taxes imposed by the United States or any similar Tax imposed by any
other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender, any withholding Tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Borrowers
with respect to such withholding Tax pursuant to Section 5.9(a) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 5.9(e), (d) any Taxes imposed
on any “withholding payment” payable by such recipient pursuant to FATCA, and
(e) any backup withholding tax required by the Code to be withheld from amounts
payable to a Lender as a result of such Lender’s failure to comply with
Section 5.9(e).
     Existing Letters of Credit — the letters of credit identified on
Schedule 1.1D hereto.
     Existing Partners — The Heritage Group, the Fehsenfeld and Grube Families
and their respective Affiliates.
     Extraordinary Expenses — all costs, expenses or advances that Agent may
incur during a Default or Event of Default, or during the pendency of any
proceeding under any Debtor Relief Law of an Obligor, including those relating
to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against Agent, any
Lender, any Obligor, any representative of creditors of an Obligor or any other
Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent’s Liens with respect to any
Collateral), any Credit Documents, or the validity, allowance or amount of any
Obligations, including any lender liability or other Claims asserted against
Agent or any Lender; (c) the exercise, protection or enforcement of any rights
or remedies of Agent in, or the monitoring of, any proceeding under any Debtor
Relief Law; (d) settlement or satisfaction of any Taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Credit Documents or Obligations; or (g) Protective Advances.
Such costs, expenses and advances include transfer fees, Taxes, storage fees,
insurance costs, permit fees, utility reservation and standby fees,
out-of-pocket legal fees of outside counsel, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.
     FATCA — Sections 1471 through 1474 of the Code and any Treasury regulations
promulgated thereunder or official interpretations thereof.
     Federal Funds Rate — (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8th of 1%) charged to Bank of
America on the applicable day on such transactions, as determined by Agent.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 16

 



--------------------------------------------------------------------------------



 



     Fee Letters — collectively, (a) that certain letter agreement dated as of
May 5, 2011 among CSPP, Bank of America and MLPFS, (b) that certain letter
agreement dated as of May 16, 2011 among CSPP, Chase and JPMorgan and (c) that
certain letter agreement dated as of May 16, 2011 between CSPP and Wells Fargo.
     First Purchaser Reserve — the aggregate amount of reserves established by
Agent from time to time in its discretion in respect of amounts owed by a
Borrower to a vendor of crude oil with a potential priming lien where such
Borrower is the “first purchaser” directly from the wellhead.
     Fiscal Quarter — each period of three months, commencing on the first day
of a Fiscal Year.
     Fiscal Year — the fiscal year of the Consolidated Parties for accounting
and tax purposes, ending on December 31 of each year.
     Fixed Charge Coverage Ratio — the ratio, determined for the most recent
four Fiscal Quarters, of (a) Consolidated EBITDA minus Consolidated Capital
Expenditures (excluding (i) Consolidated Capital Expenditures financed by other
than Loans and (ii) Consolidated Capital Expenditures financed by the proceeds
of an Equity Issuance or the incurrence of Indebtedness permitted hereby which
proceeds are received on or before the date one hundred eighty days following
the commencement of the relevant project(s)) minus Consolidated Cash Taxes, to
(b) Fixed Charges.
     Fixed Charges — for any period and without duplication, the sum of
(a) Consolidated Interest Charges (other than payment-in-kind interest), plus
(b) the sum, for the Consolidated Parties on a consolidated basis, of principal
payments on Borrowed Money scheduled to be paid during such period, voluntary
prepayments of principal on Borrowed Money (other than Indebtedness under this
Agreement) paid during such period and mandatory prepayments of principal paid
during such period (other than principal payments made with the proceeds of a
substantially contemporaneous Equity Issuance, incurrence of Indebtedness (other
than Indebtedness under this Agreement) or Disposition of assets other than
Collateral not prohibited by the terms of this Agreement) plus (c) any
dividends, distributions or other Restricted Payments (other than Restricted
Payments permitted pursuant to Section 10.2.6(b), Section 10.2.6(c) and Section
10.2.6(d)(v), but only to the extent that such Restricted Payments do not
involve a payment in cash) made by the MLP Parent or any other Obligor or
Subsidiary of the MLP Parent to the holders or a holder of the Equity Interests
of the MLP Parent during such period, plus (d) the sum of all management fees
and consulting fees made by any Consolidated Party to any Existing Partner or
other Affiliate which is not a Consolidated Party during such period, other than
(i) any such payment made for reimbursement of Consolidated Party expenses which
is otherwise included in the calculation of Consolidated Net Income, or
(ii) other such payments otherwise included in the calculation of Consolidated
Net Income, plus (e) the aggregate amount of any prepayment premiums paid by the
Consolidated Parties during such period in connection with the repayment of
Indebtedness.
     FLSA — the Fair Labor Standards Act of 1938.
     Foreign Lender — any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     Foreign Subsidiary — a Subsidiary that is organized under the laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia.
     Full Payment — with respect to any Obligations, (a) the full and
indefeasible cash payment thereof, including any interest, fees and other
charges accruing during any proceeding under any Debtor Relief
AMENDED AND RESTATED CREDIT AGREEMENT — Page 17

 



--------------------------------------------------------------------------------



 



Law (whether or not allowed in the proceeding); (b) if such Obligations are LC
Obligations or inchoate or contingent in nature (other than unasserted
contingent indemnification obligations, if any, as to which no claim has been
made and as to which Agent, in its good faith, believes that no claim will be
made), Cash Collateralization thereof; and (c) a release of any Claims of
Obligors against Agent, Lenders and Issuing Bank arising on or before the
payment date. No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.
     GAAP — generally accepted accounting principles in effect in the United
States from time to time.
     General Intangibles — as defined in the UCC, including choses in action,
causes of action, company or other business records, inventions, blueprints,
designs, patents, patent applications, trademarks, trademark applications, trade
names, trade secrets, service marks, goodwill, brand names, copyrights,
registrations, licenses, franchises, customer lists, permits, tax refund claims,
computer programs, operational manuals, internet addresses and domain names,
insurance refunds and premium rebates, all rights to indemnification, and all
other intangible Property of any kind.
     General Partner — CLP.
     General Revolver Loan — a Revolver Loan made pursuant to Section 2.1.2
other than a Distribution Revolver Loan.
     Governmental Approvals — all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
     Governmental Authority — the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
     Guarantee — as to any Person, (a) any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease Property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
     Guarantor — each Person who guarantees payment or performance of any
Obligations.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 18

 



--------------------------------------------------------------------------------



 



     Guarantor Payment — as defined in Section 5.11.3.
     Guaranty — each guaranty agreement executed by a Guarantor in favor of
Agent.
     Hazardous Materials — all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
     Hedge Agreement Collateral — the “Secured Hedge Collateral” as such term is
defined in the Hedge Intercreditor Agreement, provided, however, that the “Hedge
Agreement Collateral” shall not include any Collateral.
     Hedge Intercreditor Agreement — that certain Amended and Restated
Intercreditor Agreement dated as of April 21, 2011, among Agent, Bank of
America, as “Secured Hedge Agent”, and Borrowers, including any replacement
thereof approved by Agent from time to time.
     Immaterial Subsidiary — any Subsidiary of the MLP Parent which (a) for the
most recent Fiscal Year of the Consolidated Parties had less than $5,000,000 of
revenues and (b) as of the end of such Fiscal Year was the owner of less than
$5,000,000 of assets, all as shown on the consolidated financial statements of
the Consolidated Parties for such Fiscal Year. Notwithstanding the foregoing, no
Subsidiary which meets the preceding criteria shall be deemed to be an
Immaterial Subsidiary if it, along with other Subsidiaries of the MLP Parent
which would also meet the preceding criteria, collectively (a) for the most
recent Fiscal Year of the Consolidated Parties had more than $15,000,000 of
revenues and (b) as of the end of such Fiscal Year was the owner of more than
$15,000,000 of assets, all as shown on the consolidated financial statements of
the Consolidated Parties for such Fiscal Year. A list of the Immaterial
Subsidiaries as of the Closing Date is set forth on Schedule 1.1E attached
hereto.
     Incremental Revolving Facility — as defined in Section 2.2.
     Indebtedness — with respect to any Person, without duplication, (a) all
obligations of such Person for Borrowed Money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made (other than trade debt incurred in
the Ordinary Course of Business and due within six months of the incurrence
thereof), (c) all obligations of such Person under conditional sale or other
title retention agreements relating to Property purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the Ordinary Course of Business), (d) all obligations
of such Person issued or assumed as the deferred purchase price of Property or
services purchased by such Person (other than trade debt incurred in the
Ordinary Course of Business and due within six months of the incurrence thereof)
which would appear as liabilities on a balance sheet of such Person, (e) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (f) the Attributable Indebtedness of such Person with
respect to Capital Leases and Synthetic Lease Obligations, (g) all net
obligations of such Person under Swap Contracts, (h) all direct and contingent
reimbursement obligations in respect of letters of credit (other than trade
letters of credit) and bankers’ acceptances, including, without duplication, all
unreimbursed drafts drawn thereunder (less the amount of any cash collateral
securing any such letters of credit or and bankers’ acceptances), (i) the
principal component or liquidation preference of all Equity Interests issued by
a Consolidated Party and which by the terms thereof could at any time prior to
the Revolver Termination Date be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, mandatory redemption or
other acceleration, (j) the outstanding principal amount of all obligations of
such Persons under Securitization Transactions, (k) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or
AMENDED AND RESTATED CREDIT AGREEMENT — Page 19

 



--------------------------------------------------------------------------------



 



otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (l) all Guarantees of such Person
with respect to Indebtedness of another Person and (m) the Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer to the extent such Indebtedness is recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. To the
extent that the rights and remedies of the obligee of any Indebtedness are
limited to certain property and are otherwise non-recourse to such Person, the
amount of such Indebtedness shall be limited to the value of the Person’s
interest in such property (valued at the higher of book value or market value as
of such date of determination).
     Indemnified Taxes — Taxes other than Excluded Taxes.
     Indemnitees — Agent Indemnitees, Arranger Indemnitees, Lender Indemnitees,
Issuing Bank Indemnitees and Bank of America Indemnitees, without duplication.
     Information — as defined in Section 14.12.
     Instrument — as defined in the UCC.
     Intellectual Property — all intellectual and similar Property of a Person,
including inventions, designs, patents, patent applications, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software and databases; all
embodiments or fixations thereof and all related documentation, registrations
and franchises; all books and records describing or used in connection with the
foregoing; and all licenses or other rights to use any of the foregoing.
     Intellectual Property Claim — any claim or assertion (whether in writing or
by suit) that a Consolidated Party’s ownership, use, marketing, sale or
distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
     Intercompany Debt — as defined in Section 14.19.
     Interest Period — as defined in Section 3.1.3.
     Interest Rate Swaps — Swap Contracts entered into for the purpose of
protecting the Consolidated Parties and their Subsidiaries from fluctuations in
interest rates and not for speculative purposes.
     Inventory — as defined in the UCC, including all goods intended for sale,
lease, display or demonstration; all work in process; and all raw materials, and
other materials and supplies of any kind that are or could be used in connection
with the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).
     Inventory Formula Amount — the sum of (a) 80% of the Value of Eligible
Category A Inventory plus (b) the lesser of (i) 70% of the Value of Eligible
Category B Inventory, or (ii) 85% of the NOLV Percentage of the Value of
Eligible Category B Inventory; provided, however, that Agent, subject to
Section 14.1.1(a)(iii)(A), may adjust such advance percentages from time to time
in its reasonable discretion exercised in good faith.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 20

 



--------------------------------------------------------------------------------



 



     Inventory Reserve — reserves established by Agent in its reasonable
discretion exercised in good faith to reflect factors that may negatively impact
the Value of Inventory, including change in salability, obsolescence,
seasonality, theft, shrinkage, imbalance, change in composition or mix,
markdowns and vendor chargebacks.
     Investment — in any Person, means (a) any Acquisition of such Person or its
Property, (b) any other acquisition of Equity Interests, bonds, notes,
debentures, partnership, joint ventures or other ownership interests or other
securities of such other Person, (c) any deposit with, or advance, loan or other
extension of credit to, such Person (other than deposits made in connection with
the purchase of equipment inventory and supplies in the Ordinary Course of
Business) or (d) any other capital contribution to or investment in such Person,
including any Guarantee incurred for the benefit of such Person and any
Disposition to such Person for consideration less than the fair market value of
the Property disposed in such transaction, but excluding any Restricted Payment
to such Person. Investments which are capital contributions or purchases of
Equity Interests which have a right to participate in the profits of the issuer
thereof shall be valued at the amount (or, in the case of any Investment made
with Property other than cash, the book value of such Property) actually
contributed or paid (including cash and non-cash consideration and any
assumption of Indebtedness) to purchase such Equity Interests as of the date of
such contribution or payment. Investments which are loans, advances, extensions
of credit or Guarantees shall be valued at the principal amount of such loan,
advance or extension of credit outstanding as of the date of determination or,
as applicable, the principal amount of the loan or advance outstanding as of the
date of determination actually guaranteed by such Guarantees.
     Investment Property — as defined in the UCC.
     Involuntary Disposition — any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property.
     IP License — that certain License to Use Intellectual Property Rights dated
April 21, 2011, executed by Borrowers to Agent, for the benefit of Agent and
Lenders, including any replacement thereof approved by Agent from time to time.
     IRS — the United States Internal Revenue Service.
     Issuing Bank — Bank of America or an Affiliate of Bank of America that
issues Letters of Credit hereunder, or any replacement appointed pursuant to
Section 2.3.4.
     Issuing Bank Indemnitees — Issuing Bank and its Related Parties.
     JPMorgan — J.P. Morgan Securities LLC and it successors and permitted
assigns.
     JPMorgan Indemnitees — JPMorgan and its Related Parties.
     LC Application — an application by Borrower Agent to Issuing Bank for
issuance or, if applicable, amendment, extension or renewal of a Letter of
Credit, in form and substance reasonably satisfactory to Issuing Bank.
     LC Conditions — the following conditions necessary for issuance of a Letter
of Credit: (a) each of the conditions set forth in Section 6.2; (b) after giving
effect to such issuance, (i) total LC Obligations do not exceed an amount equal
to the LC Sublimit, (ii) total LC Obligations plus the unpaid principal balance
of all Revolver Loans, if any, do not exceed the Borrowing Base (without giving
effect to the LC Reserve for purposes of this calculation), (iii) no Overadvance
exists and, (iv) if no Revolver Loans are
AMENDED AND RESTATED CREDIT AGREEMENT — Page 21

 



--------------------------------------------------------------------------------



 



outstanding, the LC Obligations do not exceed the Borrowing Base (without giving
effect to the LC Reserve for purposes of this calculation); (c) the expiration
date of such Letter of Credit is (i) no more than 365 days from issuance, in the
case of standby Letters of Credit, (ii) no more than 120 days from issuance, in
the case of documentary Letters of Credit, and (iii) at least 20 Business Days
prior to the Revolver Termination Date; provided, that any Letter of Credit may
contain automatic extension provisions so long as (A) such provisions permit the
Issuing Bank to prevent any such extension at least once in each twelve month
period by giving prior notice to the beneficiary thereof not later than a day in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued and (B) the final expiry date of such Letter of Credit does not
extend beyond the date 20 Business Days prior to the Revolver Termination Date;
(d) the Letter of Credit and payments thereunder are denominated in Dollars; and
(e) the form of the proposed Letter of Credit is satisfactory to Agent and
Issuing Bank in their discretion.
     LC Documents — all documents, instruments and agreements (including LC
Applications) delivered by Borrowers or any other Person to Issuing Bank or
Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.
     LC Obligations — the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the aggregate maximum
amount potentially available for draw under all outstanding Letters of Credit;
and (c) all fees and other amounts owing with respect to Letters of Credit.
     LC Reserve — the aggregate of all LC Obligations, other than (a) those that
have been Cash Collateralized, and (b) if no Default or Event of Default exists,
those constituting charges owing to Issuing Bank.
     LC Sublimit — the greater of (a) $400,000,000 and (b) eighty percent (80%)
of the Revolver Commitments then in effect.
     Lender Indemnitees — Lenders and their Related Parties.
     Lenders — as defined in the first paragraph of this Agreement, including
Agent in its capacity as a provider of Swingline Loans and any other Person who
hereafter becomes a “Lender” pursuant to an Assignment and Acceptance pursuant
to Section 13.3.
     Lending Office — the office or offices of such Lender described as such in
such Lender’s Administrative Questionnaire, or such other office or offices as a
Lender may from time to time notify the Borrowers and Agent.
     Letter of Credit — any standby or documentary letter of credit issued by
Issuing Bank for the account of a Borrower, or any indemnity, guarantee,
exposure transmittal memorandum or similar form of credit support issued by
Agent or Issuing Bank for the benefit of a Borrower pursuant to Section 2.3,
including, without limitation, the Existing Letters of Credit.
     LIBOR — for any Interest Period with respect to a LIBOR Loan, the per annum
rate of interest (rounded up, if necessary, to the nearest 1/8th of 1%),
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to: (a) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Loan would be offered by Bank of America’s London branch to major banks in the
AMENDED AND RESTATED CREDIT AGREEMENT — Page 22

 



--------------------------------------------------------------------------------



 



London interbank Eurodollar market. If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.
     LIBOR Loan — each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.
     LIBOR Revolver Loan — a Revolver Loan that bears interest based on LIBOR.
     License — any license or agreement under which an Obligor is authorized to
use Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
     Licensor — any Person from whom an Obligor obtains a License for the right
to use any Intellectual Property.
     Lien — any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     Lien Waiver — an agreement, in form and substance reasonably satisfactory
to Agent, by which (a) for any material Collateral located on leased premises,
the lessor waives or subordinates any Lien it may have on the Collateral, and
agrees to permit Agent to enter upon the premises and remove the Collateral or
to use the premises to store or dispose of the Collateral; (b) for any Inventory
held by a warehouseman, processor, freight forwarder, shipper or customs broker
such Person waives or subordinates any Lien it may have on the Inventory, agrees
to hold any Documents in its possession relating to the Inventory as agent for
Agent, and agrees to deliver the Inventory to Agent upon request; (c) for any
Collateral held by a bailee, such bailee acknowledges Agent’s Lien, waives or
subordinates any Lien it may have on the Collateral, and agrees to deliver the
Collateral to Agent upon request; and (d) for any Collateral subject to a
Licensor’s Intellectual Property rights, the Licensor grants to Agent the right,
vis-à-vis such Licensor, to enforce Agent’s Liens with respect to the
Collateral, including the right to dispose of it with the benefit of such
Intellectual Property or a license therefor, whether or not a default exists
under any applicable License, but in any event with such changes as may be
approved by Agent.
     Loan — a Revolver Loan.
     Loan Account — the loan account established by each Lender on its books
pursuant to Section 5.8.
     Loan Year — each calendar year commencing on the Closing Date and each
one-year anniversary of the Closing Date.
     Marked-to-Market Basis — at the date of delivery of each Borrowing Base
Certificate, as to Eligible Category A Inventory, for each type of such Eligible
Category A Inventory specified on Schedule 1.1C hereto, as determined by
reference to the pricing method for determining the then current fair market
value of Eligible Category A Inventory as specified for such type of inventory
on Schedule 1.1C hereto; provided, that if a price or quotation is not available
for a particular type of Eligible Category A Inventory for any reason on a
particular Business Day, the most recently available price or quotation from a
prior Business Day shall be used for that type of Eligible Category A Inventory.
Notwithstanding the foregoing, if any of the indexes or quotations defined in
the column “Pricing
AMENDED AND RESTATED CREDIT AGREEMENT — Page 23

 



--------------------------------------------------------------------------------



 



Method” in Schedule 1.1C are discontinued, or if any such index or quotation is
suspended or not publicly available for more than five consecutive Business Days
for a particular type of inventory and there is a reasonable likelihood that
such index or quotation will not be available for any extended period of time
for that type of inventory: (a) Agent and Borrower Agent shall negotiate in good
faith for a suitable substitute index or other suitable pricing mechanism for
determining the fair market value of the type of inventory in question; and
(b) until such time as such substitute index or pricing mechanism is agreed to
by Agent and Borrower Agent, the fair market value of the particular type of
inventory for which indexes or quotations are no longer available shall be the
lower of cost or market, calculated on a first-in, first-out basis reasonably
determined by Agent.
     Material Adverse Effect — (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Consolidated Parties
taken as a whole; (b) a material impairment of the ability of any Obligor to
perform its obligations under any Credit Document to which it is a party; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Obligor of any Credit Document to which it is a
party.
     Material Contract — any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Credit Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Obligor, including
the Securities Act of 1933, as amended, (b) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect, or (c) that relates to Indebtedness of such Obligor in
an aggregate amount of $25,000,000 or more.
     Maximum Distribution Revolver Loans Amount -$50,000,000.
     Maximum Rate — as defined in Section 3.10.
     MLPFS — Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors and permitted assigns.
     MLPFS Indemnitees — MLPFS and its Related Parties.
     MLP General Partner — Calumet GP, or any other Person acting in the
capacity as general partner of the MLP Parent.
     MLP Parent — CSPP.
     MLP Partnership Agreement — the partnership agreement of the MLP Parent,
including all amendments thereto, as filed with the SEC in connection with the
MLP Parent’s disclosure obligations pursuant to the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.
     Moody’s — Moody’s Investors Service, Inc., and its successors and assigns.
     Multiemployer Plan — any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which CSPP or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
     Net Cash Proceeds — the aggregate cash or Cash Equivalents proceeds
received by any Obligor in respect of any Disposition or Involuntary
Disposition, net of (a) direct costs incurred in connection therewith (including
legal, accounting and investment banking fees, and sales commissions), (b) Taxes
AMENDED AND RESTATED CREDIT AGREEMENT — Page 24

 



--------------------------------------------------------------------------------



 



paid or payable as a result thereof and (c) in the case of any Disposition, the
amount necessary to retire any Indebtedness secured by a Permitted Lien (ranking
senior to any Lien of Agent) on the related Property; it being understood that
“Net Cash Proceeds” shall include, without limitation, any cash or Cash
Equivalents received upon the sale or other disposition of any non-cash
consideration received by any such Consolidated Party in any Disposition or
Involuntary Disposition.
     NOLV Percentage — the net orderly liquidation value of Inventory, expressed
as a percentage, expected to be realized at an orderly, negotiated sale held
within a reasonable period of time, net of all related commissions, fees and
expenses, as determined from the most recent appraisal of Borrowers’ Inventory
performed by an appraiser and on terms satisfactory to Agent.
     Notes — each promissory note executed by a Borrower to evidence any
Obligations.
     Notice of Borrowing — a loan notice to be provided by Borrower Agent to
request the funding of a Borrowing of Revolver Loans, in substantially the form
attached hereto as Exhibit E.
     Notice of Conversion/Continuation — a loan notice to be provided by
Borrower Agent to request a conversion or continuation of any Loans as LIBOR
Loans, in substantially the form attached hereto as Exhibit E.
     Obligations — without duplication, all (a) principal of and premium, if
any, on the Loans, (b) LC Obligations and other obligations of Obligors with
respect to Letters of Credit, (c) interest, expenses, fees and other sums
payable by Obligors under Credit Documents, (d) obligations of Obligors under
any indemnity for Claims, (e) Extraordinary Expenses, (f) Bank Product
Indebtedness, and (g) other Indebtedness, obligations and liabilities of any
kind owing by Obligors pursuant to the Credit Documents, whether now existing or
hereafter arising, whether evidenced by a Note or other writing, whether allowed
in any proceeding under any Debtor Relief Law, whether arising from an extension
of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several.
     Obligor — each Borrower, Guarantor or other Subsidiary (other than a
Foreign Subsidiary) of a Borrower that is liable for payment of any Obligations
or that has granted a Lien in favor of Agent, for the benefit of Secured
Parties, on its assets to secure any Obligations. For the avoidance of doubt,
the general partner of a limited partnership that is a Consolidated Party shall
not be deemed to be an Obligor solely due to its capacity as general partner.
For the avoidance of doubt, MLP General Partner shall not be an Obligor.
     Obligor Materials — materials and/or information provided by or on behalf
of Obligors under this Agreement.
     Operating — as defined in the first paragraph of this Agreement.
     Operating Lease — as applied to any Person, any lease (including leases
which may be terminated by the lessee at any time) of any Property (whether
real, personal or mixed) which is not a Capital Lease other than any such lease
in which that Person is the lessor.
     Ordinary Course of Business — with respect to any Person, the ordinary
course of business of such Person, consistent with past practices and undertaken
in good faith (and not for the purpose of evading any provision of a Credit
Document).
AMENDED AND RESTATED CREDIT AGREEMENT — Page 25

 



--------------------------------------------------------------------------------



 



     Organization Documents — (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     Original Credit Agreement — that certain Credit Agreement dated as of
December 9, 2005 among certain of the Borrowers, the financial institutions
party thereto from time to time as lenders and Bank of America, N.A., as agent
for the lenders, as amended, modified or otherwise supplemented from time to
time.
     OSHA — the Occupational Safety and Health Act of 1970, as amended.
     Other Agreement — each Note; each LC Document; the Fee Letters; the IP
License, each Lien Waiver; each Borrowing Base Certificate, each Compliance
Certificate, the Hedge Intercreditor Agreement, all financial statements or
reports delivered hereunder; or other documents, instruments or agreements
(other than this Agreement or a Collateral Document) now or hereafter delivered
by an Obligor or other Person to Agent or a Lender in connection with any
transactions (excluding, for the avoidance of doubt, hedging and other swap
transactions) contemplated by the Credit Documents.
     Other Taxes — all present or future stamp or documentary Taxes or any other
excise or Property Taxes, charges or similar levies (other than Excluded Taxes)
arising from any payment made hereunder or under any other Credit Document or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Credit Document.
     Overadvance — as defined in Section 2.1.5.
     Overadvance Loan — a Base Rate Revolver Loan made when an Overadvance
exists or is caused by the funding thereof.
     Participant — as defined in Section 13.2.1.
     Patriot Act — the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as it may be amended.
     Payment Intangible — as defined in the UCC.
     Payment Item — each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.
     PBGC — the United States Pension Benefit Guaranty Corporation.
     Pension Plan — any “employee pension benefit plan” (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by CSPP or any ERISA Affiliate
or to which CSPP or any ERISA Affiliate contributes or has
AMENDED AND RESTATED CREDIT AGREEMENT — Page 26

 



--------------------------------------------------------------------------------



 



an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
     Permitted Acquisition — an Acquisition permitted pursuant to the terms of
Section 10.2.2(h).
     Permitted Investments — as defined in Section 10.2.2.
     Permitted Lien — Liens in respect of Property of the Consolidated Parties
permitted to exist pursuant to the terms of Section 10.2.1.
     Person — any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
     Plan — any “employee benefit plan” (as such term is defined in Section 3(3)
of ERISA) established by any Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
     Platform — IntraLinks or another similar electronic system.
     Prepayment Conditions — (a) Availability (i) at all times during the
sixty-day period preceding any payment, prepayment, redemptions, acquisition for
value, refund, refinance or exchange, (ii) on the date of such payment,
prepayment, redemption, acquisition for value, refund, refinance or exchange and
after giving effect thereto, and (iii) projected at all times during the
six-month period following such payment, prepayment, redemption, acquisition for
value, refund, refinance or exchange shall be equal to or greater than 15% of
the lesser of the Borrowing Base (without giving effect to the LC Reserve for
purposes of this calculation) and the Revolver Commitments then in effect; and
(b) if Availability as referred to in clause (a)(i), (ii) or (iii) above is less
than 35% of the lesser of (i) the Borrowing Base (without giving effect to the
LC Reserve for purposes of this calculation) and (ii) the Revolver Commitments
then in effect (which Availability under clause (a)(i) above shall be, for
purposes of this clause (b) only, calculated on an average basis), Borrowers
shall have demonstrated to the reasonable satisfaction of Agent, based on
adjustments made in good faith using reasonable assumptions, that the Fixed
Charge Coverage Ratio on a Pro Forma Basis (after giving effect to such payment,
prepayment, redemption, acquisition for value, refund, refinance and/or
exchange) shall be at least 1.1 to 1.0.
     Prime Rate — the rate of interest announced by Bank of America from time to
time as its prime rate. Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     Pro Forma Basis — means, in connection with the calculation as of the
applicable Calculation Date (utilizing the principles set forth in Section 1.2)
of the Fixed Charge Coverage Ratio in respect of a proposed transaction (a
“Specified Transaction”) as of the date on which such Specified Transaction is
to be effected, the making of such calculation after giving effect on a pro
forma basis to:
     (a) the consummation of such Specified Transaction as of the first day of
the applicable Calculation Period;
     (b) the assumption, incurrence or issuance of any Indebtedness by any of
the Consolidated Parties (including any Person which became a Subsidiary
pursuant to or in
AMENDED AND RESTATED CREDIT AGREEMENT — Page 27

 



--------------------------------------------------------------------------------



 



connection with such Specified Transaction) in connection with such Specified
Transaction, as if such Indebtedness had been assumed, incurred or issued (and
the proceeds thereof applied) on the first day of such Calculation Period (with
any such Indebtedness bearing interest at a floating rate being deemed to have
an implied rate of interest for the applicable period equal to the rate which is
or would be in effect with respect to such Indebtedness as of the applicable
Calculation Date);
     (c) the permanent repayment, retirement or redemption of any Indebtedness
(other than revolving Indebtedness, except to the extent accompanied by a
permanent commitment reduction) by any of the Consolidated Parties (including
any Person which became a Subsidiary pursuant to or in connection with such
Specified Transaction) in connection with such Specified Transaction, as if such
Indebtedness had been repaid, retired or redeemed on the first day of such
Calculation Period;
     (d) other than in connection with such Specified Transaction, any
assumption, incurrence or issuance of any Indebtedness by any of the
Consolidated Parties during the period beginning with the first day of the
applicable Calculation Period through and including the applicable Calculation
Date, as if such Indebtedness had been assumed, incurred or issued (and the
proceeds thereof applied) on the first day of such Calculation Period (with any
such Indebtedness bearing interest at a floating rate being deemed to have an
implied rate of interest for the applicable period equal to the weighted average
of the interest rates actually in effect with respect to such Indebtedness
during the portion of such period that such Indebtedness was outstanding); and
     (e) other than in connection with such Specified Transaction, the permanent
repayment, retirement or redemption of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a permanent commitment
reduction) by any of the Consolidated Parties during the period beginning with
the first day of the applicable Calculation Period through and including the
applicable Calculation Date, as if such Indebtedness had been repaid, retired or
redeemed on the first day of such Calculation Period.
     Notwithstanding anything in this Agreement to the contrary, other than as
set forth in Section 1.2.3, all pro forma calculations permitted or required to
be made pursuant to this Agreement shall include only those adjustments that
would be (i) permitted or required by Regulation S-X promulgated under the
Securities Act of 1933, as amended, together with those adjustments that
(A) have been certified by the Chief Financial Officer of Borrower Agent as
having been prepared in good faith based upon reasonable assumptions and (B) are
based on reasonably detailed written assumptions reasonably acceptable to Agent
and (ii) required by the definition of Consolidated EBITDA.
     Pro Rata — with respect to any Lender, a percentage (expressed as a
decimal, rounded to the ninth decimal place) determined (a) while Revolver
Commitments are outstanding, by dividing the amount of such Lender’s Revolver
Commitment then in effect by the aggregate amount of all Revolver Commitments
then in effect; and (b) at any other time, by dividing the amount of such
Lender’s outstanding Loans by the aggregate amount of all outstanding Loans.
     Property — any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
     Protective Advances — as defined in Section 2.1.6.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 28

 



--------------------------------------------------------------------------------



 



     Purchase Money Lien — a Lien that secures Indebtedness permitted by
Section 10.2.3(e) encumbering only the fixed assets acquired with such
Indebtedness and constituting a Capital Lease or a purchase money security
interest under the UCC.
     Qualifying Owners — collectively, any of the owners of Calumet GP as of the
date of this Agreement and their respective Affiliates, and the trustees,
beneficiaries or the heirs or family members of any of the foregoing, including
The Heritage Group, The Janet Krampe Grube Grantor Retained Annuity Trust Dated
January 31, 2002, The Mildred L. Fehsenfeld Irrevocable Intervivos Trust for the
Benefit of Fred Mehlert Fehsenfeld and his issue and the Maggie Fehsenfeld Trust
Number 106 for the Benefit of Fred Melert Fehsenfeld and his issue.
     Quarterly Average Availability — the average of Availability for each day
of the immediately preceding calendar quarter as calculated by Agent (which
shall be presumed correct absent manifest error).
     Quarterly Average Availability Percentage — an amount, expressed as a
percentage and calculated as of the last day of each calendar quarter, equal to
(a) the Quarterly Average Availability for such calendar quarter divided by
(b) the lesser of the daily average Borrowing Base (without giving effect to the
LC Reserve for purposes of this calculation) and the daily average amount of the
Revolving Commitments, in each case in effect during such calendar quarter.
     Real Estate — at any time, a collective reference to each of the facilities
and real Properties owned, leased or operated by the Consolidated Parties at
such time.
     Refinery Properties — a collective reference to each of the refinery
facilities owned and operated by the Consolidated Parties and located in
Princeton, Louisiana, Cotton Valley, Louisiana and Shreveport, Louisiana,
respectively, and each of the specialty hydrocarbon processing facilities
located in Karns City, Pennsylvania and Dickinson, Texas and “Refinery Property”
means any such facility.
     Registered Public Accounting Firm — as specified in the applicable
Securities Laws and shall be independent of Obligors as prescribed by the
Securities Laws.
     Regulation D — Regulation D of the Board of Governors, as in effect from
time to time and any successor or other regulation or official interpretation of
the Board of Governors, and all official rulings and interpretations thereunder
or thereof.
     Reimbursement Date — as defined in Section 2.3.2.
     Related Party — with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.
     Rent and Costs Reserve — the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, freight forwarder, shipper, pipeline or barge owner or operator, or
other Person, in each case, who possesses or handles any Collateral or could
assert a Lien on any Collateral; and (b) a reserve at least equal to three
months rent and other charges of any such Person, unless such Person has
executed a Lien Waiver.
     Report — as defined in Section 12.2.3.
     Reportable Event — any event set forth in Section 4043(b) of ERISA, other
than events for which the thirty-day notice period has been waived under
applicable PBGC regulations.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 29

 



--------------------------------------------------------------------------------



 



     Reporting Trigger Event — the occurrence of any of the following:
(a) Availability falls below the greater of (i) 20% of the lesser of the
Borrowing Base (without giving effect to the LC Reserve for purposes of this
calculation) and the amount of the Revolver Commitments then in effect and
(ii) subject to Section 1.4, $40,000,000 or (b) a Default or an Event of
Default.
     Required Financial Information — with respect to each fiscal period or
quarter of the Consolidated Parties, (a) the financial statements required to be
delivered pursuant to Section 10.1.1(a), (b) or (c) for such fiscal period or
quarter, and (b) the certificate of a Senior Officer of the Borrower Agent or
its general partner required by Section 10.1.2(b) to be delivered with the
financial statements described in clause (a) above.
     Required Lenders — Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments; and (b) if
the Revolver Commitments have terminated in full or expired, Loans and
participations in L/C Obligations in excess of 50% of all outstanding Loans and
L/C Obligations.
     Reserve Percentage — the reserve percentage (expressed as a decimal,
rounded up to the nearest 1/8th of 1%) applicable to member banks under
regulations issued from time to time by the Board of Governors for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”).
     Restricted Account — one or more accounts with the Agent designated by the
Agent and the Borrowers as a restricted account in the name of, and subject to
the control of, the Agent.
     Restricted Account Balance — the balance of cash and, to the extent
acceptable to the Agent from time to time, Cash Equivalents on deposit in a
Restricted Account.
     Restricted Payment — with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Capital Stock of such Person or any of its Subsidiaries, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Capital Stock, or on
account of any return of capital to such Person’s stockholders, partners or
members (or the equivalent of any thereof), or any option, warrant or other
right to acquire any such dividend or other distribution or payment.
     Revolver Commitment — for any Lender, its obligation to make Revolver Loans
and to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1A (as such Schedule may be amended or replaced from time to time),
or as specified hereafter in the most recent Assignment and Acceptance to which
it is a party and entered into pursuant to Section 13.3. “Revolver Commitments”
means the aggregate amount of such commitments of all Lenders, as such amount
may be increased from time to time in accordance with Section 2.2 or decreased
from time to time in accordance with Section 2.1.4(b). The Revolver Commitments
as of the Closing Date total $550,000,000.
     Revolver Loan — any loan or advance made pursuant to this Agreement,
including any General Revolver Loan or Distribution Revolver Loan, Swingline
Loan, Overadvance Loan, Protective Advance or loan made under the Incremental
Revolving Facility.
     Revolver Note — a promissory note to be executed by Borrowers in favor of a
Lender in the form of Exhibit A, which shall evidence the Revolver Loans made by
such Lender.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 30

 



--------------------------------------------------------------------------------



 



     Revolver Termination Date — June 24, 2016.
     Royalties — all royalties, fees, expense reimbursement and other amounts
payable by a Borrower under a License.
     S&P — Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors and assigns.
     Sale and Leaseback Transaction — any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with respect to any lease, whether an Operating Lease or a
Capital Lease, of any Property (a) which such Consolidated Party has sold or
transferred (or is to sell or transfer) to a Person which is not a Consolidated
Party or (b) which such Consolidated Party intends to use for substantially the
same purpose as any other Property which has been sold or transferred (or is to
be sold or transferred) by such Consolidated Party to another Person which is
not a Consolidated Party in connection with such lease.
     Sarbanes-Oxley — the Sarbanes-Oxley Act of 2002, as amended.
     Secured Parties — Agent, Issuing Bank, Lenders and providers of Bank
Products.
     Securities Laws — the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, Sarbanes-Oxley and the applicable accounting
and auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date
hereunder.
     Securitization Transaction — any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which a
Person may sell, convey or otherwise transfer, or grant a security interest in,
accounts, payments, receivables, rights to future lease payments or residuals or
similar rights to payment to a third party financial institution or a special
purpose subsidiary or Affiliate of such Person and such transaction involving a
special purpose subsidiary or Affiliate is related to a second step sale to or
other financing of such property by a third party financial institution.
     Security Agreement — that certain Amended and Restated Security and Pledge
Agreement dated as of the Closing Date among the Obligors party thereto from
time to time and Agent.
     Senior Notes — as defined in the definition of “Senior Notes Offering” as
set forth in this Section 1.1.
     Senior Notes Agreements — the Senior Notes, the Senior Notes Indenture, the
Senior Notes Purchase Agreement, the Preliminary Offering Memorandum (as defined
in the Senior Notes Purchase Agreement), the Offering Memorandum (as defined in
the Senior Notes Purchase Agreement) and the Senior Notes Registration Rights
Agreement.
     Senior Notes Indenture — (a) that certain Indenture, dated as of April 21,
2011, among the Company and Calumet Finance, as issuers, the “Guarantors” (as
defined therein) and the Senior Notes Trustee pursuant to which the Senior Notes
are issued, and (b) any note purchase agreement, indenture or other agreement
evidencing any refinancing thereof permitted by Section 10.2.3.
     Senior Notes Offering — the issuance by the Company and Calumet Finance of
$400,000,000 aggregate principal amount of 9-3/8% unsecured senior notes due
2019 pursuant to the Senior Notes
AMENDED AND RESTATED CREDIT AGREEMENT — Page 31

 



--------------------------------------------------------------------------------



 



Indenture, and any subsequent offering of unsecured senior notes, without regard
to principal amount, having a maturity date that is at or after May 1, 2019 (the
“Senior Notes”).
     Senior Notes Purchase Agreement — the Purchase Agreement, dated April 15,
2011, among Borrowers, as issuers or guarantors of the Senior Notes, Calumet GP,
MLPFS, Goldman, Sachs & Co. and MLPFS and Goldman, Sachs & Co. on behalf of
themselves and Barclays Capital Inc., Deutsche Bank Securities Inc. and Wells
Fargo Securities, LLC, as initial purchasers of the Senior Notes.
     Senior Notes Registration Rights Agreement — the Registration Rights
Agreement dated April 21 2011, among Borrowers, as issuers or guarantors of the
Senior Notes, and MLPFS, Goldman, Sachs & Co., Barclays Capital Inc., Deutsche
Bank Securities Inc. and Wells Fargo Securities, LLC, as initial purchasers of
the Senior Notes.
     Senior Notes Trustee — Wilmington Trust FSB, as trustee under the Senior
Notes Indenture, and any successor trustee thereunder.
     Senior Officer — with respect to any Person, the chief executive officer,
president, chief financial officer, treasurer or assistant treasurer of such
Person. Any document delivered hereunder that is signed by a Senior Officer of a
Person shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Senior Officer shall be conclusively presumed to have acted on behalf of such
Person.
     Settlement Report — a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.
     Solvent or Solvency — with respect to any Person as of a particular date,
that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
Ordinary Course of Business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
     Specified Transaction — as defined in the definition of “Pro Forma Basis”
as set forth in this Section 1.1.
     Springing Dominion Account — (a) with respect to Calumet Lubricants, an
account specified by and held at Bank of America established by Agent in its
name and under its sole and exclusive control at its offices in Dallas, Texas
designated as “Calumet Lubricants Co., L.P.”, (b) with respect to CSF, an
account specified by and held at Bank of America established by Agent in its
name and under its sole and exclusive control at its offices in Dallas, Texas
designated as “Calumet Shreveport Fuels, LLC”, (c) with respect to CSLW, an
account specified by and held at Bank of America established by Agent in its
name and under its sole and exclusive control at its offices in Dallas, Texas
designated as “Calumet Shreveport
AMENDED AND RESTATED CREDIT AGREEMENT — Page 32

 



--------------------------------------------------------------------------------



 



Lubricants & Waxes, LLC”, and (d) any other account established by Bank of
America to receive funds from a lockbox account or other account of any Obligor.
     Statutory Conversion — a conversion of a Person (the “Pre-Conversion
Entity”) such that, when such conversion is effected, under the laws of the
jurisdiction of formation of the Person to which the Pre-Conversion Entity has
converted (such second Person, the “Post-Conversion Entity”) (a) the
Post-Conversion Entity shall be organized or existing under the laws of one of
the United States and shall be deemed to be the same legal entity as the
Pre-Conversion Entity and the conversion shall constitute a continuation of the
existence of the Pre-Conversion Entity in the form of the Post-Conversion
Entity, (b) the conversion shall not be deemed to affect any obligations or
liabilities of the Pre-Conversion Entity incurred prior to its conversion,
(c) all of the rights, privileges and powers of the Pre-Conversion Entity, and
all property, real, personal and mixed, and all debts due to the Pre-Conversion
Entity, as well as all other things and causes of action belonging to the
Pre-Conversion Entity, shall remain vested in the Post-Conversion Entity and
shall be the property of the Post-Conversion Entity, and the title to any real
property vested by deed or otherwise in the Pre-Conversion Entity shall not
revert or be in any way impaired by reason of the conversion, (d) all rights of
creditors and all Liens upon any property of the Pre-Conversion Entity shall be
preserved unimpaired, and all debts, liabilities and duties of the
Pre-Conversion Entity shall remain attached to the Post-Conversion Entity, and
may be enforced against the Post-Conversion Entity to the same extent as if said
debts, liabilities and duties had originally been incurred or contracted by it,
and (e) the conversion shall not be deemed to constitute a dissolution of the
Pre-Conversion Entity; and Agent shall have received a legal opinion in form and
substance reasonably satisfactory to Agent with respect to (i) the due
authorization of the conversion by the Pre-Conversion Entity, (ii) the corporate
(or equivalent) power and authority of the Pre-Conversion Entity to effect the
conversion, and (iii) the matters described in clauses (a) and (e) above.
     Subordinated Indebtedness — Indebtedness incurred by a Borrower that is
expressly subordinate and junior in right of payment to Full Payment of all
Obligations, and is on terms (including maturity, interest, fees, repayment,
covenants and subordination) satisfactory to Agent.
     Subsidiary — with respect to any Person, means a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of Equity Interests having ordinary voting power for the
election of directors or other governing body (other than Equity Interests
having such power only by reason of the happening of a contingency) are at the
time beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the MLP Parent.
     Supermajority Lenders — Lenders (subject to Section 4.2) having
(a) Revolver Commitments in excess of 85% of the aggregate Revolver Commitments;
and (b) if the Revolver Commitments have terminated in full or expired, Loans
and participations in L/C Obligations in excess of 85% of all outstanding Loans
and L/C Obligations.
     Supporting Obligation — as defined in the UCC.
     Swap Contract — (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or
AMENDED AND RESTATED CREDIT AGREEMENT — Page 33

 



--------------------------------------------------------------------------------



 



not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
     Swap Termination Value — in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     Swingline Loan — any Borrowing of Base Rate Revolver Loans funded with
Agent’s funds, until such Borrowing is settled among Lenders pursuant to
Section 4.1.3.
     Synthetic Lease Obligation — the monetary obligation of a Person under (a)a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of Property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     Taxes — any taxes, levies, imposts, duties, fees, assessments, deductions,
withholdings or other charges of whatever nature, including income, receipts,
excise, property, sales, use, transfer, license, payroll, withholding, social
security, franchise, intangibles, stamp or recording taxes imposed by any
Governmental Authority, and all interest, penalties and similar liabilities
relating thereto.
     Threshold Amount — $25,000,000.
     Transferee — any actual or potential Eligible Assignee, Participant or
other Person acquiring an interest in any Obligations.
     Type — any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the
same interest option and, in the case of LIBOR Loans, the same Interest Period.
     UCC — the Uniform Commercial Code as in effect in the State of New York or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code as in effect in such jurisdiction.
     Unused Line Fee Percentage — for any Type of Loan, the per annum rate set
forth below, as determined based on the Utilization for the preceding month:

          Level   Utilization   Unused Line Fee Percentage I   ≥ 50%   0.375% II
  < 50%   0.500%

     U.S. or United States — the United States of America.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 34

 



--------------------------------------------------------------------------------



 



     Utilization — the percentage obtained by dividing the average daily balance
of Revolver Loans and stated amount of Letters of Credit during any month by the
Revolver Commitments in effect during such month.
     Value — (a) with respect to Eligible Category A Inventory, the value of
such Inventory on a Marked-to-Market Basis, and (b) with respect to Eligible
Category B Inventory, the value of such Inventory determined by Agent in good
faith on the basis of the lower of cost or market, calculated on a first-in,
first-out basis.
     Voting Stock — with respect to any Person, Equity Interests issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.
     Wells Fargo — Wells Fargo Capital Finance, LLC and its successors and
permitted assigns.
     Wells Fargo Indemnitees — Wells Fargo and its Related Parties.
     Wholly Owned Subsidiary — with respect to any Person, any other Person 100%
of whose Equity Interests are at the time owned by such Person directly or
indirectly through other Persons 100% of whose Equity Interests are at the time
owned, directly or indirectly, by such Person.
     1.2 Accounting Terms.
     1.2.1 Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations, but excluding
Borrowing Base calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements; provided, however, that calculations
of Attributable Indebtedness under any Synthetic Lease Obligations or the
implied interest component of any Synthetic Lease Obligations shall be made by
the Borrower in accordance with accepted financial practice and consistent with
the terms of such Synthetic Lease Obligations.
     1.2.2 Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrowers or the Required Lenders shall so request,
Agent, the Lenders and the Borrowers shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrowers shall
provide to Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.
     1.2.3 Effect of Dispositions, Acquisitions and Expense Reductions.
Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of calculations made of the Fixed Charge Coverage Ratio (including
without limitation for purposes of the financial covenant set forth in
Section 10.3 and the definitions of “Pro Forma Basis” set forth in Section 1.1),
subject to the last paragraph of the definition of “Pro Forma Basis” set forth
in Section 1.1, (a) after consummation of any Disposition (i) income statement
items (whether positive or
AMENDED AND RESTATED CREDIT AGREEMENT — Page 35

 



--------------------------------------------------------------------------------



 



negative) and capital expenditures attributable to the Property disposed of
shall be excluded and (ii) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period and
(b) after consummation of any Acquisition (i) income statement items (whether
positive or negative) and capital expenditures attributable to the Person or
Property acquired shall, to the extent not otherwise included in such income
statement items for the Consolidated Parties in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.1, be included to the
extent relating to any period applicable in such calculations, (ii) to the
extent not retired in connection with such Acquisition, Indebtedness of the
Person or Property acquired shall be deemed to have been incurred as of the
first day of the applicable period and (iii) for the purposes of calculating the
Fixed Charge Coverage Ratio under Section 10.2.2(h)(vi) only, any pro forma
expense or cost reductions in connection with such Acquisition that have
occurred or are reasonably expected to occur within the twelve months
immediately subsequent to the Calculation Date, in the reasonable judgment of
any Senior Officer of the MLP General Partner (whether or not those expense or
cost reductions could then be reflected in pro forma financial statements in
accordance with Regulation S-X promulgated under the Securities Act of 1933, as
amended, or any other regulation or policy of the Securities and Exchange
Commission related thereto), shall be given pro forma effect.
     1.2.4 Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Consolidated Parties or to the
determination of any amount for the Consolidated Parties on a consolidated basis
or any similar reference shall, in each case, be deemed to include each variable
interest entity that the MLP Parent is required to consolidate pursuant to FASB
Interpretation No. 46 — Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.
     1.3 Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including”,
“includes” and “include” shall mean “including, without limitation” and, for
purposes of each Credit Document, the parties agree that the rule of ejusdem
generis shall not be applicable to limit any provision. All references to “day”,
“week” or “month” shall be references to a calendar day, week or month unless
otherwise stated. Section titles appear as a matter of convenience only and
shall not affect the interpretation of any Credit Document. All references to
(a) laws or statutes include all related rules, regulations, interpretations,
amendments and successor provisions; (b) any document, instrument or agreement
include any amendments, waivers, supplements and other modifications, extensions
or renewals from time to time (to the extent permitted by the Credit Documents);
(c) any section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
herein by reference; (e) any Person include successors and permitted assigns of
such Person; (f) time of day mean time of day at Agent’s notice address
referenced in Section 14.4.1; or (g) discretion of Agent, Issuing Bank or any
Lender mean the sole and absolute discretion of such Person. All calculations of
Value, fundings of Loans, issuances of Letters of Credit and payments of
Obligations shall be in Dollars and, unless the context otherwise requires, all
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Credit Documents shall be made in
light of the circumstances existing at such time. Borrowing Base calculations
shall be made in a manner consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Agent (and not necessarily in
accordance with GAAP). Borrowers shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent, Issuing Bank or
any Lender under any Credit Documents. No provision of any
AMENDED AND RESTATED CREDIT AGREEMENT — Page 36

 



--------------------------------------------------------------------------------



 



Credit Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Whenever the phrase “to
the best knowledge of” a Borrower or other Obligor or words of similar import
are used in any Credit Documents, such phrase means actual knowledge of a Senior
Officer of such Borrower or other Obligor (as applicable), or knowledge that a
Senior Officer of such Borrower or other Obligor (as applicable) would have
obtained if he or she had engaged in good faith and diligent performance of his
or her duties, including reasonably specific inquiries of employees or agents
and a good faith attempt to ascertain the matter to which such phrase relates.
Unless otherwise expressly stated herein, the word term “intercompany” shall
relate to matters that are intercompany between or among the Consolidated
Parties.
     1.4 Proportionate Adjustment. The fixed Dollar component of Availability
tests set forth in the definitions of “Cash Dominion Trigger Event” and
“Reporting Trigger Event” and in Sections 10.2.2(k), 10.2.6(d)(iv) and 10.3.1
shall be automatically increased ratably with increases in the Revolver
Commitments after the Closing Date such that such fixed Dollar component shall
be increased by the same percentage as the percentage increase in the Revolving
Commitments.
SECTION 2. CREDIT FACILITIES
     2.1 Revolver Commitment.
     2.1.1 Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up
to its Revolver Commitment, on the terms set forth herein, to make Revolver
Loans to Borrowers from time to time through the Commitment Termination Date for
the purposes set forth in Section 2.1.3. Subject to Section 2.1.5, in no event
shall Lenders have any obligation to honor a request for a Revolver Loan if the
unpaid balance of Revolver Loans outstanding at such time (including the
requested Loan) would exceed the Borrowing Base or if the unpaid balance of
Revolver Loans outstanding at such time (including the requested Loan) plus
total LC Obligations would exceed the aggregate Revolver Commitments. The
Revolver Loans may be repaid and reborrowed as provided herein.
     2.1.2 Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, Borrowers shall deliver a Revolver Note to such
Lender.
     2.1.3 Use of Proceeds. The proceeds of General Revolver Loans made pursuant
to Section 2.1.1 shall be used by Borrowers solely (a) to refinance the
Borrowers’ obligations under the Original Credit Agreement; (b) to pay fees and
transaction expenses associated with the closing of this Agreement; (c) to pay
Obligations in accordance with this Agreement; and (d) for working capital,
capital expenditures and other lawful corporate purposes of Borrowers, including
Permitted Acquisitions. The proceeds of Distribution Revolver Loans made
pursuant to Section 2.1.1 (not to exceed the Maximum Distribution Revolver Loans
Amount at any time outstanding) shall be used by Borrowers solely for the
purpose of making Restricted Payments permitted by Section 10.2.6 hereof.
     2.1.4 Voluntary Reduction or Termination of Revolver Commitments.
     (a) The Revolver Commitments shall terminate on the Revolver Termination
Date, unless sooner terminated in accordance with this Agreement. At any time,
Borrowers may, at their option, by written notice to Agent, terminate the
Revolver Commitments and this credit facility. Any notice of termination given
by Borrowers shall be irrevocable; provided, that a notice of termination of the
Revolver Commitments
AMENDED AND RESTATED CREDIT AGREEMENT — Page 37

 



--------------------------------------------------------------------------------



 



delivered by the Borrowers may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrowers (with written notice to Agent on or prior to the
specified effective date). If Borrowers revoke any notice of termination, they
shall be responsible for the amounts, if any, payable pursuant to Section 3.9.
On the Commitment Termination Date, Borrowers shall make Full Payment of all
Obligations.
     (b) Borrowers may permanently reduce the Revolver Commitments, on a Pro
Rata basis for each Lender, from time to time upon written notice to Agent,
which notice shall specify the amount of the reduction, shall be irrevocable
once given, shall be given at least five Business Days prior to the end of a
month and shall be effective as of the first day of the next month. Each
reduction shall be in a minimum amount of $10,000,000, or an increment of
$1,000,000 in excess thereof.
     2.1.5 Overadvances. If the aggregate principal amount of the outstanding
Revolver Loans exceeds the Borrowing Base (“Overadvance”) or the aggregate
Revolver Commitments at any time, the excess amount shall be payable by
Borrowers on demand by Agent, but all such Revolver Loans shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Credit Documents. Unless its authority to make Overadvances is revoked in
writing by Required Lenders, Agent may require Lenders to honor requests for
Overadvance Loans and to forbear from requiring Borrowers to cure an
Overadvance, (a) when no Event of Default other than an Event of Default created
by the existence of an Overadvance is known to Agent, provided that (i) no
Overadvance may continue for more than 30 consecutive days and no additional
Overadvance Loans may be required for at least five consecutive days following
the termination of the preceding Overadvance, and (ii) the Overadvance is not
known by Agent to exceed an amount equal to 5% of the lesser of (x) the
Borrowing Base (without giving effect to the LC Reserve for purposes of this
calculation) and (y) the Revolver Commitments; and (b) regardless of whether an
Event of Default exists, if Agent discovers an Overadvance not previously known
by it to exist, as long as from the date of such discovery the Overadvance
(i) is not increased by more than an amount equal to 2% of the lesser of (x) the
Borrowing Base (without giving effect to the LC Reserve for purposes of this
calculation) and (y) the Revolver Commitments (provided that the aggregate
amount of all Overadvances shall not exceed an amount equal to 7.5% of the
lesser of (x) the Borrowing Base (without giving effect to the LC Reserve for
purposes of this calculation) and (y) the Revolver Commitments, and (ii) does
not continue for more than 30 consecutive days. In no event shall an Overadvance
be required that would cause the aggregate principal amount of the outstanding
Revolver Loans and LC Obligations to exceed the aggregate Revolver Commitments
then in effect. Any funding of an Overadvance Loan or sufferance of an
Overadvance shall not constitute a waiver by Agent or Lenders of the Event of
Default caused thereby. In no event shall any Borrower or other Obligor be
deemed a beneficiary of this Section nor authorized to enforce any of its terms.
     2.1.6 Protective Advances. Agent shall be authorized, in its discretion, at
any time that a Default or Event of Default exists or any conditions in
Section 6 are not satisfied, to make Base Rate Revolver Loans (“Protective
Advances”) (a) up to an aggregate amount outstanding at any time, together with
the amount of any outstanding Overadvances, equal to the greater of (i)
$10,000,000 or (ii) 10% of the lesser of (x) the Borrowing Base (without giving
effect to the LC Reserve for purposes of this calculation) and (y) the Revolver
Commitments, if Agent deems such Loans necessary or desirable to preserve or
protect any Collateral, or to enhance the collectability or repayment of
Obligations; or (b) to pay any other amounts chargeable to Obligors under any
Credit Documents, including costs, fees and expenses. In no event shall
Protective Advances be made that would cause the aggregate principal amount of
outstanding Revolver
AMENDED AND RESTATED CREDIT AGREEMENT — Page 38

 



--------------------------------------------------------------------------------



 



Loans and LC Obligations to exceed the aggregate Revolver Commitments then in
effect. All Protective Advances shall be Obligations, secured by the Collateral,
and shall be treated for all purposes as Extraordinary Expenses. Each Lender
shall participate in each Protective Advance on a Pro Rata basis. Required
Lenders may at any time revoke Agent’s authorization to make further Protective
Advances by written notice to Agent. Absent such revocation, Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.
2.2 Incremental Availability.
     Subject to the terms and conditions set forth herein, Borrowers shall have
the right, at any time and from time to time prior to the Revolver Termination
Date but on not more than three occasions and in minimum increments of
$50,000,000 per occasion, to incur additional Indebtedness under this Agreement
in the form of an increase to the Revolver Commitments (the “Incremental
Revolving Facility”) by an aggregate principal amount of up to $300,000,000;
provided, that no Default or Event of Default shall have occurred and be
continuing. The following terms and conditions shall apply to the Incremental
Revolving Facility: (i) the loans made under the Incremental Revolving Facility
shall constitute Obligations and will be secured and guaranteed with the other
Obligations on a pari passu basis, (ii) such Incremental Revolving Facility
shall be obtained from existing Lenders or from other banks, financial
institutions or investment funds, in each case in accordance with the terms set
forth below, (iii) Borrowers shall execute a Note in favor of any requesting new
Lender or any existing Lender requesting a Note whose Revolver Commitment is
increased, (iv) Agent shall have received evidence that all requisite corporate
(or equivalent) action on behalf of Obligors in connection with the Incremental
Revolving Facility shall have been taken, which evidence shall be in form and
substance reasonably satisfactory to Agent, and (v) Agent shall have received
from Borrowers and Guarantors such other customary documentation as it deems
reasonably necessary in connection with the Incremental Revolving Facility,
including, without limitation, such documentation to evidence, preserve and
protect the Liens granted pursuant to the Credit Documents. Participation in the
Incremental Revolving Facility shall be offered first to each of the existing
Lenders, but each such Lender shall have no obligation to provide all or any
portion of the Incremental Revolving Facility. If the amount of the Incremental
Revolving Facility requested by Borrowers shall exceed the commitments which the
existing Lenders are willing to provide with respect to such Incremental
Revolving Facility, then Borrowers may invite other banks, financial
institutions and investment funds that satisfy clause (b) of the definition of
“Eligible Assignee” or that are otherwise reasonably acceptable to Agent to join
this Agreement as Lenders hereunder for the portion of such Incremental
Revolving Facility not taken by existing Lenders, provided that such other
banks, financial institutions and investment funds shall enter into such joinder
or assignment agreements to give effect thereto as Agent may reasonably request.
Agent is authorized to enter into, on behalf of the Lenders, any amendment to
this Agreement or any other document as may be necessary to incorporate the
terms of any new Incremental Revolving Facility therein. Any loans made pursuant
to the Incremental Revolver Facility shall have the same terms (including, but
not limited to, interest rate, maturity date, voting rights and rights to
receive the proceeds of prepayments) as the existing Revolver Loans and shall be
considered Revolver Loans hereunder.
2.3 Letter of Credit Facility.
     2.3.1 Issuance of Letters of Credit. Issuing Bank agrees to issue, amend
and renew Letters of Credit from time to time until 30 days prior to the
Revolver Termination Date (or until the Commitment Termination Date, if
earlier), on the terms set forth herein, including the following:
AMENDED AND RESTATED CREDIT AGREEMENT — Page 39

 



--------------------------------------------------------------------------------



 



     (a) Each Borrower acknowledges that Issuing Bank’s willingness to issue any
Letter of Credit is conditioned upon Issuing Bank’s receipt of an LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount. Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied and (iii) if a Defaulting Lender
exists, such Lender or Borrowers have entered into arrangements satisfactory to
Agent and Issuing Bank to eliminate any funding risk with respect to such
Defaulting Lender. If Issuing Bank receives written notice from Required Lenders
at least one Business Day before issuance of a Letter of Credit that any LC
Condition has not been satisfied, Issuing Bank shall have no obligation to issue
the requested Letter of Credit (or any other) until such notice is withdrawn in
writing by that Lender or until Required Lenders have waived such condition in
accordance with this Agreement. Prior to receipt of any such notice, Issuing
Bank shall not be deemed to have knowledge of any failure of LC Conditions.
     (b) Letters of Credit may be requested by a Borrower only (i) to support
obligations of such Borrower incurred in the Ordinary Course of Business; or
(ii) for other purposes as Agent and Lenders may approve from time to time in
writing. The renewal or extension of any Letter of Credit shall be treated as
the issuance of a new Letter of Credit, except that delivery of a new LC
Application shall be required at the discretion of Issuing Bank.
     (c) Borrowers assume all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary; provided, that this foregoing assumption is
not intended to and shall not preclude Borrowers’ pursuit of any and all rights
and remedies as it may have against any beneficiary at law or otherwise. In
connection with issuance of any Letter of Credit, none of Agent, Issuing Bank or
any Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any Documents or of any endorsements thereon; the time, place,
manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a Letter of Credit or
Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and a Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of Issuing Bank, Agent or any Lender, including
any act or omission of a Governmental Authority. The rights and remedies of
Issuing Bank under the Credit Documents shall be cumulative. Issuing Bank shall
be fully subrogated to the rights and remedies of each beneficiary whose claims
against Borrowers are discharged with proceeds of any Letter of Credit.
     (d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
notice or other
AMENDED AND RESTATED CREDIT AGREEMENT — Page 40

 



--------------------------------------------------------------------------------



 



communication in whatever form believed by Issuing Bank, in good faith, to be
genuine and correct and to have been signed, sent or made by a proper Person.
Issuing Bank may consult with and employ legal counsel, accountants and other
experts to advise it concerning its obligations, rights and remedies, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by such experts. Issuing Bank may
employ agents and attorneys-in-fact in connection with any matter relating to
Letters of Credit or LC Documents, and shall not be liable for the negligence or
misconduct of any such agents or attorneys-in-fact selected with reasonable
care.
     (e) All Existing Letters of Credit shall be deemed to have been issued
pursuant to this Agreement and to be Letters of Credit issued and outstanding
hereunder and, from and after the Closing Date, shall be subject to and governed
by the terms and conditions hereof.
2.3.2 Reimbursement; Participations.
     (a) If Issuing Bank honors any request for payment under a Letter of
Credit, Borrowers shall pay to Issuing Bank, in Dollars on the same day
(“Reimbursement Date”), the amount paid by Issuing Bank under such Letter of
Credit, together with interest at the interest rate for Base Rate Revolver Loans
from the Reimbursement Date until payment by Borrowers (no matter when Issuing
Bank shall give notice of such honor and the amount thereof to Borrower Agent);
provided, however, that Issuing Bank shall give notice of such honor and the
amount thereof to Borrower Agent in accordance with Issuing Bank’s standard
procedures and such payment by Borrower shall not be due until the date on which
such notice is given to Borrower Agent or, if such notice is given after 2:00
p.m., on the Business Day immediately succeeding such date on which such notice
is given. The obligation of Borrowers to reimburse Issuing Bank for any payment
made under a Letter of Credit shall be absolute, unconditional, irrevocable, and
joint and several, and shall be paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense or other right that Borrowers may have at any time against the
beneficiary. Whether or not Borrower Agent submits a Notice of Borrowing,
Borrowers shall be deemed to have requested a Borrowing of Base Rate Revolver
Loans in an amount necessary to pay all amounts due Issuing Bank on any
Reimbursement Date and each Lender agrees to fund its Pro Rata share of such
Borrowing whether or not the Commitments have terminated, an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied.
     (b) Upon issuance of a Letter of Credit, each Lender shall be deemed to
have irrevocably and unconditionally purchased from Issuing Bank, without
recourse or warranty, an undivided Pro Rata interest and participation in all LC
Obligations relating to the Letter of Credit. If Issuing Bank makes any payment
under a Letter of Credit and Borrowers do not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.
     (c) The obligation of each Lender to make payments to Agent for the account
of Issuing Bank in connection with Issuing Bank’s payment under a Letter of
Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim,
AMENDED AND RESTATED CREDIT AGREEMENT — Page 41

 



--------------------------------------------------------------------------------



 



setoff, qualification or exception whatsoever, and shall be made in accordance
with this Agreement under all circumstances, irrespective of any lack of
validity or unenforceability of any Credit Documents; any draft, certificate or
other document presented under a Letter of Credit having been determined to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or the existence of any
setoff or defense that any Obligor may have with respect to any Obligations.
Issuing Bank does not assume any responsibility for any failure or delay in
performance or any breach by any Borrower or other Person of any obligations
under any LC Documents. Issuing Bank does not make to Lenders any express or
implied warranty, representation or guaranty with respect to the Collateral, LC
Documents or any Obligor. Issuing Bank shall not be responsible to any Lender
for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor.
     (d) No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any LC
Documents or this Section 2.3 except as a result of its gross negligence,
willful misconduct or bad faith. Issuing Bank shall not have any liability to
any Lender if Issuing Bank refrains from any action under any Letter of Credit
or LC Documents until it receives written instructions from Required Lenders.
     2.3.3 Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Revolver Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s
written request, Cash Collateralize the aggregate maximum amount then
potentially available for draw under all outstanding Letters of Credit and pay
to Issuing Bank the amount of all other outstanding LC Obligations. Subject to
Section 4.2.2, Borrowers shall, on demand by Issuing Bank or Agent from time to
time, Cash Collateralize the LC Obligations of any Defaulting Lender not
otherwise covered by the arrangements referenced in Section 2.3.1(a)(iii). If
Borrowers fail to Cash Collateralize outstanding Letters of Credit as required
herein, Lenders may (and shall upon direction of Agent) advance, as Revolver
Loans, the amount of the Cash Collateral required (whether or not the
Commitments have terminated, an Overadvance exists, or the conditions in
Section 6 are satisfied).
     2.3.4 Resignation of Issuing Bank.
     Issuing Bank may resign at any time upon five Business Days’ prior written
notice to Agent and Borrower Agent. On the effective date of such resignation,
Issuing Bank shall have no further obligation to issue, amend, renew, extend or
otherwise modify any Letter of Credit, but shall continue to have the benefits
of Sections 2.3, 12.6 and 14.2 with respect to any Letters of Credit issued or
other actions taken while Issuing Bank. Agent shall promptly appoint a
replacement Issuing Bank (other than a Defaulting Lender) and, as long as no
Default or Event of Default exists, such replacement shall be subject to the
consent of Borrower Agent, such consent not to be unreasonably withheld or
delayed.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 42

 



--------------------------------------------------------------------------------



 



SECTION 3. INTEREST, FEES AND CHARGES
     3.1 Interest.
          3.1.1 Rates and Payment of Interest.
     (a) The Obligations shall bear interest (i) if a Base Rate Loan, at the
Base Rate in effect from time to time, plus the Applicable Margin; (ii) if a
LIBOR Loan, at the LIBOR for the applicable Interest Period, plus the Applicable
Margin; and (iii) if any other Obligation (including, to the extent permitted by
law, interest not paid when due), at the Base Rate in effect from time to time,
plus the Applicable Margin for Base Rate Revolver Loans. Interest shall accrue
from the date the Loan is advanced or the Obligation is incurred or payable,
until paid by Borrowers. If a Loan is repaid on the same day made, one day’s
interest shall accrue.
     (b) During the continuance of an Event of Default, if Required Lenders in
their discretion so elect, the Obligations shall bear interest at the Default
Rate; provided, however that, at all times during the continuance of an Event of
Default resulting from a default in the payment of principal of the Loans when
and as required to be paid (whether at stated maturity, on demand, upon
acceleration or otherwise), the Obligations shall bear interest at the Default
Rate. Each Borrower acknowledges that the cost and expense to Agent and each
Lender due to an Event of Default are difficult to ascertain and that the
Default Rate is a fair and reasonable estimate to compensate Agent and Lenders
for such added cost and expense.
     (c) Interest accrued on the Loans shall be due and payable in arrears,
(i) for any Base Rate Loan, on the first day of each month, for any LIBOR Loan
with an Interest Period of three months or less, on the last day of such
Interest Period and for any LIBOR Loan with an Interest Period longer than three
months, on each three month anniversary of the first day of such Interest Period
and on the last day of such Interest Period; (ii) on any date of prepayment,
with respect to the principal amount of Loans being prepaid; and (iii) on the
Commitment Termination Date. Interest accrued on any other Obligations shall be
due and payable as provided in the Credit Documents and, if no payment date is
specified, shall be due and payable on demand. Notwithstanding the foregoing,
interest accrued at the Default Rate shall be due and payable on demand.
          3.1.2 Application of LIBOR to Outstanding Loans.
     (a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During the continuance of any Default or Event of Default, Agent may (and
shall at the direction of Required Lenders) declare that no Loan may be made,
converted or continued as a LIBOR Loan.
     (b) Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least two Business Days before the requested conversion or
continuation date. Promptly after receiving any such notice, Agent shall notify
each Lender thereof. Each Notice of Conversion/Continuation shall be
irrevocable, shall be written (or telephonic, if promptly confirmed in writing),
and shall specify the aggregate
AMENDED AND RESTATED CREDIT AGREEMENT — Page 43

 



--------------------------------------------------------------------------------



 



principal amount of Loans to be converted or continued, the conversion or
continuation date (which shall be a Business Day), and the duration of the
Interest Period (which shall be deemed to be one month if not specified). If,
upon the expiration of any Interest Period in respect of any LIBOR Loans,
Borrowers shall have failed to deliver a Notice of Conversion/Continuation, they
shall be deemed to have elected to convert such Loans into Base Rate Loans.
Notices given by electronic mail or submitted through Agent’s website shall be
deemed to have been given in writing.
     3.1.3 Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be the period
commencing on the date such LIBOR Loan is disbursed or converted to or continued
as a LIBOR Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrowers in the Notice of Borrowing; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Revolver Termination Date.
     3.1.4 Interest Rate Not Ascertainable. If Agent shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrowers
of such determination. Until Agent notifies Borrowers that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.
3.2 Fees.
     3.2.1 [Reserved].
     3.2.2 Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata
benefit of Lenders (other than a Defaulting Lender), a fee equal to the Unused
Line Fee Percentage per annum times the amount by which the Revolver Commitments
exceed the average daily balance of Revolver Loans and undrawn amount of Letters
of Credit issued and outstanding during any month. Such fee shall be payable in
arrears, on the first Business Day of each month and on the Commitment
Termination Date.
     3.2.3 LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders or Issuing Bank, as described below, a fee equal to the
Applicable Margin in effect for LIBOR Revolver Loans times the average daily
stated amount of Letters of Credit, which fee shall be payable monthly in
arrears, on the first Business Day of each month; (b) to Issuing Bank, for its
own account, a fronting fee equal to 0.125% of the stated amount of each Letter
of Credit, which fee shall be payable in arrears, on the first Business Day of
each month and on the Commitment Termination Date; and (c) to Issuing Bank, for
its own account, all customary
AMENDED AND RESTATED CREDIT AGREEMENT — Page 44

 



--------------------------------------------------------------------------------



 



charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Letters of Credit, which charges
shall be paid as and when incurred. During an Event of Default, the fee payable
under clause (a) shall be increased by 2% per annum. Subject to Section 4.2.2,
any fee described in clause (a) above payable for the benefit of a Defaulting
Lender shall be paid, instead, to Issuing Bank unless Issuing Bank’s potential
exposure for such Defaulting Lender’s LC Obligations has been Cash
Collateralized, in which case such fees shall not be payable.
     3.2.4 Other Fees. Borrowers shall pay to Bank of America, JPMorgan, Chase
and Wells Fargo, as applicable, the fees described in the Fee Letters,
including, without limitation, the upfront fees described therein payable for
the benefit of Lenders.
     3.3 Computation of Interest, Fees, Yield Protection. All interest, as well
as fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days, except that interest
accrued on Base Rate Loans shall be based on a year of 365 or 366 days, as the
case may be. Each determination by Agent of any interest, fees or interest rate
hereunder shall be final, conclusive and binding for all purposes, absent
manifest error. All fees shall be fully earned when due and shall not be subject
to rebate or refund, nor subject to proration except as specifically provided
herein or in separate documentation entered into between or among the relevant
parties thereto, including the Fee Letters. All fees payable under Section 3.2
are compensation for services and are not, and shall not be deemed to be,
interest or any other charge for the use, forbearance or detention of money for
purposes of applicable usury laws. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrowers by
Agent or the affected Lender, as applicable, describing in reasonable detail the
basis and calculation of such amounts, shall be final, conclusive and binding
for all purposes, absent manifest error. The Borrowers’ obligations under this
paragraph shall survive the termination of the Revolver Commitments and the
repayment of all other Obligations.
     3.4 Reimbursement Obligations. Borrowers shall reimburse Agent for all
Extraordinary Expenses incurred by it. Borrowers shall also reimburse Agent for
all reasonable out-of-pocket legal (for outside counsel), accounting, appraisal,
consulting, and other reasonable fees, costs and expenses incurred by it in
connection with (a) negotiation and preparation of any Credit Documents,
including any amendment or other modification thereof; (b) administration of and
actions relating to any Collateral, Credit Documents and transactions
contemplated thereby, including any actions taken to perfect or maintain
priority of Agent’s Liens on any Collateral, to maintain any insurance required
hereunder or to verify Collateral; and (c) subject to the limits of Section
10.1.10(b), each inspection, audit or appraisal with respect to any Obligor or
Collateral; provided that (x) Borrowers shall also reimburse Lenders (in
addition to Agent) for all reasonable out-of-pocket legal fees, costs and
expenses of one outside counsel to Lenders as a group in connection with any
Enforcement Action (including any restructuring or work out) or in connection
with the exercise, protection or enforcement of any rights or remedies of Agent
and/or Lenders in, or in the monitoring of, any proceeding under any Debtor
Relief Law relating to any Obligor or its property, and (y) except as provided
in clause (x) above, such legal fees, costs and expenses reimbursable by
Borrowers pursuant to this sentence shall be limited to one outside counsel of
Agent plus one outside counsel of Agent in each jurisdiction of formation or
organization of any Obligor. Subject to the limitations set forth herein, all
out-of-pocket outside legal, accounting and consulting fees shall be charged to
Borrowers by Agent’s professionals at their full hourly rates, regardless of any
reduced or alternative fee billing arrangements that Agent, any Lender or any of
their Affiliates may have with such professionals with respect to this or any
other transaction. All amounts reimbursable by Borrowers under this Section
shall constitute Obligations secured by the Collateral and shall be payable on
demand. If, as a result of any restatement of or other adjustment to the
financial statements of the MLP Parent and/or its Subsidiaries or for any other
reason, the Borrowers or the Required Lenders determine that (i) the Quarterly
Average Availability as calculated by the Borrowers as of any applicable date
was inaccurate
AMENDED AND RESTATED CREDIT AGREEMENT — Page 45

 



--------------------------------------------------------------------------------



 



and (ii) a proper calculation of the Quarterly Average Availability would have
resulted in higher or lower pricing for such period, (A) in the case of higher
pricing, the Borrowers shall immediately and retroactively be obligated to pay
to the Agent for the account of the applicable Lenders, promptly on demand by
the Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Agent, any Lender or the
Issuing Bank), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period, and (B) in the case of lower pricing, the
applicable Lenders shall immediately and retroactively be obligated to pay to
Borrowers, promptly on demand by Borrowers (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to Borrowers under
the Bankruptcy Code of the United States, automatically and without further
action by any Borrower), an amount equal to the excess of the amount of interest
and fees that was actually paid for such period over the amount of interest and
fees that should have been paid for such period, provided, however, that if a
Default has then occurred and is continuing, Agent shall be entitled to apply
such amount or any portion thereof to any Obligations which are then due and/or
retain such amount or any portion thereof as Cash Collateral. In the event of
any change in GAAP applicable to Borrowers and other similarly situated entities
generally, if any such change would otherwise requires a restatement or other
retroactive financial statement adjustment as a result of the retroactive
application of such revised GAAP principles, then Section 1.2.2 shall control
and all fee related calculations shall continue to be made as set forth in
Section 1.2.2.
     3.5 Illegality. If any Lender determines in good faith that any Applicable
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund LIBOR Loans, or to determine or charge interest rates based
upon LIBOR, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on written notice thereof by such
Lender to the Borrowers through Agent, any obligation of such Lender to make or
continue LIBOR Loans or to convert Base Rate Loans to LIBOR Loans shall be
suspended until such Lender notifies Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist, which such
Lender agrees to do promptly upon the occurrence thereof. Upon receipt of such
notice, the Borrowers shall, upon demand from such Lender (with a copy to
Agent), prepay or, if applicable, convert all LIBOR Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.
     3.6 Increased Costs.
          3.6.1 Increased Costs Generally.
     If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.6.5) or
Issuing Bank;
     (ii) subject any Lender or Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any
AMENDED AND RESTATED CREDIT AGREEMENT — Page 46

 



--------------------------------------------------------------------------------



 



participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 5.9 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or Issuing Bank); or
     (iii) impose on any Lender or Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Loans
made by such Lender or Issuing Bank or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or Issuing Bank
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or Issuing Bank, the Borrowers will pay to
such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank, as the case may be, for
such additional costs incurred or reduction suffered.
     3.6.2 Capital Requirements. If any Lender or Issuing Bank determines that
any Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitment of such Lender or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrowers will pay
to such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.
     3.6.3 Certificates for Reimbursement. A certificate of a Lender or Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
Section 3.6.1 or Section 3.6.2 of this Section and delivered to the Borrowers in
accordance with Section 3.3 shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
     3.6.4 Delay in Requests. Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or Issuing Bank pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or Issuing Bank, as the case may
be, notifies the Borrowers of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in
AMENDED AND RESTATED CREDIT AGREEMENT — Page 47

 



--------------------------------------------------------------------------------



 



Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
     3.6.5 Reserves on LIBOR Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBOR Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrowers shall have received at least 10 days’ prior notice (with a copy to
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.
     3.7 Capital Adequacy. If a Lender in good faith determines that any
introduction of or any change in a Capital Adequacy Regulation, any change in
the interpretation or administration of a Capital Adequacy Regulation by a
Governmental Authority charged with interpretation or administration thereof, or
any compliance by such Lender or any Person controlling such Lender with a
Capital Adequacy Regulation, increases the amount of capital required or
expected to be maintained by such Lender or Person (taking into consideration
its capital adequacy policies and desired return on capital) as a consequence of
such Lender’s Commitment, Loans, participations in LC Obligations or other
obligations under the Credit Documents, then Borrowers shall, within five days
following written demand therefor, pay such Lender an amount sufficient to
compensate for such increase. A Lender’s demand for payment shall set forth the
nature of the occurrence giving rise to such compensation and a calculation of
the amount to be paid. In determining such amount, the Lender may use any
reasonable averaging and attribution method.
     3.8 Mitigation.
     3.8.1 Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.6, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.9, or if any Lender gives a notice pursuant to
Section 3.5, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 5.9 or
Section 3.6, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.5, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     3.8.2 Replacement of Lenders. (a) If any Lender gives notice pursuant to
Section 3.5 or requests compensation under Section 3.6 or Section 3.7, (b) if
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.9, or
(c) if a Lender is a Defaulting Lender, Borrowers may replace such Lender in
accordance with Section 14.18.
     3.9 Funding Losses. If for any reason (other than default by a Lender)
(a) any borrowing of, or conversion to or continuation of, a LIBOR Loan does not
occur on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any
AMENDED AND RESTATED CREDIT AGREEMENT — Page 48

 



--------------------------------------------------------------------------------



 



repayment or conversion of a LIBOR Loan occurs on a day other than the end of
its Interest Period, (c) the Borrowers fail to repay a LIBOR Loan when required
hereunder or (d) the Borrowers revoke any notice of termination of the Revolver
Commitments, then the Borrowers shall pay to Agent its customary administrative
charge and to each Lender all losses and expenses that it sustains as a
consequence thereof, including any loss or expense arising from liquidation or
redeployment of funds or from fees payable to terminate deposits of matching
funds. A Lender’s demand for payment of such losses and expenses shall set forth
the nature thereof and a calculation of the amount to be paid in reasonable
detail, which demand shall be delivered to Borrower Agent within 90 days after
such Lender has made a determination of such losses or expenses and in no event
later than nine (9) months after the occurrence of the event that gave rise to
such losses or expenses. Lenders shall not be required to purchase Dollar
deposits in the London interbank market or any other offshore Dollar market to
fund any LIBOR Loan, but the provisions hereof shall be deemed to apply as if
each Lender had purchased such deposits to fund its LIBOR Loan.
     3.10 Maximum Interest. Notwithstanding anything to the contrary contained
in any Credit Document, the interest paid or agreed to be paid under the Credit
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (the “Maximum Rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
SECTION 4. LOAN ADMINISTRATION
     4.1 Manner of Borrowing and Funding Revolver Loans.
     4.1.1 Notice of Borrowing.
     (a) Whenever Borrowers desire funding of a Borrowing of Revolver Loans,
Borrower Agent shall give Agent a Notice of Borrowing. Such notice must be
received by Agent no later than 11:00 a.m. (i) on the Business Day of the
requested funding date, in the case of Base Rate Loans, and (ii) at least two
Business Days prior to the requested funding date, in the case of LIBOR Loans.
Notices received after 11:00 a.m. shall be deemed received on the next Business
Day. Each Notice of Borrowing (including any telephonic notice thereof, any
notice given via electronic mail and any notice submitted through Agent’s
website) shall be irrevocable and shall specify (A) the principal amount of the
Borrowing, (B) the requested funding date (which must be a Business Day),
(C) whether the Borrowing is to be made as Base Rate Loans or LIBOR Loans,
(D) in the case of LIBOR Loans, the duration of the applicable Interest Period
(which shall be deemed to be one month if not specified) and (E) whether such
Loan is a General Revolver Loan or a Distribution Revolver Loan.
     (b) Unless payment is otherwise timely made by Borrowers, the becoming due
of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Bank
Product Indebtedness) shall be deemed irrevocably to be a request (without any
requirement for a Notice of Borrowing) for Base Rate Revolver Loans on the due
date, in the amount of such Obligations. The proceeds of such Revolver Loans
shall be disbursed as direct payment of the relevant Obligation.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 49

 



--------------------------------------------------------------------------------



 



      (c) If Borrowers establish a controlled disbursement account with Agent or
any Affiliate of Agent, then the presentation for payment of any check or other
item of payment drawn on such account at a time when there are insufficient
funds to cover it shall be deemed to be a request (without any requirement for a
Notice of Borrowing) for Base Rate Revolver Loans on the date of such
presentation, in the amount of the check and items presented for payment. The
proceeds of such Revolver Loans may be disbursed directly to the controlled
disbursement account.
     (d) Neither Agent nor any Lender shall have any obligation to Borrowers to
honor any deemed request for a Revolver Loan (i) on or after the Commitment
Termination Date, (ii) when an Overadvance exists or would result therefrom, or
(iii) when any condition in Section 6 is not satisfied, but may do so in their
discretion, without being deemed to have waived any Default or Event of Default.
     4.1.2 Fundings by Lenders. Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder. Agent shall use commercially reasonable
efforts to notify Lenders of each Notice of Borrowing (or deemed request for a
Borrowing) by 12:00 noon on the proposed funding date for Base Rate Loans or by
3:00 p.m. at least two Business Days before any proposed funding of LIBOR Loans.
Each Lender shall fund to Agent such Lender’s Pro Rata share of the Borrowing to
the account specified by Agent in immediately available funds not later than
2:00 p.m. on the requested funding date, unless Agent’s notice is received after
the times provided above, in which event Lender shall fund its Pro Rata share by
11:00 a.m. on the next Business Day. Subject to its receipt of such amounts from
Lenders, Agent shall make available the proceeds of the Revolver Loans as
directed by Borrower Agent. Unless Agent shall have received (in sufficient time
to act) written notice from a Lender that it does not intend to fund its Pro
Rata share of a Borrowing, Agent may assume that such Lender has deposited or
promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to Borrowers. If a Lender’s share of any Borrowing is not
in fact received by Agent, then Borrowers agree to repay to Agent on demand the
amount of such share, together with interest thereon from the date disbursed
until repaid, at the rate applicable to such Borrowing.
     4.1.3 Swingline Loans; Settlement.
     (a) Agent may, but shall not be obligated to, advance Swingline Loans to
Borrowers out of Agent’s own funds, up to an aggregate outstanding amount equal
to ten percent (10%) of the Revolver Commitments then in effect unless the
funding is specifically required to be made by all Lenders hereunder. Each
Swingline Loan shall constitute a Revolver Loan for all purposes, except that
payments thereon shall be made to Agent for its own account. In no event shall
Agent honor a request for a Swingline Loan if Agent knows that the unpaid
balance of Revolver Loans outstanding at such time (including the requested
Swingline Loan) would exceed the Borrowing Base, unless such Swingline Loan
would otherwise be permitted as an Overadvance or a Protective Advance. The
obligation of Borrowers to repay Swingline Loans shall be evidenced by the
records of Agent and need not be evidenced by any promissory note.
     (b) To facilitate administration of the Revolver Loans, Lenders and Agent
agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that settlement among them with respect to
Swingline Loans and other Revolver Loans may take place periodically on a date
determined from time to time by Agent, which shall occur at least once every
five Business Days. On each settlement
AMENDED AND RESTATED CREDIT AGREEMENT — Page 50

 



--------------------------------------------------------------------------------



 



date, settlement shall be made with each Lender in accordance with the
Settlement Report delivered by Agent to Lenders. Between settlement dates, Agent
may in its discretion apply payments on Revolver Loans to Swingline Loans,
regardless of any designation by Borrower or any provision herein to the
contrary. Each Lender’s obligation to make settlements with Agent is absolute
and unconditional, without offset, counterclaim or other defense, and whether or
not the Commitments have terminated, an Overadvance exists, or the conditions in
Section 6 are satisfied. If, due to any proceeding under any Debtor Relief Law
with respect to a Borrower or otherwise, any Swingline Loan may not be settled
among Lenders hereunder, then each Lender shall be deemed to have purchased from
Agent a Pro Rata participation in each unpaid Swingline Loan and shall transfer
the amount of such participation to Agent, in immediately available funds,
within one Business Day after Agent’s request therefor.
     4.1.4 Telephonic Notices. Each Borrower authorizes Agent and Lenders to
extend, convert or continue Loans, effect selections of interest rates, and
transfer funds to or on behalf of Borrowers (but not change the account into
which Loan proceeds are to be deposited) based on telephonic instructions.
Borrowers shall confirm each such telephonic request by prompt delivery to Agent
of a written Notice of Borrowing or Notice of Conversion/Continuation, if
applicable, duly executed by an authorized officer of Borrower Agent. If a
written confirmation differs in any material respect from the action taken by
Agent or Lenders, the records of Agent and Lenders shall govern. Neither Agent
nor any Lender shall have any liability for any loss suffered by a Borrower as a
result of Agent or any Lender acting upon its understanding of telephonic
instructions from a person believed in good faith by Agent or any Lender to be a
person authorized to give such instructions on a Borrower’s behalf.
     4.1.5 Electronic Notices. Each Borrower authorizes Agent and Lenders to
extend, convert or continue Loans, effect selections of interest rates, and
transfer funds to or on behalf of Borrowers based on instructions delivered via
electronic mail or submitted through Agent’s website. Neither Agent nor any
Lender shall have any liability for any loss suffered by a Borrower as a result
of Agent or any Lender acting upon its understanding of instructions delivered
via electronic mail or submitted through Agent’s website from a source believed
in good faith by Agent or any Lender to be authorized to give such instructions
on a Borrower’s behalf.
4.2 Defaulting Lender.
     4.2.1 Reallocation of Pro Rata Share; Amendments. For purposes of
determining Lenders’ obligations to fund or participate in Loans or Letters of
Credit, Agent may exclude the Commitments and Loans of any Defaulting Lender(s)
from the calculation of Pro Rata shares; provided, however, that in no event
shall any Lender be obligated to fund or participate in Loans or Letters of
Credit in an aggregate amount in excess of its Revolver Commitment. A Defaulting
Lender shall have no right to vote on any amendment, waiver or other
modification of a Credit Document, except for an amendment, waiver or other
modification relating to an increase in the Commitment of a Defaulting Lender, a
postponement of any date fixed for payment of principal or interest on Loans
held by a Defaulting Lender or a reduction or forgiveness of the principal of,
or the rate of interest applicable to, any Loan held by a Defaulting Lender.
     4.2.2 Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Credit Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may apply such
AMENDED AND RESTATED CREDIT AGREEMENT — Page 51

 



--------------------------------------------------------------------------------



 



amounts to the Defaulting Lender’s defaulted obligations, use the funds to Cash
Collateralize such Defaulting Lender’s Pro Rata share of LC Obligations or
Swingline Loans, or readvance the amounts to Borrowers hereunder. A Lender shall
not be entitled to receive unused line fees paid pursuant to Section 3.2.2,
letter of credit facility fees paid pursuant to Section 3.2.3 or any other fees
accruing hereunder during the period in which it is a Defaulting Lender, and the
unfunded portion of its Commitment shall be disregarded for purposes of
calculating the unused line fee under Section 3.2.2. If any LC Obligations owing
to a Defaulting Lender are reallocated to other Lenders, fees attributable to
such LC Obligations under Section 3.2.3 shall be paid to such Lenders. Agent
shall be paid all fees attributable to LC Obligations that are not reallocated.
     4.2.3 Cure. Borrowers, Agent and Issuing Bank may agree in writing that a
Lender is no longer a Defaulting Lender. At such time, Pro Rata shares shall be
reallocated without exclusion of such Lender’s Commitments and Loans, and all
outstanding Revolver Loans, LC Obligations and other exposures under the
Revolver Commitments shall be reallocated among Lenders and settled by Agent
(with appropriate payments by the reinstated Lender) in accordance with the
readjusted Pro Rata shares. Unless expressly agreed by Borrowers, Agent and
Issuing Bank, no reinstatement of a Defaulting Lender shall constitute a waiver
or release of claims against such Lender. The failure of any Lender to fund a
Loan, to make a payment in respect of LC Obligations or otherwise to perform its
obligations hereunder shall not relieve any other Lender of its obligations
hereunder, and no Lender shall be responsible for default by another Lender.
     4.3 Number and Amount of LIBOR Loans; Determination of Rate. For ease of
administration, all LIBOR Revolver Loans having the same length and beginning
date of their Interest Periods shall be aggregated together, and such Loans
shall be allocated among Lenders on a Pro Rata basis. No more than eight
(8) aggregated LIBOR Loans may be outstanding at any time, and each aggregate
LIBOR Loan when made, continued or converted shall be in a minimum amount of
$10,000,000, or an increment of $1,000,000 in excess thereof. Upon determining
LIBOR for any Interest Period requested by Borrowers, Agent shall promptly
notify Borrowers thereof in writing, by telephone or electronically and, if
requested by Borrowers, shall confirm any telephonic notice in writing
     4.4 Borrower Agent.
     4.4.1 Designation. Each Borrower hereby designates CSPP (“Borrower Agent”)
as its representative and agent for all purposes under the Credit Documents,
including requests for Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications with Agent, Issuing Bank or any
Lender, preparation and delivery of Borrowing Base and financial reports,
receipt and payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Credit Documents (including in respect of
compliance with covenants), and all other dealings with Agent, Issuing Bank or
any Lender. Borrower Agent hereby accepts such appointment.
     4.4.2 [Intentionally Omitted].
     4.4.3 Reliance, etc. Agent and Lenders shall be entitled to rely upon, and
shall be fully protected in relying upon, any notice or communication (including
any Notice of Borrowing) delivered by Borrower Agent on behalf of any Borrower.
Agent and Lenders may give any notice or communication with a Borrower hereunder
to Borrower Agent on behalf of such Borrower. Each of Agent, Issuing Bank and
Lenders shall have the right, in its discretion, to deal exclusively with
Borrower Agent for any or all purposes under the Credit Documents. Each Borrower
agrees that any notice, election, communication, representation, agreement or
AMENDED AND RESTATED CREDIT AGREEMENT — Page 52

 



--------------------------------------------------------------------------------



 



     undertaking made on its behalf by Borrower Agent shall be binding upon and
enforceable against it.
     4.5 One Obligation. The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrowers and (unless otherwise expressly
provided in any Credit Document) shall be secured by Agent’s Lien upon all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.
     4.6 Effect of Termination; Survival. On the effective date of any
termination of all of the Commitments, all Obligations shall be immediately due
and payable, and any Lender may terminate its and its Affiliates’ Bank Products
(including, with the consent of Agent, any Cash Management Services). All
undertakings of Borrowers contained in the Credit Documents shall survive any
termination, and Agent shall retain its Liens in the Collateral and all of its
rights and remedies under the Credit Documents until Full Payment of the
Obligations. Notwithstanding Full Payment of the Obligations, Agent shall not be
required to terminate its Liens in any Collateral unless, with respect to any
damages Agent may incur as a result of the dishonor or return of Payment Items
applied to Obligations, Agent receives (a) a written agreement, executed by
Borrowers and any Person whose advances are used in whole or in part to satisfy
the Obligations, indemnifying Agent and Lenders from any such damages; or
(b) such Cash Collateral as Agent, in its discretion, deems necessary to protect
against any such damages. The provisions of Sections 2.3, 3.4, 3.6, 3.7, 3.9,
5.5, 5.9, 12, 14.2, 14.3 and this Section shall survive Full Payment of the
Obligations and any release relating to this credit facility.
SECTION 5. PAYMENTS
     5.1 General Payment Provisions. All payments of Obligations shall be made
in Dollars, without offset, counterclaim or defense of any kind, subject to the
provisions of Section 5.9, free of (and without deduction for) any Indemnified
Taxes and Other Taxes, and in immediately available funds, not later than 12:00
noon on the due date. Any payment after such time shall be deemed made on the
next Business Day. Borrowers may, at the time of payment, specify to Agent the
Obligations to which such payment is to be applied, but Agent shall, so long as
an Event of Default has occurred and is continuing, and whether or not an Event
of Default has occurred and is continuing in the case of payments of interest
accrued on the Loans and payments of fees with respect to Letters of Credit
payable under Section 3.2.3 when due, retain the right to apply such payment in
such manner as Agent, subject to the provisions hereof, may determine to be
appropriate consistent with the requirements of, or otherwise to ensure
compliance with the terms and provisions of, this Agreement. If the Borrowers
fail to designate which type of Loans are to be repaid with any payment, the
payment shall be applied first to the General Revolver Loans and then to the
Distribution Revolver Loans. If any payment under the Credit Documents shall be
stated to be due on a day other than a Business Day, the due date shall be
extended to the next Business Day and such extension of time shall be included
in any computation of interest and fees. Any payment of a LIBOR Loan prior to
the end of its Interest Period shall be accompanied by all amounts due under
Section 3.9. Any prepayment of Loans shall be applied first to Base Rate Loans
and then to LIBOR Loans.
     5.2 Repayment of Revolver Loans. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid at any time from time to time, without
penalty or premium. If any Disposition includes the disposition of Accounts or
Inventory (other than Inventory sold in the Ordinary Course of Business), then
Net Cash Proceeds equal to the greater of (a) the net book value of such
Accounts and Inventory, or (b) the reduction in the Borrowing Base upon giving
effect to such Disposition, shall be applied to the Revolver Loans.
Notwithstanding anything herein to the contrary, if an Overadvance exists,
Borrowers
AMENDED AND RESTATED CREDIT AGREEMENT — Page 53

 



--------------------------------------------------------------------------------



 



shall, on the sooner of Agent’s demand or the first Business Day after any
Borrower has knowledge thereof, repay the outstanding Revolver Loans in an
amount sufficient to reduce the principal balance of Revolver Loans to the
Borrowing Base.
     5.3 [Reserved].
     5.4 Payment of Other Obligations. Obligations other than Loans, including
LC Obligations and Extraordinary Expenses, shall be paid by Borrowers as
provided in the Credit Documents or, if no payment date is specified, on demand.
     5.5 Marshaling; Payments Set Aside. None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations. To the extent that any payment by or on behalf of the Borrowers or
from the proceeds of Collateral is made to Agent, Issuing Bank or any Lender, or
Agent, Issuing Bank or any Lender exercises its right of setoff under
Section 11.4, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion during an Event of Default
or otherwise with Borrower Agent’s prior written consent) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
Obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and Issuing Bank severally
agrees to pay to Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect.
     5.6 Post-Default Allocation of Payments.
     5.6.1 Allocation. Notwithstanding anything herein to the contrary, during
an Event of Default, monies to be applied to the Obligations, whether arising
from payments by Obligors, realization on Collateral or otherwise, shall be
allocated as follows:
     (a) first, to all costs and expenses, including Extraordinary Expenses,
owing to Agent;
     (b) second, to all amounts owing to Agent on Swingline Loans;
     (c) third, to all amounts owing to Issuing Bank on LC Obligations;
     (d) fourth, to all Obligations constituting fees (other than Bank Product
Indebtedness);
     (e) fifth, to all Obligations constituting interest (other than Bank
Product Indebtedness);
     (f) sixth, to Cash Collateralization of LC Obligations;
     (g) seventh, to all Obligations constituting principal of the Loans;
     (h) eighth, to all other Obligations, other than Bank Product Indebtedness;
AMENDED AND RESTATED CREDIT AGREEMENT — Page 54

 



--------------------------------------------------------------------------------



 



     (i) ninth, to Bank Product Indebtedness; and
     (j) tenth, to Borrowers.
     Amounts shall be applied to each category of Obligations set forth above
until Full Payment thereof and then to the next category. If amounts are
insufficient to satisfy a category, they shall be applied on a pro rata basis
among the Obligations in the category. Amounts distributed with respect to any
Bank Product Indebtedness shall be the lesser of the applicable Bank Product
Amount last reported to Agent or the actual Bank Product Indebtedness as
calculated by the methodology reported to Agent for determining the amount due.
Agent shall have no obligation to calculate the amount to be distributed with
respect to any Bank Product Indebtedness, but may rely upon written notice of
the amount (setting forth a reasonably detailed calculation) from the applicable
Secured Party. If a Secured Party fails to deliver such notice within five days
following request by Agent, Agent may assume the amount to be distributed is the
Bank Product Amount last reported to it. The allocations set forth in this
Section (other than the tenth allocation to Borrowers) are solely to determine
the rights and priorities of Agent and Lenders as among themselves, and may be
changed by agreement among them without the consent of any Obligor. Except for
the allocation to Borrowers set forth in clause (j) preceding, this Section is
not for the benefit of or enforceable by any Borrower. Within the foregoing
parameters, payments applied to Revolver Loans shall be applied first to General
Revolver Loans and then to Distribution Revolver Loans.
     5.6.2 Erroneous Application. Agent shall not be liable for any application
of amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).
     5.7 Application of Payments. Subject to Section 5.6, after the occurrence
of a Cash Dominion Trigger Event and until such time as a Cash Dominion Trigger
Event has not existed for sixty (60) consecutive days, the ledger balance in the
main Dominion Account as of the end of a Business Day shall be applied to the
Obligations (other than Bank Product Indebtedness) at the beginning of the next
Business Day. Each Borrower irrevocably waives the right to direct the
application of any payments or Collateral proceeds, and agrees that Agent shall
have the continuing, exclusive right to apply and reapply same against the
Obligations, in such manner as Agent deems advisable, notwithstanding any entry
by Agent in its records. If, as a result of Agent’s receipt of Payment Items or
proceeds of Collateral, a credit balance exists, the balance shall not accrue
interest in favor of Borrowers (unless otherwise separately and expressly agreed
in writing by Agent on or after the date of this Agreement) and shall be made
available to Borrowers as long as no Default or Event of Default exists.
     5.8 Loan Account; Account Stated.
     5.8.1 Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the
Indebtedness of Borrowers resulting from each Loan or issuance of a Letter of
Credit from time to time, including the amount of principal and interest payable
and outstanding LC Obligations. Any failure of Agent to record anything in the
Loan Account, or any error in doing so, shall not limit or otherwise affect the
obligation of Borrowers to pay any amount owing hereunder. Agent may maintain a
single Loan Account in the name of Borrower Agent, and each Borrower confirms
that such arrangement shall have no effect on the joint and several character of
its liability for the Obligations.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 55

 



--------------------------------------------------------------------------------



 



     5.8.2 Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
5.9 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Credit Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if any Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) Agent, Lender or Issuing Bank, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority imposed on such Borrower in
accordance with Applicable Law.
     (c) Indemnification by the Borrowers. The Borrowers shall indemnify Agent,
each Lender and the Issuing Bank, within 30 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by Agent, such Lender or the Issuing
Bank, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank (with a copy
to Agent), or by Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as reasonably practicable after any
payment of Indemnified Taxes or Other Taxes by the Borrowers to a Governmental
Authority, the Borrowers shall deliver to Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall deliver to such Borrower (with a copy to Agent), on or
prior to the date on which such Foreign Lender becomes a Lender hereunder (and
from time to time thereafter at the time or times
AMENDED AND RESTATED CREDIT AGREEMENT — Page 56

 



--------------------------------------------------------------------------------



 



prescribed by Applicable Law or reasonably requested by the Borrowers or Agent),
such properly completed and executed documentation prescribed by Applicable Law
as will permit such payments to be made without withholding or at a reduced rate
of withholding. Any Lender, on or prior to the date on which such Lender becomes
a Lender hereunder (and from time to time thereafter at the time or times
prescribed by Applicable Law or as reasonably requested by the Borrowers or
Agent), shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrowers or Agent as will certify that such Lender
is not subject to backup withholding and enable the Borrowers or Agent to
determine whether or not such Lender is subject to information reporting
requirements.
Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to such Borrower and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or Agent or as required by Applicable Law, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN (or
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI (or
successor form),
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of a Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN (or
successor form), or
     (iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
     In addition to and without limiting any of the foregoing, each Foreign
Lender, and each other Lender that is a “foreign financial institution” within
the meaning of Section 1471(d)(4) of the Code, shall take any action (including,
without limitation, entering into any agreement with the Internal Revenue
Service) and comply with any information gathering, reporting or other
requirements, in each case that are required to obtain exemption from any United
States federal withholding taxes under FATCA.
     In addition to and without limiting any of the foregoing, each Lender shall
promptly (A) notify Borrower Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction in withholding
taxes, and
AMENDED AND RESTATED CREDIT AGREEMENT — Page 57

 



--------------------------------------------------------------------------------



 



(B) notify Borrower Agent when a lapse in time or change in circumstances
renders any previously delivered documentation obsolete or inaccurate and
promptly deliver to Borrower Agent any properly completed and executed
documentation as may be required in order to confirm or establish the
entitlement of such Lender to a continued exemption from or reduction in
withholding tax of such Lender.
     (f) Treatment of Certain Refunds. If Agent, any Lender or the Issuing Bank
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section, it shall pay to the Borrowers an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of Agent, such Lender or
the Issuing Bank, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of Agent, such Lender or
the Issuing Bank, agrees to repay the amount paid over to the Borrowers (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to Agent, such Lender or the Issuing Bank in the event Agent, such
Lender or the Issuing Bank is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require Agent, any Lender
or the Issuing Bank to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrowers or any other
Person.
5.10 [Reserved].
5.11 Nature and Extent of Each Borrower’s Liability.
     5.11.1 Joint and Several Liability. Each Borrower agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to Agent
and Lenders the prompt payment and performance of, all Obligations and all
agreements under the Credit Documents. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and
performance and not of collection, that such obligations shall not be discharged
until Full Payment of the Obligations, and that such obligations are absolute
and unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Credit Document, or any other document, instrument or agreement
to which any Obligor is or may become a party or liable; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Credit
Document, or any waiver, consent or indulgence of any kind by Agent or any
Lender with respect thereto; (c) the existence, value or condition of, or
failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Obligations or any action, or the absence of any action, by
Agent or any Lender in respect thereof (including the release of any security or
guaranty); (d) the insolvency of any Obligor; (e) any election by Agent or any
Lender in any proceeding under any Debtor Relief Law for the application of
Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a Lien
by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code or otherwise; (g) the disallowance of any claims of Agent or any
Lender against any Obligor for the repayment of any Obligations under
Section 502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of all Obligations.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 58

 



--------------------------------------------------------------------------------



 



          5.11.2 Waivers.
     (a) Each Borrower expressly waives all rights that it may have now or in
the future under any statute, at common law, in equity or otherwise, to compel
Agent or Lenders to marshal assets or to proceed against any Obligor, other
Person or security for the payment or performance of any Obligations before, or
as a condition to, proceeding against such Borrower. It is agreed among each
Borrower, Agent and Lenders that the provisions of this Section are of the
essence of the transaction contemplated by the Credit Documents and that, but
for such provisions, Agent and Lenders would decline to make Loans and issue
Letters of Credit. Notwithstanding anything to the contrary in any Credit
Document, and except as set forth in Section 5.11.3 or after Full Payment of all
Obligations, each Borrower expressly waives all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off, as well as all defenses available to a surety, guarantor or accommodation
co-obligor. Each Borrower acknowledges that its guaranty pursuant to this
Section is necessary to the conduct and promotion of its business, and can be
expected to benefit such business.
     (b) Agent and (subject to the terms and provisions of this Agreement and
the other Credit Documents) Lenders may, in their discretion, pursue such rights
and remedies as they deem appropriate, including (upon the occurrence and during
the continuation of an Event of Default) realization upon Collateral by judicial
foreclosure or non-judicial sale or enforcement, without affecting any rights
and remedies under this Section 5.11. If, in the exercise of any rights or
remedies, Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any Applicable Laws pertaining to “election of
remedies” or otherwise, each Borrower consents to such action by Agent or such
Lender and waives any claim based upon such action, even if the action may
result in loss of any rights of subrogation that any Borrower might otherwise
have had but for such action. Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person. If Agent bids at any foreclosure or trustee’s sale or at any private
sale, Agent may bid all or a portion of the Obligations and the amount of such
bid need not be paid by Agent but shall be credited against the Obligations. The
amount of the successful bid at any such sale, whether Agent or any other Person
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral, and the difference between the amount of such
successful bid amount and the remaining balance of the Obligations shall be
conclusively deemed to be the amount of the Obligations guaranteed under this
Section 5.11, notwithstanding that any present or future law or court decision
may have the effect of reducing the amount of any deficiency claim to which
Agent or any Lender might otherwise be entitled but for such bidding at any such
sale.
          5.11.3 Extent of Liability; Contribution.
     (a) Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.11 shall be limited to the greater of (i) the
amount of the
AMENDED AND RESTATED CREDIT AGREEMENT — Page 59

 



--------------------------------------------------------------------------------



 



Obligations (subject to each Borrower’s right to contribution, indemnification
and reimbursement payments described below), and (ii) such Borrower’s Allocable
Amount.
     (b) If any Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment. The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 5.11 without rendering such
payment voidable or avoidable under Section 548 of the Bankruptcy Code or under
any applicable state fraudulent transfer or conveyance act, or similar statute
or common law.
     (c) Nothing contained in this Section 5.11 shall limit the liability of any
Borrower to pay Loans made directly or indirectly to that Borrower (including
Loans advanced to any other Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower), LC Obligations relating to Letters of
Credit issued to support such Borrower’s business, and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder. Agent and
Lenders shall have the right, at any time in their discretion upon giving at
least 20 Business Days’ prior written notice to Borrower Agent, to condition
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of such
Loans and Letters of Credit to such Borrower.
     5.11.4 Joint Enterprise. Each Borrower has requested that Agent and Lenders
make the credit facility established hereunder available to Borrowers on a
combined basis, in order to finance Borrowers’ business most efficiently and
economically. Borrowers’ business is a mutual and collective enterprise, and
Borrowers believe that consolidation of their credit facility will enhance the
borrowing power of each Borrower and ease the administration of their
relationship with Lenders, all to the mutual advantage of Borrowers. Borrowers
acknowledge and agree that Agent’s and Lenders’ willingness to extend credit to
Borrowers and to administer the Collateral on a combined basis, as set forth
herein, is done solely as an accommodation to Borrowers and at Borrowers’
request.
     5.11.5 Subordination. Each Borrower hereby subordinates any claims,
including any right of payment, subrogation, contribution and indemnity, that it
may have at any time against any other Obligor, howsoever arising, to the Full
Payment of all Obligations, provided, however, that so long as no Event of
Default has occurred and is continuing, each Borrower shall be entitled to
receive and apply payment of all intercompany obligations including the fees,
allocated overhead, prepayments and repayments of indebtedness and interest
thereon, and any and all other obligations.

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT — Page 60
SECTION 6. CONDITIONS PRECEDENT
     6.1 Conditions Precedent to Initial Loans. In addition to the conditions
precedent set forth in Section 6.2, Agent, Issuing Bank and Lenders shall not be
required to fund any Loans, arrange for issuance of any Letters of Credit or
grant any other accommodation to or for the benefit of Borrowers, and this
Agreement shall not be effective to amend and restate the Original Credit
Agreement, unless the following conditions are satisfied (or effectively waived
in writing in accordance with Section 14.1) and, with respect to deliveries,
each such delivery shall be fully executed, where applicable, and in form and
substance reasonably satisfactory to Agent (unless otherwise expressly stated in
this Section 6.1 below):
     (a) Credit Documents, Organization Documents, Etc. Agent’s receipt of the
following, each of which shall be originals or telecopies or other electronic
copies (followed promptly by originals) unless otherwise specified, each
properly executed by a Senior Officer of the signing Obligor or the MLP General
Partner, each dated as of the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to Agent and each of the Lenders:
     (i) executed counterparts of this Agreement and the other Credit Documents;
     (ii) a Note executed by each Borrower in favor of each Lender requesting a
Note;
     (iii) copies of the Organization Documents of each Obligor certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Obligor
to be true and correct as of the Closing Date;
     (iv) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Senior Officers of each Obligor or the
MLP General Partner as Agent may reasonably require evidencing the identity,
authority and capacity of each Senior Officer thereof authorized to act as a
Senior Officer in connection with this Agreement and the other Credit Documents
to which such Obligor is a party (and Agent may rely on such certificates until
otherwise notified by the applicable Obligor in writing); and
     (v) such documents and certifications as Agent may reasonably require to
evidence that each Obligor is duly organized or formed, and is validly existing,
in good standing and qualified to engage in business in (A) the jurisdiction of
its incorporation or organization and (B) each jurisdiction where its ownership,
lease or operation of Properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
     (b) Opinions of Counsel. Agent shall have received, in each case dated as
of the Closing Date and in form and substance reasonably satisfactory to Agent:
     (i) a legal opinion of Fulbright & Jaworski L.L.P., general counsel for
Obligors; and
AMENDED AND RESTATED CREDIT AGREEMENT — Page 61

 



--------------------------------------------------------------------------------



 



     (ii) a legal opinion of Barnes & Thornburg, special Indiana counsel for the
Obligors.
     (c) Personal Property Collateral. Agent shall have received:
     (i) searches of Uniform Commercial Code filings in the jurisdiction of the
chief executive office of each Obligor and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect Agent’s security interest in the Collateral, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist other
than Permitted Liens;
     (ii) UCC financing statements for each appropriate jurisdiction as is
necessary, in Agent’s reasonable discretion, to perfect Agent’s security
interest in the Collateral;
     (iii) evidence that all Instruments and Chattel Paper in the possession of
any of Obligors with a value in excess of $1,000,000, together with allonges or
assignments as may be necessary or appropriate to perfect Agent’s security
interest in the Collateral, have been delivered to Agent;
     (iv) duly executed Lien Waivers and such other consents as are necessary,
in Agent’s reasonable discretion, to perfect Agent’s security interest in the
Collateral and ensure the first priority thereof in accordance with the terms of
the Collateral Documents, including agreements establishing each Dominion
Account and related lockbox in form and substance, and with financial
institutions, reasonably satisfactory to Agent; and
     (v) in the case of any personal property Collateral located at a premises
leased by an Obligor, such estoppel letters, consents and waivers from the
landlords on such real Property as may be required by Agent (it being understood
that Agent may in its discretion elect to provide for a Rent and Costs Reserve
in an amount equal to at least three (3) months rent owing to a landlord rather
in lieu of requiring a letter, consent or waiver from such landlord).
     (d) Evidence of Insurance. Receipt by Agent of copies of insurance policies
or certificates of insurance of Obligors evidencing liability and casualty
insurance meeting the requirements set forth in the Credit Documents, including
endorsements naming Agent as additional insured (in the case of liability
insurance) or loss payee (in the case of hazard insurance) on behalf of Agent,
for the benefit of Lenders.
     (e) Officer’s Certificates. Agent shall have received a certificate or
certificates executed by a Senior Officer of each Borrower or the MLP General
Partner as of the Closing Date, in form and substance reasonably satisfactory to
Agent, stating that (i) the conditions specified in subsections (a) through (d)
of Section 6.2 have been satisfied, (ii) each Obligor is in compliance with all
existing financial obligations, (iii) all governmental, shareholder and third
party consents and approvals, if any, with respect to the Credit Documents and
the transactions contemplated thereby have been obtained (and attaching copies
thereof), and (iv) no action, suit, investigation or proceeding is pending or,
to the knowledge of Borrowers and the MLP General Partner (if applicable),
threatened in any court or before any arbitrator or Governmental Authority that
purports
AMENDED AND RESTATED CREDIT AGREEMENT — Page 62

 



--------------------------------------------------------------------------------



 



to affect any Obligor or any transaction contemplated by the Credit Documents,
if, in the case of the immediately preceding subclause (ii) and (iv), failure to
so comply or such action, suit, investigation or proceeding could reasonably be
expected to have a Material Adverse Effect.
     (f) Financial Statements. Receipt by Agent and Lenders of (i) the Audited
Financial Statements and the accountants’ unqualified opinion prepared in
connection therewith described in Section 9.1.5, and (ii) such other information
relating to the Consolidated Parties as Agent may reasonably require in
connection with the structuring and syndication of credit facilities of the type
described herein.
     (g) Solvency. Agent shall have received a certificate executed by a Senior
Officer of each Borrower or the MLP General Partner as of the Closing Date, in
form and substance reasonably satisfactory to Agent, certifying that each of the
Obligors is Solvent.
     (h) Fees. Any fees required to be paid by Borrowers to Agent, Arrangers or
any of Lenders pursuant to the Fee Letters or otherwise on or before the Closing
Date shall have been paid.
     (i) Attorney Costs. Borrowers shall have paid all reasonable fees, charges
and disbursements of outside counsel of Agent to the extent invoiced prior to or
on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrowers and Agent).
     (j) [Reserved].
     (k) [Reserved].
     (l) Priority of Liens. Agent shall have received satisfactory evidence that
(i) Agent, on behalf of Lenders, holds a first priority, perfected Lien on all
Collateral (subject to clause (ii)) and (ii) none of the Collateral is subject
to any other Liens other than Permitted Liens and Liens on Indebtedness to be
repaid on the Closing Date and to be released on or promptly after the Closing
Date.
     (m) [Reserved].
     (n) [Reserved].
     (o) Due Diligence. No material adverse change in the financial condition of
any Obligor shall have occurred since December 31, 2010.
     (p) Borrowing Base Certificate; Opening Availability. Agent and each Lender
shall have received a Borrowing Base Certificate prepared as of the last day of
the calendar week immediately preceding the Closing Date. Upon giving effect to
the initial funding of Loans and issuance of Letters of Credit, the payment by
Borrowers of all fees and expenses incurred in connection herewith, as well as
any payables stretched beyond their customary payment practices, and the
transactions contemplated herein to take place on the Closing Date, Availability
shall be at least $75,000,000.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 63

 



--------------------------------------------------------------------------------



 



     (q) Payment of Obligations under Original Credit Agreement. Except as may
be otherwise agreed by Agent, all principal, interest, fees, costs, expenses and
other “Obligations” (as such term is defined in the Original Credit Agreement)
accrued and unpaid under the Original Credit Agreement and the “Credit
Documents” (as such term is defined in the Original Credit Agreement), in each
case, that have accrued or are otherwise outstanding or due and payable
thereunder, shall be paid in full concurrently with the initial advance of
Revolver Loans hereunder.
     Without limiting the generality of the provisions of Section 12.3, for
purposes of determining compliance with the conditions specified in this
Section 6.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.
     6.2 Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:
     (a) No Default or Event of Default shall exist at the time of, or result
from, such funding, issuance or grant;
     (b) The representations and warranties of each Obligor in the Credit
Documents shall be true and correct on the date of, and upon giving effect to,
such funding, issuance or grant (except for representations and warranties that
expressly relate only to an earlier date, which shall be true and correct on
such date);
     (c) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and
     (d) With respect to issuance of a Letter of Credit, the LC Conditions shall
have been satisfied.
Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.
     6.3 Limited Waiver of Conditions Precedent. If Agent, Issuing Bank or
Lenders fund any Loans, arrange for issuance of any Letters of Credit or grant
any other accommodation when any conditions precedent are not satisfied
(regardless of whether the lack of satisfaction was known or unknown at the
time), it shall not operate as a waiver of (a) the right of Agent, Issuing Bank
and Lenders to insist upon satisfaction of all conditions precedent with respect
to any subsequent funding, issuance or grant; nor (b) any Default or Event of
Default due to such failure of conditions or otherwise.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 64

 



--------------------------------------------------------------------------------



 



SECTION 7. [RESERVED].
SECTION 8. COLLATERAL ADMINISTRATION
     8.1 Borrowing Base Certificates. Prior to the occurrence of a Reporting
Trigger Event (and after a Reporting Trigger Event has not existed for sixty
(60) consecutive days), Borrowers shall, by the 15th day of each month, deliver
to Agent (and Agent shall promptly deliver same to Lenders) a Borrowing Base
Certificate prepared as of the close of business of the previous month, and at
such other times as Agent may reasonably request. After the occurrence of a
Reporting Trigger Event and until such time as a Reporting Trigger Event has not
existed for sixty (60) consecutive days, Borrowers shall, on or before 5:00 p.m.
on the second Business Day of each week, deliver to Agent (and Agent shall
promptly deliver same to Lenders) a Borrowing Base Certificate prepared as of
the close of business of Friday of the immediately preceding week, and at such
other times as Agent may reasonably request. All calculations of Availability in
any Borrowing Base Certificate shall originally be made by Borrowers and signed
by a Senior Officer or the Controller of Borrower Agent or its general partner,
provided that Agent may from time to time review and adjust any such calculation
(a) to reflect its reasonable estimate of declines in value of any Collateral,
due to collections received in the Dominion Account or otherwise; (b) to adjust
advance rates and reserves to reflect changes in dilution, quality, mix and
other factors affecting the Collateral; and (c) to the extent the calculation is
not made in accordance with this Agreement or does not accurately reflect the
Availability Reserve.
     8.2 Administration of Accounts.
     8.2.1 Records and Schedules of Accounts. Each Borrower shall keep accurate
and complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent, on such periodic basis as Agent may
reasonably request, a sales and collections report, in form satisfactory to
Agent. Each Borrower shall also provide to Agent, on or before the 15th day of
each month, a detailed aged trial balance of all Accounts as of the end of the
preceding month, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request.
If Accounts in an aggregate face amount of $3,000,000 or more that were Eligible
Accounts in the immediately preceding month cease to be Eligible Accounts,
Borrowers shall notify Agent of such occurrence promptly (and in any event
within one Business Day) after any Borrower has knowledge thereof. Agent shall
provide such of the foregoing information as it deems material to the Lenders
promptly upon receipt thereof from the Borrowers.
     8.2.2 Taxes. If an Account of any Borrower includes a charge for any Taxes,
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from Borrowers or with respect to any Collateral.
     8.2.3 Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower to verify the validity, amount or any other
matter relating to any Accounts of Borrowers by mail, telephone or otherwise.
Borrowers shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 65

 



--------------------------------------------------------------------------------



 



     8.2.4 Maintenance of Dominion Account. Borrowers (other than Borrowers
which do not have any Eligible Accounts) shall maintain Dominion Accounts
pursuant to lockbox or other arrangements reasonably acceptable to Agent.
Borrowers shall obtain an agreement (in form and substance reasonably
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and Lien in the lockbox or Dominion Account,
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account and, if such Dominion Account is not maintained with Bank of
America, requiring immediate transfer of all funds in the Dominion Account upon
notification by Agent (which notification shall not be given until the
occurrence of a Cash Dominion Trigger Event and will be revoked if a Cash
Dominion Trigger Event ceases to exist for sixty (60) consecutive days) to a
Dominion Account maintained with Bank of America, and waiving offset rights of
such servicer or bank against any funds in the lockbox or Dominion Account,
except offset rights for customary administrative charges. Neither Agent nor
Lenders assume any responsibility to Borrowers for any lockbox arrangement or
Dominion Account, including any claim of accord and satisfaction or release with
respect to any Payment Items accepted by any bank.
     8.2.5 Proceeds of Collateral. Borrowers shall request in writing and
otherwise take all reasonable steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Dominion Account (or a
lockbox relating to a Dominion Account). If any Borrower or Subsidiary receives
cash or Payment Items with respect to any Collateral, it shall hold same in
trust for Agent and promptly (not later than the next Business Day) deposit same
into a Dominion Account.
     8.2.6 Bank Products. In order to facilitate the administration of the
Loans, Borrowers will maintain Bank of America or one or more other Lenders as
their principal depository bank or banks, including for the maintenance of
operating, administrative, cash management, collection activity and other
deposit accounts for the conduct of the Borrowers’ business.
     8.3 Administration of Inventory.
     8.3.1 Records and Reports of Inventory. Each Borrower shall keep accurate
and complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory reports in form reasonably
satisfactory to Agent, on such periodic basis as Agent may reasonably request
but in no event more frequently than once per week if no Default or Event of
Default exists. Each Borrower shall conduct a physical inventory at least once
per calendar year (and on a more frequent basis if requested by Agent when an
Event of Default exists) and periodic cycle counts consistent with historical
practices, and, at Agent’s request, shall provide to Agent a report based on the
latest such physical inventory. Agent may participate in and observe, at its
reasonable request, any physical inventory count. Agent shall provide such of
the foregoing information as it deems material to the Lenders promptly upon
receipt thereof from the Borrowers.
     8.3.2 Returns of Inventory. No Borrower shall return any Eligible Inventory
to a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the Ordinary Course of Business; (b) no Default,
Event of Default or Overadvance exists or would result therefrom; (c) Agent is
promptly notified if the aggregate Value of all Inventory returned in any month
exceeds $3,000,000; and (d) any payment received by a Borrower for a return is
promptly remitted to Agent for application to the Obligations.
     8.3.3 Acquisition, Sale and Maintenance. No Borrower shall acquire or
accept any Inventory on consignment or approval, and shall take all steps to
assure that all Inventory is
AMENDED AND RESTATED CREDIT AGREEMENT — Page 66

 



--------------------------------------------------------------------------------



 



produced in accordance with Applicable Law, including the FLSA. No Borrower
shall consign any Inventory having an aggregate value at any one time on
consignment in excess of $10,000,000 for all such Inventory on consignment or
approval or any other basis under which the customer may return or require a
Borrower to repurchase such Inventory, provided, that commodity leases do not
constitute consignments. Borrowers shall use, store and maintain all Inventory
with reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity in all material respects with all Applicable Law,
and shall make rent payments (when due and payable or otherwise within
applicable grace periods provided for in leases) at all locations where any
Collateral is located.
8.4 [Reserved].
     8.5 Administration of Deposit Accounts. Schedule 8.5 sets forth all Deposit
Accounts maintained by Borrowers, including all Dominion Accounts. Except as may
be otherwise agreed by Agent, each Borrower shall take all actions necessary to
establish Agent’s control (for the benefit of Secured Parties and under the
terms and condition set forth herein) of each such Deposit Account (other than
the “PP&E Proceeds Account” (as such term is defined in the Security Agreement)
and one or more accounts exclusively used for payroll, payroll taxes or employee
benefits, or up to ten other accounts containing not more than $50,000 each, at
any time). Each Borrower shall be the sole account holder of each Deposit
Account and shall not allow any other Person (other than Agent for the benefit
of Secured Parties and under the terms and condition set forth herein) to have
control over a Deposit Account or any Property deposited therein. Each Borrower
shall promptly notify Agent of any opening or closing of a Deposit Account and,
upon Agent’s written request, will amend Schedule 8.5 to reflect same.
     8.6 General Provisions.
     8.6.1 Location of Collateral. All tangible items of Collateral, other than
Inventory in transit and Inventory on consignment as permitted by Section 8.3.3,
shall at all times be kept by Borrowers at the business locations set forth in
Schedule 8.6.1, except that Borrowers may (a) make sales or other Dispositions
of Collateral in accordance with Section 10.2.5; and (b) move Collateral with an
aggregate value not to exceed $500,000 to another location in the United States
not set forth in Schedule 8.6.1, upon 15 Business Days prior written notice to
Agent.
     8.6.2 Insurance of Collateral; Condemnation Proceeds.
     (a) Each Borrower shall maintain insurance with respect to its Property,
covering casualty, hazard, public liability, theft, malicious mischief, and such
other risks, in such amounts, with such endorsements, and with such insurers
(rated A or better by A.M. Best Rating Guide) as are reasonably satisfactory to
Agent. All proceeds under each such policy with respect to Collateral shall be
payable to Agent and (without duplication) the proceeds under each general
liability policy and each excess liability policy up to the amount necessary to
reimburse Agent for any out of pocket losses, claims, damages and related
expenses actually suffered by Agent as a result of its relationship with the
Obligors under the Credit Documents shall be payable to Agent. From time to time
upon Agent’s request, Borrowers shall deliver the originals or certified copies
of its insurance policies to Agent. Unless Agent shall agree otherwise, each
policy shall include satisfactory endorsements (i) showing Agent as sole loss
payee with respect to Collateral or additional insured, as appropriate (except
as otherwise provided in, and subject to, Section 4 of the Hedge Intercreditor
Agreement); (ii) requiring 30 days prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever; and (iii) specifying that
the interest of Agent shall not be impaired or
AMENDED AND RESTATED CREDIT AGREEMENT — Page 67

 



--------------------------------------------------------------------------------



 



invalidated by any act or neglect of any Borrower, nor by the occupation of the
premises for purposes more hazardous than are permitted by the policy. If any
Borrower fails to provide and pay for such insurance, Agent may, at its option,
but shall not be required to, procure the insurance and charge Borrowers
therefor. Each Borrower agrees to deliver to Agent, promptly as rendered,
written notice (including copies of all related information) of all claims in
excess of $5,000,000 made to its insurance providers. While no Event of Default
exists, Borrowers may settle, adjust or compromise any insurance claim, as long
as the proceeds of Collateral are delivered to Agent. If an Event of Default
exists, only Agent shall be authorized to settle, adjust and compromise such
claims.
(b) Any proceeds of insurance for Collateral (other than proceeds from general
liability, workers’ compensation or D&O insurance) and any awards arising from
condemnation of any Collateral shall be paid to Agent, provided that so long as
no Event of Default has occurred and is then continuing and no Cash Dominion
Trigger Event has occurred which remains unrevoked, such proceeds in an
aggregate amount not to exceed $5,000,000 may be used by Borrowers in the
Ordinary Course of Business, including the replacement of Collateral. Any such
proceeds or awards shall be deposited into the Springing Dominion Account of the
applicable Obligors. Proceeds from any business interruption insurance may be
used by Borrowers in the Ordinary Course of Business.
     8.6.3 Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral or any other
Property of the Borrowers, for any loss or damage thereto (except for reasonable
care in its custody while Collateral is in Agent’s actual possession), for any
diminution in the value thereof, or for any act or default of any warehouseman,
carrier, forwarding agency or other Person whatsoever, but the same shall be at
Borrowers’ sole risk.
     8.6.4 Defense of Title to Collateral. Each Borrower shall at all times
defend its title to Collateral and Agent’s Liens therein against all Persons,
claims and demands whatsoever, except Permitted Liens.
     8.7 Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent in writing to Borrower
Agent) as such Borrower’s true and lawful attorney (and agent-in-fact) for the
purposes provided in this Section. Agent, or Agent’s designee, may, without
notice and in either its or a Borrower’s name, but at the cost and expense of
Borrowers:
     (a) Endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and
     (b) During the continuance of an Event of Default, (i) notify any Account
Debtors of the assignment of their Accounts, demand and enforce payment of
Accounts, by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to Accounts; (ii) settle, adjust, modify, compromise,
discharge or release any Accounts or other Collateral, or any legal proceedings
brought to collect Accounts or Collateral; (iii) sell or assign any Accounts and
other Collateral upon such terms, for such amounts and at such times as Agent
deems advisable and in accordance with Applicable Law; (iv) take control, in any
manner, of any proceeds of Collateral; (v) prepare, file and
AMENDED AND RESTATED CREDIT AGREEMENT — Page 68

 



--------------------------------------------------------------------------------



 



sign a Borrower’s name to a proof of claim or other document in a bankruptcy of
an Account Debtor, or to any notice, assignment or satisfaction of Lien or
similar document; (vi) receive, open and dispose of mail addressed to a Borrower
and received through any lockbox; (vii) endorse any Chattel Paper, Document,
Instrument, invoice, freight bill, bill of lading, or similar document or
agreement relating to any Accounts, Inventory or other Collateral; (viii) sign a
Borrower’s name to verifications of Accounts and notices to Account Debtors;
(ix) use the information recorded on or contained in any data processing
equipment and computer hardware and software relating to any Collateral;
(x) make and adjust claims under policies of insurance; (xi) take any action as
may be necessary or appropriate to obtain payment under any letter of credit or
banker’s acceptance for which a Borrower is a beneficiary; and (xii) take all
other actions as Agent deems appropriate to fulfill any Borrower’s obligations
under the Credit Documents.
SECTION 9. REPRESENTATIONS AND WARRANTIES
     9.1 General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Borrower represents and warrants that:
     9.1.1 Existence, Qualification and Power; Compliance with Applicable Laws.
Each Obligor (a) is duly organized or formed, validly existing and in good
standing (to the extent the concept of good standing exists in such
jurisdiction) under the Applicable Laws of the jurisdiction of its incorporation
or formation, and (b) has all requisite power and authority to (i) own or lease
its assets and carry on its business and (ii) execute, deliver and perform its
obligations, if any, under the Credit Documents to which it is a party and
(c) is duly qualified and is licensed and in good standing under the Applicable
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
     9.1.2 Authorization; No Contravention. The execution, delivery and
performance by each Obligor of each Credit Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contradict the terms of any
of such Person’s Organization Documents; (b) violate or result in any breach or
contravention of, or result in or require the creation of any Lien (other than
the Liens created by this Agreement or the other Credit Documents) under, or
require any payment to be made under (i) any Contractual Obligation to which
such Obligor is a party or affecting such Obligor or the Property of such
Obligor or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Applicable Law (including Regulation U
or Regulation X issued by the Board of Governors).
     9.1.3 Governmental Authorization and Approvals; Other Consents. Each
Consolidated Party has, is in compliance in all material respects with, and is
in good standing with respect to, all Governmental Approvals necessary to
conduct its business, to own, lease and operate its Properties and to execute,
deliver and perform its obligations under the Credit Documents. All necessary
import, export or other Licenses, permits or certificates for the import or
handling of any goods or other Collateral have been procured and are in effect.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required to be made or obtained by any Consolidated Party in connection with
the execution, delivery or performance by, or enforcement
AMENDED AND RESTATED CREDIT AGREEMENT — Page 69

 



--------------------------------------------------------------------------------



 



against, any Obligor of this Agreement or any other Credit Document, except for
(a) consents, authorizations, notices and filings described in Schedule 9.1.3,
all of which have been obtained or made or have the status described in such
Schedule 9.1.3, (b) third party consents with respect to immaterial contracts,
(c) consents of certain of the third parties in possession of Inventory of
Obligors permitting Agent access to premises owned by such third parties where
such Inventory is located for the purpose of removing Collateral and/or
subordinating any statutory or contractual lien such third parties may have with
respect to Inventory in their possession (it being understood that Agent may
either (i) institute a reserve with respect to such affected Inventory or, in
the alternative, (ii) deem such affected Inventory ineligible for purposes of
the definition of the term “Eligible Inventory”), and (d) filings to perfect the
Liens created by the Collateral Documents.
     9.1.4 Binding Effect. This Agreement has been, and each other Credit
Document, when delivered hereunder, will have been, duly executed and delivered
by each Obligor that is party thereto. This Agreement constitutes, and each
other Credit Document when so delivered will constitute, a legal, valid and
binding obligation of such Obligor, enforceable against each Obligor that is
party thereto in accordance with its terms except as enforceability may be
limited by applicable Debtor Relief Laws and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
     9.1.5 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements, (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Parties as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other direct or
known contingent material liabilities of the Consolidated Parties as of the date
thereof, including material liabilities for Taxes, material commitments and
Indebtedness.
     (b) The unaudited consolidated balance sheet of the Consolidated Parties
dated March 31, 2011, and the related unaudited consolidated statements of
income or operations, partners’ capital and cash flows for the three month
period ended on that date, (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Consolidated Parties as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. To the extent not
described in the immediately preceding clause (a)(iii), Schedule 9.1.5 sets
forth all material indebtedness and other material liabilities or known material
contingent liabilities of the Consolidated Parties as of the date of the
applicable financial statements referenced in this clause (b), including
material liabilities for Taxes, material commitments and Indebtedness.
     (c) During the period from December 31, 2010, to and including the Closing
Date, there has been no sale, transfer or other disposition by any Consolidated
Party of any material part of the business or Property of the Consolidated
Parties, taken as a whole, and no purchase or other acquisition by any of them
of any business or property (including any Equity Interests of any other Person)
material in relation to the consolidated financial condition of the Consolidated
Parties, taken as a whole, in each
AMENDED AND RESTATED CREDIT AGREEMENT — Page 70

 



--------------------------------------------------------------------------------



 



case, other than as reflected in the foregoing financial statements or in the
notes thereto or otherwise disclosed in writing to the Lenders on or prior to
the Closing Date.
     (d) The financial statements delivered pursuant to Section 10.1.1(a), (b)
and (c) will be prepared in accordance with GAAP and when delivered will present
fairly (except as may otherwise be permitted under Section 10.1.1(a), (b) and
(c)), on the basis disclosed in the footnotes to such financial statements, if
any, the consolidated financial condition, results of operations and cash flows
of the Consolidated Parties as of such date and for such periods.
     (e) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     (f) The forecasts delivered to Lenders were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were reasonable in
light of the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, Borrowers’ good faith estimate of their
future financial performance during the period covered by such forecasts. The
Agent, the Issuing Bank and the Lenders hereby acknowledge that forecasts and
estimates of future financial performance are inherently uncertain and no
assurances have been given, and no representations or warranties have been made
by any Consolidated Party, that the results reflected in the forecasts will be
achieved.
     (g) For the avoidance of doubt, Calumet GP is not a Consolidated Party and
it shall not be included in the consolidated financial statements of the
Consolidated Parties to be prepared in accordance with this Agreement.
     9.1.6 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Obligors after due and diligent
investigation, threatened in writing or contemplated in writing, at law, in
equity, in arbitration or before any Governmental Authority, in each case, in
writing and by or against any Obligor or against any of its properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Credit Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect. No Obligor is in default with
respect to any order, injunction or judgment of any Governmental Authority,
except to the extent that such default could not reasonably be expected to have
a Material Adverse Effect.
     9.1.7 No Default. No Consolidated Party is in default under or with respect
to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
or Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Credit Document. To Borrowers’ knowledge, as of the Closing Date, there is no
basis upon which any party (other than a Consolidated Party) could terminate a
Material Contract prior to its scheduled termination date, which termination
could reasonably be expected to have a Material Adverse Effect. The execution,
delivery and performance by the Consolidated Parties of their obligations under
this Agreement and the other Credit Documents, and the making of Revolving Loans
from time to time and the granting of Liens under the Collateral Documents as
security for the payment of such Revolver Loans and other Obligations, does not
and will not violate, or constitute a default or an event of default under, any
Senior Notes Agreement.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 71

 



--------------------------------------------------------------------------------



 



     9.1.8 Ownership of Property; Liens. Each Consolidated Party has good record
and marketable (or, as to real property in Texas, indefeasible) title in fee
simple to, or valid leasehold interests in, all real Property necessary or used
in the ordinary conduct of its business, and good title to all of its personal
Property, including all Property reflected in any financial statements delivered
to Agent or the Lenders, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. All Liens of Agent in the Collateral are duly perfected, first
priority Liens, in accordance with the Collateral Documents and subject only to
Permitted Liens that are expressly allowed to have priority over the Liens of
Agent. Each Consolidated party has paid and discharged all lawful claims that,
if unpaid, could become a Lien on its Properties, other than Permitted Liens.
     9.1.9 Environmental Compliance. Except in each case as where the existence
and/or occurrence of any of the following could not reasonably be expected to
have a Material Adverse Effect:
     (a) All of the Real Estate and all operations at the Real Estate are in
compliance with all applicable Environmental Laws, there is no violation of any
Environmental Law with respect to the Real Estate or the operations conducted
thereon, and there are no conditions relating to the Real Estate or the
operations conducted thereon that could give rise to liability under any
applicable Environmental Laws.
     (b) None of the Real Estate contains any Hazardous Materials at, on or
under the Real Estate in amounts or concentrations that constitute a violation
of, or could give rise to liability under, Environmental Laws.
     (c) No Consolidated Party has received any written notice of, or inquiry
from any Governmental Authority that remains unresolved or is currently
outstanding with regard to, any violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Real Estate or the operations
conducted thereon, nor does any Senior Officer of any Obligor or the general
partner of any Obligor have knowledge or reason to believe that any such notice
will be received or is being threatened.
     (d) Hazardous Materials have not been transported or disposed of from the
Real Estate, or generated, treated, stored or disposed of at, on or under any of
the Real Estate or any other location, in each case by or on behalf of any
Consolidated Party in violation of, or in a manner that could give rise to
liability under, any applicable Environmental Law.
     (e) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Senior Officers of the Obligors or the
general partner of any Obligor, threatened, under any Environmental Law to which
any Consolidated Party is or will be named as a party, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Consolidated Parties, the Real Estate or
the operations conducted thereon.
     (f) There has been no Environmental Release, or threat of Environmental
Release, of Hazardous Materials at or from the Real Estate, or arising from or
related to the operations (including disposal) of any Consolidated Party in
connection with the Real
AMENDED AND RESTATED CREDIT AGREEMENT — Page 72

 



--------------------------------------------------------------------------------



 



Estate or otherwise in connection with the operations conducted thereon, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.
     9.1.10 Insurance. The properties of the Consolidated Parties are insured
with financially sound and reputable insurance companies not Affiliates of a
Borrower, in such amounts, with such deductibles and covering such risks as are,
in the reasonable business judgment of the management of CSPP, adequate for the
Consolidated Parties. Schedule 9.1.10 contains a list of all insurance policies
in effect as of the date hereof for each of the properties of CSPP and its
Subsidiaries and provides a description of coverage provided by such policies,
the carrier, policy number, expiration date and amount on Schedule 9.1.10.
     9.1.11 Taxes. The Consolidated Parties have filed all Federal and state
income and other material Tax returns and reports required to be filed, and have
paid all Federal and state income and other material Taxes, assessments, fees
and other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against any Consolidated Party that would, if made, have
a Material Adverse Effect. Except as described on Schedule 9.1.11, neither any
Obligor nor any Subsidiary thereof is party with any Person other than the
Obligors to any Tax sharing agreement; provided, that the allocation of taxes in
connection with a business acquisition agreement or in the MLP Partnership
Agreement (or in any partnership agreement or limited liability company
agreement or equivalent) of any Obligor or any Subsidiary thereof does not
constitute a tax sharing agreement. The provision for Taxes on the books of each
Consolidated Party is adequate in accordance with GAAP for all years not closed
by applicable statutes, and for its current Fiscal Year.
     9.1.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Applicable Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS covering all periods during which
the Plan has been established, or alternatively, can rely on an opinion letter
from the IRS with respect to the corresponding adoption agreement and basic plan
documents for all periods during which a determination letter does not apply to
the Plan, and if no determination letter can be currently relied upon by the
Plan, then the applicable Plan sponsor (i) has an application for a
determination letter which is currently being processed by the IRS with respect
to the Plan thereto, (ii) has a remedial amendment period for submitting such a
determination letter application that has not closed with respect thereto, or
(iii) has properly and timely amended the Plan to comply with all Applicable
Laws and, to the best knowledge of Obligors, nothing has occurred which would
reasonably be expected to prevent, or cause the loss of, such qualification.
Each Obligor and each ERISA Affiliate has made all required contributions to
each Plan subject to Section 412 of the Code, except where the failure to make
such contribution could not reasonably be expected to have a Material Adverse
Effect, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan, except where the failure to make such contribution could
not reasonably be expected to have a Material Adverse Effect.
     (b) There are no pending or, to the best knowledge of Obligors, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any
AMENDED AND RESTATED CREDIT AGREEMENT — Page 73

 



--------------------------------------------------------------------------------



 



Plan that could reasonably be expected to have a Material Adverse Effect. There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.
     (c) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) the aggregate actuarial present value of all accumulated plan benefits of
all Pension Plans (determined utilizing the assumptions used for purposes of
Statement of Financial Accounting Standards No. 35 or any successor accounting
standard) did not, as of the date of CSPP’s most recent financial statement
reflecting any such amount, exceed the aggregate fair market value of the assets
of all such Pension Plans except as disclosed in such financial statement;
(iii) no Obligor nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) no Obligor nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and, to the knowledge of the Obligors, no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) no Obligor and no ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
     (d) No Obligor is an entity deemed to hold “plan assets” within the meaning
of 29 C.F.R. §2510.3-101 of any Plan or any “plan” (within the meaning of
Section 4975 of the Code), and neither the execution of this Agreement nor the
funding of any Loans gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code.
     9.1.13 Capital Structure/Subsidiaries. The corporate capital and ownership
structure of the Consolidated Parties as of the Closing Date is as described in
Schedule 9.1.13(a). Set forth on Schedule 9.1.13(b) is a complete and accurate
list as of the Closing Date with respect to the MLP Parent and each of its
direct and indirect Subsidiaries of (a) its jurisdiction of formation or
organization, and (b) the percentage of the outstanding shares of each class
issued by such Person and owned (directly or indirectly) by the Consolidated
Parties. The outstanding Equity Interests of all such Persons are validly
issued, fully paid and non-assessable and are owned by the Consolidated Parties,
directly or indirectly, in the manner set forth on Schedule 9.1.13(b), free and
clear of all Liens (other than Permitted Liens and other Liens arising under or
contemplated in connection with the Credit Documents).
     9.1.14 Margin Regulations; Investment Company Act.
     (a) None of the Consolidated Parties is engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the Board
of Governors), or extending credit for the purpose of purchasing or carrying
margin stock. No Loan proceeds will be used by any Consolidated Party to
purchase or carry, or to reduce or refinance any Indebtedness incurred to
purchase or carry, any margin stock or for any related purpose governed by
Regulations T, U or X of the Board of Governors.
     (b) None of the Obligors or any Subsidiary of an Obligor is an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an
AMENDED AND RESTATED CREDIT AGREEMENT — Page 74

 



--------------------------------------------------------------------------------



 



investment company” within the meaning of the Investment Company Act of 1940, or
is required to be registered as an “investment company” under, the Investment
Company Act of 1940.
     9.1.15 Disclosure. Neither this Agreement nor any report, financial
statement, certificate or other information furnished in writing by or on behalf
of any Obligor to Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Credit Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading in any
material respect; provided that, with respect to projected financial
information, the Obligors represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     9.1.16 Compliance with Laws. Each Consolidated Party is in compliance in
all material respects with the requirements of all Applicable Laws and all
orders, writs, injunctions and decrees applicable to it or to its Properties,
including all foreign and domestic Applicable Laws with respect to the shipment
and importation of any goods or Collateral, except in such instances in which
(a) such requirement of Applicable Law or order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. To the
knowledge of Borrowers, no Inventory of the Consolidated Parties has been
produced in violation of the FLSA.
     9.1.17 Intellectual Property. Each Consolidated Party owns, or has the
legal right to use, all Intellectual Property necessary for each of them to
conduct its business as currently conducted. As of the Closing Date, set forth
on Schedule 9.1.17 is a list of all Intellectual Property registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by each Consolidated Party or that any
Consolidated Party has the right to use. No claim has been asserted in writing
to or is otherwise known by any Consolidated Party and is pending by any Person
challenging or questioning the use of the Intellectual Property owned by any
Consolidated Party or the validity or effectiveness of the Intellectual Property
owned by any Consolidated Party, nor does any Borrower know of any such claim,
and, to the knowledge of any Borrower, the use of the Intellectual Property by
any Consolidated Party or the granting of a right or a License by any
Consolidated Party in respect of the Intellectual Property owned by any
Consolidated Party does not infringe on the rights of any Person. As of the
Closing Date, none of the Intellectual Property owned by the Consolidated
Parties is subject to any licensing agreement or similar arrangement except as
set forth on Schedule 9.1.17. As of the Closing Date, except as disclosed on
Schedule 9.1.17, no Consolidated Party pays or owes any Royalty or other
compensation to any Person with respect to any Intellectual Property.
     9.1.18 Solvency. Each Consolidated Party is Solvent.
     9.1.19 Business Locations. Set forth on Schedule 9.1.19(a) is a list of all
Real Properties located in the United States that are owned or leased by the
Obligors as of the Closing Date. Set forth on Schedule 9.1.19(b) is a list of
all locations where any tangible personal Property of an Obligor (other than
Inventory in transit and rolling stock) with an aggregate value per location in
excess of $750,000 is located as of the Closing Date. Set forth on
Schedule 9.1.19(c) is the chief executive office, jurisdiction of formation or
organization and principal
AMENDED AND RESTATED CREDIT AGREEMENT — Page 75

 



--------------------------------------------------------------------------------



 



place of business of each Obligor as of the Closing Date. During the five years
preceding the Closing Date, except as shown on Schedule 9.1.19(d), no Obligor
has been known as or used any corporate, fictitious or trade names, has been the
surviving corporation of a merger or combination, or has acquired any
substantial part of the assets of any Person. During the five years preceding
the Closing Date, no Obligor has had any other office or place of business.
     9.1.20 Brokers’ Fees. No Consolidated Party has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the transactions contemplated under the Credit
Documents.
     9.1.21 Labor Matters. Schedule 9.1.21 sets forth all collective bargaining
agreements or Multiemployer Plans covering the employees of a Consolidated Party
as of the Closing Date. There are no existing or threatened strikes, walkouts,
work stoppages or other material labor difficulty related to any collective
bargaining or similar agreement to which any Consolidated Party is a party
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 9.1.21, no Consolidated
Party is party to or bound by any management or consulting agreement.
     9.1.22 Nature of Business. As of the Closing Date, the Consolidated Parties
are engaged in the business of processing crude oil and other feedstocks into
customized lubricating oils, solvents, waxes and certain byproducts, and into a
variety of fuel and fuel-related products, including unleaded gasoline, diesel
fuel, jet fuel and other petroleum based products.
     9.1.23 Representations and Warranties from Other Credit Documents. Each of
the representations and warranties made by any of the Obligors in any of the
other Credit Documents is true and correct in all material respects.
     9.1.24 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of Agent for the benefit of the Lenders and any
other secured parties identified therein, legal, valid and enforceable first
priority security interests in all right, title and interest of the Obligors in
the Collateral described therein and all proceeds thereof (in each case subject
to Permitted Liens which by operation of law or contract would have priority
over the Liens securing the Obligations). Except for filings completed prior to
the Closing Date and as contemplated by this Agreement and the Collateral
Documents, no filing or other action will be necessary to perfect or protect
such security interest.
     9.1.25 [Reserved].
     9.1.26 Surety Obligations. No Consolidated Party is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.
     9.1.27 Trade Relations. There exists no actual or, to the knowledge of
Borrowers, threatened (in writing) termination, limitation or modification of
any business relationship between any Consolidated Party and any customer or
supplier, or any group of customers or suppliers, that individually or in the
aggregate are material to the business of the Consolidated Parties, taken as a
whole. As of the Closing Date, there exists no condition or circumstance that
could reasonably be expected to impair the ability of the Consolidated Parties
to conduct their businesses at any time hereafter in substantially the same
manner as conducted on the Closing Date.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 76

 



--------------------------------------------------------------------------------



 



     9.1.28 Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that:
     (a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;
     (b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;
     (c) it is for a sum certain, maturing as stated in the invoice covering
such sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;
     (d) it is not subject to any offset, Lien (other than Agent’s Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;
     (e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), other than Accounts owing by a Government Authority
which have been assigned in accordance the Assignment of Claims Act or which
otherwise satisfy the criteria in clause (h) of the definition of Eligible
Account;
     (f) no extension, compromise, settlement, modification, credit, deduction
or return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and
     (g) to the knowledge of Borrowers, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectibility of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to any proceeding under
any Debtor Relief Law, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.
     9.1.29 [Reserved].
     9.1.30 [Reserved].
     9.1.31 No Conflict with MLP Partnership Agreement. The execution, delivery
and performance of this Agreement will not, upon the execution and delivery
thereof, constitute a violation of, or otherwise contravene, the MLP Partnership
Agreement as in effect on the Closing Date.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 77

 



--------------------------------------------------------------------------------



 



     9.2 Complete Disclosure. As of the Closing Date, there is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
     10.1 Affirmative Covenants. For so long as any Commitments or Obligations
are outstanding (and continuing until Full Payment of all Obligations), each
Obligor shall, and shall cause each of its Subsidiaries to:
     10.1.1 Financial Statements. Deliver to Agent, in form and detail
reasonably satisfactory to Agent as to clause (c) below only:
     (a) as soon as available, but in any event within 90 days after the end of
each Fiscal Year of the Consolidated Parties (commencing with the Fiscal Year
ending December 31, 2011), a consolidated balance sheet of the Consolidated
Parties as at the end of such Fiscal Year, and the related consolidated
statements of income or operations, partners’ capital and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, prepared in accordance with GAAP, such statements to be
audited and accompanied by a (i) report and opinion of a Registered Public
Accounting Firm, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification, exception,
assumption or explanatory language or any qualification, exception, assumption
or explanatory language as to the scope of such audit; and
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Consolidated
Parties (commencing with the Fiscal Quarter ending June 30, 2011), a
consolidated balance sheet of the Consolidated Parties as at the end of such
Fiscal Quarter, and the related consolidated statements of income or operations,
partners’ capital and cash flows for such Fiscal Quarter and for the portion of
the Fiscal Year then ended, setting forth in each case in comparative form the
figures for the corresponding Fiscal Quarter of the previous Fiscal Year and the
corresponding portion of the previous Fiscal Year, such statements to be
certified on behalf of the Consolidated Parties by a Senior Officer of the
Borrower Agent or its general partner as fairly presenting the financial
condition, results of operations, partners’ capital and cash flows of the
Consolidated Parties for such Fiscal Quarter and portion of such Fiscal Year in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and
     (c) as soon as available, but in any event within 30 days after the end of
each month (but within 60 days of the last month in each Fiscal Year of the
Consolidated Parties), a consolidated balance sheet of the Consolidated Parties
as at the end of such month and the related consolidated statements of income or
operations, partners’ capital and cash flows for such month and for the portion
of the Consolidated Parties’ Fiscal Year then ended, setting forth in each case
in comparative form the figures for the corresponding month of the previous
Fiscal Year and the corresponding portion of the previous Fiscal Year, all in
reasonable detail, such statements to be certified by the principal financial
officer of the Borrower Agent as fairly presenting the financial condition,
results of operations, partners’ capital and cash flows of the Consolidated
AMENDED AND RESTATED CREDIT AGREEMENT — Page 78

 



--------------------------------------------------------------------------------



 



Parties for such month and portion of such Fiscal Year in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to Section
10.1.2(h)(i), the Borrowers shall not be separately required to furnish such
information under clause (a), (b) or (c) above, but the foregoing shall not be
in derogation of the obligation of the Borrowers to furnish the information and
materials described in clauses (a), (b) and (c) above at the times specified
therein. Agent shall provide the foregoing information received from the
Borrowers to the Lenders promptly upon receipt thereof.
     10.1.2 Certificates; Other Information. Deliver to Agent, in form and
detail reasonably satisfactory to Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Section 10.1.1(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default or, if
any such Default shall exist, stating the nature and status of such event;
     (b) concurrently with the delivery of the financial statements referred to
in subsections (a), (b) and (c) of Section 10.1.1 (commencing with the delivery
of the financial statements for the Fiscal Quarter ending June 30, 2011), a duly
completed Compliance Certificate signed on behalf of the Consolidated Parties by
a Senior Officer of the Borrower Agent or its general partner;
     (c) within 31 days after the end of each Fiscal Year of the Consolidated
Parties, beginning with the Fiscal Year ending December 31, 2011, an annual
business plan and budget of the Consolidated Parties containing, among other
things, projections of the Borrowers’ consolidated balance sheets, results of
operations, cash flow and Availability for the next Fiscal Year, month by month;
     (d) within 90 days after the end of each Fiscal Year of the Consolidated
Parties, beginning with the Fiscal Year ending December 31, 2011, a certificate
containing information regarding the amount of all Dispositions (other than any
Excluded Disposition), issuances of Indebtedness, issuances of Equity Interests
and Acquisitions that occurred during the prior Fiscal Year;
     (e) promptly after any request by Agent or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of any
Borrower and the MLP Parent, in each case, by independent accountants in
connection with the accounts or books of the MLP Parent, such Borrower or any
Subsidiary of any of them, or any audit of any of them;
     (f) promptly after the furnishing thereof, copies of any financial
information, proxy materials, statement, report or other information furnished
to any holder of debt securities of any Obligor or any Subsidiary thereof
pursuant to the terms of any indenture (including, without limitation, the
Senior Notes Indenture), loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 10.1.1 or any other
clause of this Section 10.1.2;
AMENDED AND RESTATED CREDIT AGREEMENT — Page 79

 



--------------------------------------------------------------------------------



 



     (g) promptly, and in any event within five Business Days after receipt
thereof by any Obligor or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other similar inquiry involving a material matter potentially adverse to an
Obligor by such agency regarding financial or accounting results of any Obligor
or any Subsidiary thereof; and
     (h) promptly after the same are available, (i) copies of each annual
report, definitive proxy or financial statement, report on Form 10-K, 10-Q or
8-K, or other report (other than Forms 3, 4 or 5) or communication sent to the
equityholders of the MLP Parent, and copies of all registration statements
(other than any registration statements on Form S-8) that any Consolidated Party
may file or be required to file with the SEC under the Securities Act of 1933,
as amended, and (ii) upon the request of Agent, all reports and written
information to and from the United States Environmental Protection Agency, or
any state or local agency responsible for environmental matters, the United
States Occupational Health and Safety Administration, or any state or local
agency responsible for health and safety matters, or any successor agencies or
authorities concerning environmental, health or safety matters, in each case,
that could reasonably be expected to have a Material Adverse Effect;
     (i) [Reserved.]
     (j) promptly, such additional information regarding the business, financial
or corporate affairs of CSPP or any other Obligor, or compliance with the terms
of the Credit Documents, as Agent may from time to time reasonably request;
     (k) promptly, and in any event within fifteen days following the end of
each month, a listing of each Borrower’s trade payables, specifying the trade
creditor and balance due, and at Agent’s reasonable request, a detailed trade
payable aging, all in form satisfactory to Agent;
     (l) promptly after any request by Agent, such other information as Agent
may reasonably request with respect to the Borrowing Base or the components
thereof, or reasonably related thereto, regardless of the requirements of
Section 8.1; and
     (m) promptly, and in any event within fifteen days, following the end of
each month, a summary of all Swap Contracts to which any Obligor is a party and
summary information regarding the aggregate mark to market for hedging
activities and aggregate letters of credit issued to support such activities as
of the end of the applicable period.
Documents required to be delivered pursuant to Section 10.1.1(a), (b) or (c) or
Section 10.1.2(h) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower Agent posts
such documents, or provides a link thereto, on CSPP’s website on the Internet at
the website address or electronically files such documents with the United
States Securities & Exchange Commission; or (ii) on which such documents are
posted on CSPP’s behalf on an Internet or intranet website, if any, including
Intralinks, to which each Lender and Agent have access (whether a commercial,
third-party website or whether sponsored by Agent); provided that the Borrower
Agent shall notify Agent (by telecopier or electronic mail) of the posting of
any such documents. Except for such Compliance Certificates, Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower Agent with
AMENDED AND RESTATED CREDIT AGREEMENT — Page 80

 



--------------------------------------------------------------------------------



 



any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents. Agent
shall provide such of the foregoing information as it deems material to the
Lenders promptly upon receipt thereof from the Borrowers.
     10.1.3 Notices and Information.
     (a) Promptly notify Agent and each Lender in writing of the occurrence of
any Default or Event of Default and the nature thereof.
     (b) Promptly notify Agent in writing, of any of the following that affects
any Consolidated Party: (i) the written threat or commencement of any proceeding
or investigation, whether or not covered by insurance, if an adverse
determination could reasonably be expected to have a Material Adverse Effect;
(ii) any pending or threatened (in writing) material labor dispute, strike or
walkout, or the expiration of any material labor contract not concurrently
replaced; (iii) any default under or termination of a Material Contract;
(iv) any judgment in an amount exceeding $10,000,000 (provided that (A) this
clause (iv) shall exclude judgments if and to the extent that they are covered
by insurance and the insurer has acknowledged such coverage and is able to pay
such claim and (B) if Availability exceeds $100,000,000 on a Pro Forma Basis
after giving effect to such judgment at the time of such judgment, then notice
of a judgment must be given only if the amount of such judgment exceeds the
Threshold Amount); (v) the assertion in writing of any Intellectual Property
Claim, if an adverse resolution could reasonably be expected to have a Material
Adverse Effect; (vi) any violation or asserted (in writing) violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), if an
adverse resolution could reasonably be expected to have a Material Adverse
Effect; (vii) any Environmental Release by a Consolidated Party or on any
Property owned, leased or occupied by a Consolidated Party that could reasonably
be expected to have a Material Adverse Effect; or receipt of any Environmental
Notice regarding a matter or event that could reasonably be expected to have a
Material Adverse Effect; (viii) the discharge of or any withdrawal or
resignation by any Borrower’s independent accountants; or (ix) any opening of a
new office or place of business holding tangible Collateral exceeding $750,000,
at least 10 days prior to such opening.
     (c) Promptly notify Agent of the occurrence of any ERISA Event.
     (d) Promptly notify Agent of any material change in accounting policies or
financial reporting practices by any Consolidated Party, including any
determination by the Borrowers referred to in Section 3.3.
     (e) Upon the reasonable written request of Agent following the occurrence
of any event or the discovery of any condition which Agent or the Required
Lenders reasonably believe has caused (or could be reasonably expected to cause)
the representations and warranties set forth in Section 9.1.9 to be untrue in
any material respect, the Obligors will furnish or cause to be furnished to
Agent, at the Obligors’ expense, a report of an environmental assessment of
reasonable scope, form and depth, (including, where appropriate, invasive soil
or groundwater sampling) by a consultant reasonably acceptable to Agent as to
the nature and extent of the presence of any Hazardous Materials on any Real
Properties impacted or affected by the breach of the representation or warranty,
and as to the compliance by any Consolidated Party with Environmental Laws at
such Real Properties.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 81

 



--------------------------------------------------------------------------------



 



     (f) At the time of delivery of the financial statements and reports
provided for in Section 10.1.1(a), deliver to Agent a report signed by a Senior
Officer of the Borrower Agent or its general partner setting forth (i) a list of
registration numbers for all patents, trademarks, service marks, trade names and
copyrights awarded to any Obligor since the last day of the immediately
preceding Fiscal Year and (ii) a list of all patent applications, trademark
applications, service mark applications, trade name applications and copyright
applications submitted by any Obligor since the last day of the immediately
preceding Fiscal Year and the status of each such application, all in such form
as shall be reasonably satisfactory to Agent.
     (g) Not later than five Business Days after receipt thereof by any
Consolidated Party thereof, to the extent required to be filed by Company
pursuant to Company’s obligations under the Securities Exchange Act of 1934, as
amended, copies of (i) all notices or written requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any material instrument, indenture, loan or credit or similar
agreement, and (ii) from time to time upon request by the Agent, such
information and reports regarding such material instruments, indentures and loan
and credit and similar agreements as the Agent may reasonably request.
Each notice pursuant to this Section 10.1.3(a) through (e) shall be accompanied
by a statement of a Senior Officer of Borrower Agent or its general partner
setting forth in reasonable detail the occurrence referred to therein and
stating what action the Borrowers have taken and propose to take with respect
thereto. Each notice pursuant to this Section 10.1.3(a) shall describe with
particularity any and all provisions of this Agreement and any other Credit
Document giving rise to such Default or Event of Default.
     10.1.4 Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, except to the extent that
failure to so pay and discharge could not reasonably be expected to have a
Material Adverse Effect, including (a) all Tax liabilities, assessments and
governmental charges or levies upon it or its Properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the applicable Consolidated Party; (b) all lawful claims which, if unpaid, would
by law become a Lien upon its Property (unless a Permitted Lien); and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
     10.1.5 Preservation of Existence, Licenses, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Applicable Laws of the jurisdiction of its organization except in a
transaction permitted by Section 10.2.4 or Section 10.2.5; (b) take all
reasonable action to maintain all rights, privileges, permits, Licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect; (c) preserve or renew all of its material registered
copyrights, patents, trademarks, trade names and service marks, and (d) without
limitation of the foregoing, keep each License affecting any Collateral
(including with respect to the manufacture, distribution or disposition of
Inventory) or any other material Property of the Consolidated Parties in full
force and effect excluding those Licenses the loss of which could not reasonably
be expected to have a Material Adverse Effect; pay all Royalties when due,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
AMENDED AND RESTATED CREDIT AGREEMENT — Page 82

 



--------------------------------------------------------------------------------



 



maintained by the applicable Consolidated Party; and notify Agent of any default
or breach asserted in writing by any Person to have occurred under any such
License.
     10.1.6 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material Properties and Equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear and Involuntary
Dispositions excepted; and (b) make all necessary repairs thereto and renewals
and replacements thereof; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
     10.1.7 Maintenance of Insurance. Maintain in full force and effect
insurance (including worker’s compensation insurance, liability insurance,
property insurance and business interruption insurance) with insurers rated A or
better by Best Rating Guide, in such amounts, covering such risks and
liabilities and with such deductibles or self-insurance retentions as are deemed
sufficient for the Consolidated Parties by the management of the Borrower Agent
in the exercise of reasonable business judgment and reasonably acceptable to
Agent. Agent shall be named as loss payee or mortgagee, as its interest may
appear, and/or additional insured with respect to any such insurance providing
coverage in respect of any Collateral, and each provider of any such insurance
shall agree, by endorsement upon the policy or policies issued by it or by
independent instruments furnished to Agent, that it will give Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered in a manner materially adverse to the insured or Agent and Lenders or
canceled.
     10.1.8 Compliance with Laws and Material Contractual Obligations.
(a) Comply with the requirements of all Applicable Laws, all Contractual
Obligations, and all orders, writs, injunctions and decrees applicable to it or
to its business or Property, except in such instances in which (i) such
requirement of Law, Contractual Obligation, or order, writ, injunction or decree
is being contested in good faith by appropriate proceedings diligently
conducted; or (ii) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect, and (b) maintain all Governmental
Approvals necessary to the ownership of its Properties or conduct of its
business, unless failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain could not reasonably be expected to have a
Material Adverse Effect.
     10.1.9 Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Obligor or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Obligor or such Subsidiary, as the case may be.
     10.1.10 Inspection Rights.
     (a) Permit representatives and independent contractors of Agent and each
Lender to visit and inspect any of its Properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and Accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrowers and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrowers; provided,
however, that when an Event of Default exists Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice. The Obligors agree that
AMENDED AND RESTATED CREDIT AGREEMENT — Page 83

 



--------------------------------------------------------------------------------



 



Agent, and its representatives, may conduct an annual audit of the Collateral,
at the expense of the Obligors. Neither Agent nor any Lender shall have any duty
to any Obligor to make any inspection, nor to share any results of any
inspection, appraisal or report with any Obligor (unless such inspection,
appraisal or report form the basis for an adjustment to the Borrowing Base or
any component thereof, in which case the same shall be shared by Agent to
Borrower Agent upon the request of Borrower Agent). To the extent any inspection
result, appraisal or report is shared by Agent or a Lender with any Obligor,
such Obligor shall not be entitled to rely upon it.
     (b) Reimburse Agent for all reasonable charges, costs and expenses of Agent
(consistent with those charged by Agent to its other similarly situated
customers) in connection with (i) examinations of any Obligor’s books and
records or any other financial or Collateral matters as Agent deems appropriate,
up to one time per Loan Year or, if Availability falls below 60% (but is equal
to or greater than 25%) of the lesser of the Borrowing Base (without giving
effect to the LC Reserve for purpose of this calculation) and the amount of the
Revolver Commitments then in effect, up to two times per Loan Year or, if
Availability falls below 25% of the lesser of the Borrowing Base (without giving
effect to the LC Reserve for purposes of this calculation) and the amount of the
Revolver Commitments then in effect, up to three times per Loan Year; and
(ii) appraisals of Inventory up to one time per Loan Year or, if Availability
falls below 25% of the lesser of the Borrowing Base (without giving effect to
the LC Reserve for purposes of this calculation) and the amount of the Revolver
Commitments then in effect, two times per Loan Year; provided, however, that if
an examination or appraisal is initiated during a Default or Event of Default,
all charges, costs and expenses therefor shall be reimbursed by Borrowers
without regard to such limits. Subject to the foregoing, Borrowers shall pay
Agent’s standard charges ($1,000 per day as of the Closing Date) for each day
that an employee of Agent or its Affiliates is engaged in any examination
activities, and shall pay the standard charges of Agent’s internal appraisal
group. This Section shall not be construed to limit Agent’s right to conduct
examinations or to obtain appraisals at any time in its discretion, nor to use
third parties for such purposes.
     10.1.11 Use of Proceeds. Use the proceeds of the Loans for the purposes set
forth in Section 2.1.3 and not in contravention of any Applicable Law or of any
Credit Document.
     10.1.12 [Reserved].
     10.1.13 Additional Borrowers or Guarantors.
     (a) Joinder as Borrower or Guarantor. Promptly notify Agent upon any Person
becoming a Subsidiary (whether in connection with a Permitted Acquisition,
another permitted Investment or otherwise), excluding any Person that is an
Immaterial Subsidiary but including any Person that is initially an Immaterial
Subsidiary and subsequently ceases to be an Immaterial Subsidiary, and, if such
Person is not a Foreign Subsidiary, cause it (a) to become a party to this
Agreement as a joint and several “Borrower” by executing a joinder agreement in
form and substance reasonably satisfactory to Agent, and (b) to execute and
deliver such other documents, instruments and agreements and to take such other
actions as Agent shall reasonably require to evidence and perfect a Lien in
favor of Agent, for the benefit of Secured Parties, on the assets of such Person
of the type constituting Collateral, including delivery of such corporate
resolutions, organizational documents and legal opinions, in form and substance
reasonably satisfactory to Agent, as it shall deem appropriate; provided, that
in
AMENDED AND RESTATED CREDIT AGREEMENT — Page 84

 



--------------------------------------------------------------------------------



 



lieu of the foregoing at the option of Agent, the Borrowers shall cause such
Person to execute and deliver a Guaranty and such other documents, instruments
and agreements and to take such other actions as Agent shall require to evidence
and perfect a Lien in favor of Agent, for the benefit of Secured Parties, on the
assets of such Person of the type constituting Collateral, including delivery of
such corporate resolutions, organizational documents and legal opinions, in form
and substance reasonably satisfactory to Agent, as it shall deem appropriate.
Nothing contained herein shall require the MLP General Partner to become a
Borrower or Guarantor.
     (b) [Reserved].
     (c) Effect on Borrowing Base. No Inventory of any Person which becomes a
Borrower shall be Eligible Inventory and no Accounts of such Person shall be
Eligible Accounts until Agent shall have completed and received all due
diligence materials with respect to such Person as Agent may reasonably request,
including, but not limited to, an appraisal of such Person’s Inventory and a
field examination with respect to such Person’s assets, financial position and
other information pertaining to the Collateral that Agent may require, in each
case, in form and substance satisfactory to Agent in its discretion. For the
avoidance of doubt, no assets of any Guarantor shall be included in the
Borrowing Base at any time unless and until such Guarantor is a Borrower and has
complied with the terms hereof.
     10.1.14 Pledged Assets.
     (a) [Reserved]
     (b) Other Assets. Each Obligor will (i) cause all of its owned and leased
personal Property of the type constituting Collateral to be subject at all times
to first priority, perfected Liens in favor of Agent, for the benefit of Secured
Parties, to secure the Obligations pursuant to the terms and conditions of the
Collateral Documents, or, with respect to such Property acquired after the
Closing Date, such other additional security documents as Agent may reasonably
request, subject in any case to Permitted Liens, and (ii) deliver such other
documentation as Agent may reasonably request in connection with the foregoing,
including appropriate UCC-1 financing statements, appraisals, landlord’s
waivers, certified resolutions and other organizational and authorizing
documents of such Person, favorable customary opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to above and the perfection of
Agent’s Liens thereunder) and other items of the types required to be delivered
pursuant to Section 6.1(c), all in form, content and scope reasonably
satisfactory to Agent.
     10.1.15 Landlord and Storage Agreements. Upon request, provide Agent with
copies of all existing agreements, and promptly after execution thereof provide
Agent with copies of all future agreements, between a Consolidated Party and any
landlord, warehouseman, processor or bailee that owns any premises at which any
Collateral may be kept or that otherwise may possess any Collateral.
     10.1.16 Clean Down of Distribution Revolver Loans. Cause the aggregate
outstanding principal balance of Distribution Revolver Loans to be zero for a
period of at least fifteen (15) consecutive days during each twelve-month
period, commencing January 1, 2011.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 85

 



--------------------------------------------------------------------------------



 



     10.2 Negative Covenants. For so long as any Commitments or Obligations (and
continuing until Full Payment of all Obligations) are outstanding, each Obligor
shall not, and shall cause each of its Subsidiaries not to:
     10.2.1 Liens. Create, incur, assume or permit to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens pursuant to any Credit Document (including Liens granted under
the Collateral Documents which secure Bank Product Indebtedness and other
Obligations);
     (b) Liens existing on the Closing Date and listed on Schedule 10.2.1 and
any renewals or extensions thereof, provided that (i) the Property (or, in the
case of fungible Property, any replacement thereof) covered thereby is not
changed, (ii) the amount secured or benefited thereby is not increased (other
than for reasonable and customary transaction costs incurred in connection with
such renewal or extension), (iii) any additional direct or any contingent
obligor with respect thereto is not added, and (iv) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 10.2.3(b);
     (c) Liens (other than Liens imposed under ERISA) for Taxes, assessments or
governmental charges or levies not yet delinquent or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
     (d) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the Ordinary Course
of Business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;
     (e) pledges or deposits in the Ordinary Course of Business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the Ordinary Course of Business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real Property which, in the aggregate, do not materially interfere
with the ordinary conduct of the business of the applicable Person;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11.1(h), and pre-judgment Liens created by or
existing from any litigation or legal proceeding that are being contested in
good faith by appropriate proceedings, promptly instituted and diligently
conducted, for which
AMENDED AND RESTATED CREDIT AGREEMENT — Page 86

 



--------------------------------------------------------------------------------



 



adequate reserves have been made to the extent required by GAAP, and which would
not, upon becoming Liens securing judgments for the payment of money, constitute
an Event of Default under Section 11.1(h);
     (i) Liens securing Indebtedness permitted under Section 10.2.3(e); provided
that (i) such Liens do not at any time encumber any Property other than the
Property financed by such Indebtedness and the proceeds thereof (including
insurance proceeds), (ii) the Indebtedness secured thereby does not exceed the
cost or fair market value on the date of acquisition, whichever is lower, of the
Property being acquired and (iii) such Liens attach to such Property
concurrently with or within 90 days after the acquisition thereof;
     (j) (i) Liens securing Indebtedness permitted under Section 10.2.3(g)
(subject to the condition set forth in clause (i) thereof); and
     (ii) Liens on Property acquired pursuant to a Permitted Acquisition, or on
the Property of a Subsidiary in existence at the time such Subsidiary is
acquired pursuant to a Permitted Acquisition; provided that (A) any Indebtedness
that is secured by such Liens is permitted to exist under Section 10.2.3(h),
(B) such Liens existed at the time such Person became a Subsidiary and were not
created in connection with, or in contemplation or anticipation of, such
Permitted Acquisition, (C) any such Liens do not attach to or encumber any
Property constituting Collateral, and (D) the amount of Indebtedness secured
thereby is not increased.
     (k) leases or subleases granted to others not interfering in any material
respect with the business of any Consolidated Party;
     (l) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
     (m) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (n) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.2.2;
     (o) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
     (p) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
     (q) Liens of sellers of goods to the Consolidated Parties arising under
Article 2 of the Uniform Commercial Code or similar provisions of Applicable Law
in the Ordinary Course of Business, covering only the goods sold and securing
only the unpaid purchase price for such goods and related expenses;
AMENDED AND RESTATED CREDIT AGREEMENT — Page 87

 



--------------------------------------------------------------------------------



 



     (r) Liens securing Indebtedness permitted under Section 10.2.3(m);
provided, that such Liens do not at any time attach to or encumber any Property
constituting Collateral;
     (s) customary setoff rights and related settlement procedures under any
Swap Contract permitted to be incurred pursuant to Section 10.2.3(d);
     (t) Liens arising in connection with (i) any lease, transfer or disposition
of any metal or other element, composite or alloy used as, or part of, a
catalyst necessary or useful for the operation of the refinery assets of the
Consolidated Parties or (ii) any commodity leases for any metal or other
element, composite or alloy used as, or part of, a catalyst necessary or useful
for the operation of the refinery assets of the Consolidated Parties in the
Ordinary Course of Business and not for the purpose of speculation; provided, in
each case, that such Liens do not encumber any Property other than (A) the
catalyst or applicable part thereof or the commodities (whether one or more)
being leased, (B) any insurance proceeds of any of the foregoing or (C) any
metal or other element, composite or alloy used as, or part of, a catalyst in
the operation of the refinery assets;
     (u) Liens securing obligations under Swap Contracts permitted under Section
10.2.3(d) hereof; provided that (other than Obligations under Interest Rate
Swaps which constitute Bank Products) (i) such Liens do not at any time attach
to or encumber Property constituting Collateral and (ii) if reasonably requested
by Agent following notice of the intention of an Obligor or a Subsidiary of an
Obligor to grant such a Lien, the counterparty to such Swap Contracts shall have
entered into an intercreditor agreement with Agent on behalf of Lenders in form
and substance reasonably satisfactory to Agent; and
     (v) Liens on the Hedge Agreement Collateral securing Indebtedness permitted
under Section 10.2.3(d), provided that the Hedge Intercreditor Agreement remains
in effect at all times during the existence of such Liens.
     10.2.2 Investments. Make any Investments, except the following (“Permitted
Investments”):
     (a) Investments held in the form of Cash Equivalents;
     (b) Investments existing as of the Closing Date and set forth in Schedule
10.2.2;
     (c) Investments consisting of advances or loans to directors, officers,
employees, agents, customers or suppliers in an aggregate principal amount
(including Investments of such type set forth in Schedule 10.2.2) not to exceed
$2,000,000 at any time outstanding; provided that all such advances must be in
compliance with Applicable Laws, including Sarbanes-Oxley.
     (d) Investments in (i) any Person which is an Obligor at the time of such
Investment and (B) newly created Domestic Subsidiaries, provided that the
applicable requirements of Section 10.1.13 and Section 10.1.14 are satisfied;
AMENDED AND RESTATED CREDIT AGREEMENT — Page 88

 



--------------------------------------------------------------------------------



 



     (e) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the Ordinary Course of Business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (f) Guarantees constituting Indebtedness permitted by Section 10.2.3;
     (g) any reinvestment of the proceeds of any Involuntary Disposition or of
any Disposition, in each case, so long as such reinvestment is permitted by the
terms hereof;
     (h) Investments consisting of an Acquisition by any Consolidated Party,
provided that
     (i) Same or Similar Line of Business. The Property acquired (or the
Property of the Person acquired) in such Acquisition is used or useful in the
same or a similar line of business as the Consolidated Parties were engaged in
on the Closing Date (or any reasonable extensions or expansions thereof) or any
other business that generates gross income that constitutes “qualifying income”
under Section 7704(d) of the Code and relates to the exploration for, or
development, mining, production, ownership, operation, processing, refining,
storage, transportation, marketing, distribution or other handling of,
petroleum-based products, biofuels, feedstocks (including, without limiting the
generality of the foregoing, oil and natural gas), and other minerals and fuels
related to the foregoing;
     (ii) Guaranty and Collateral Requirements. Agent shall have received all
items, including in respect of the Property acquired in such Acquisition and/or
in respect of any Subsidiary that is formed to effect such Acquisition, required
to be delivered by the terms of Section 10.1.13 and/or Section 10.1.14;
     (iii) Non-Hostile. In the case of an Acquisition of the Equity Interests of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition;
     (iv) Continued Accuracy of Representations and Warranties. The
representations and warranties made by the Obligors in any Credit Document shall
be true and correct in all material respects at and as if made as of the date of
such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date;
     (v) Partnership Interests. If such transaction involves the purchase of an
equity interest in a partnership between a Consolidated Party as a general
partner and entities unaffiliated with such Consolidated Party as the other
partners, such transaction shall be effected by having such equity interest
acquired by a corporate or limited liability holding company directly or
indirectly wholly-owned by CSPP;
AMENDED AND RESTATED CREDIT AGREEMENT — Page 89

 



--------------------------------------------------------------------------------



 



     (vi) Minimum Liquidity. Availability (A) at all times during the sixty-day
period preceding such Acquisition, (B) on the date of such Acquisition after
giving effect thereto, and (C) projected at all times during the six-month
period following such Acquisition, in each case, on a Pro Forma Basis, shall be
greater than or equal to 15% of the lesser of (x) the Borrowing Base (without
giving effect to the LC Reserve for purposes of this calculation) and (y) the
Revolver Commitments then in effect;
     (vii) No Default or Event of Default. No Default or Event of Default shall
exist immediately prior to or immediately after the consummation of such
Acquisition;
     (viii) Pro Forma Compliance. If Availability as referred to in clause
(vi)(A), (B) or (C) above is less than 35% of the lesser of (A) the Borrowing
Base (without giving effect to the LC Reserve for purposes of this calculation)
and (B) the Revolver Commitments then in effect (which Availability under clause
(vi)(A) above shall be, for purposes of this clause (viii) only, calculated on
an average basis), then Borrower Agent shall have delivered to Agent a
certificate demonstrating, based on adjustments made in good faith using
reasonable assumptions, that, upon giving effect to such Acquisition, the Fixed
Charge Coverage Ratio on a Pro Forma Basis would be at least 1.0 to 1.0; and
     (ix) Due Diligence Matters. Agent shall have received all due diligence
materials with respect to such Person as Agent may reasonably request,
including, but not limited to, an appraisal of such Person’s Inventory and a
field examination with respect to such Person’s assets, financial position and
other information as Agent may request, in each case, in form and substance
reasonably satisfactory to Agent.
     (i) to the extent constituting Investments, Swap Contracts permitted to be
incurred pursuant to Section 10.2.3(d);
     (j) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Investments in Subsidiaries which are not
Obligors at the time of such Investment in an aggregate amount (excluding
Investments of such type set forth in Schedule 10.2.2) not to exceed, together
with the amount of Investments outstanding pursuant to Section 10.2.2(k),
$50,000,000 at any time outstanding;
     (k) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, other Investments in an aggregate amount
for all such Investments pursuant to this Section 10.2.2(k), together with the
amount of Investments outstanding pursuant to Section 10.2.2(j), not to exceed
$50,000,000 (subject to Section 1.4) at any time outstanding; and
     (l) Investments in Senior Notes required by the terms of the Senior Notes
Indenture.
     10.2.3 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under the Credit Documents;
AMENDED AND RESTATED CREDIT AGREEMENT — Page 90

 



--------------------------------------------------------------------------------



 



     (b) Indebtedness of the Borrowers and their Subsidiaries outstanding on the
Closing Date and set forth in Schedule 10.2.3, and renewals, refinancings and
extensions thereof on terms and conditions no less favorable to such Persons
than such existing Indebtedness; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, and (ii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Obligors or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate (it being understood that it shall be deemed a permitted
refinancing under this Section 10.2.3(b) if funds, raised in a public offering
of debt securities, are restricted to repayment of such Indebtedness, even if a
period of up to 30 days (or a longer period to the extent that such funds are
escrowed pursuant to arrangements satisfactory to the Required Lenders)
intervenes between the date such public offering closes and the date that the
applicable Indebtedness is repaid from such funds);
     (c) intercompany Indebtedness, and Guarantees with respect to Indebtedness
otherwise permitted hereunder, so long as in each case the related Investment
made by the holder of such Indebtedness or by the provider of such Guarantee, as
applicable, is permitted under Section 10.2.2 (other than subsection (f)
thereof);
     (d) obligations (contingent or otherwise) of any Consolidated Party
existing or arising under any Swap Contract; provided that (i) such obligations
are (or were) entered into by such Person in the Ordinary Course of Business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or Property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view”, (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party (it being understood that Section 2(a)(iii) of the ISDA Master
Agreement does not constitute such a provision), and (iii) such obligations do
not constitute Bank Product Indebtedness;
     (e) purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Lease Obligations) hereafter incurred by any
Consolidated Party to finance fixed assets (including, without limitation, any
metal or other element, composite or alloy used as, or part of, a catalyst in
the operation of the refinery assets of any of the Consolidated Parties);
provided that (i) the total of all such Indebtedness for all such Persons taken
together shall not exceed an aggregate principal amount of $50,000,000 at any
one time outstanding (provided that the foregoing limitation on principal amount
shall not apply (A) to purchase money Indebtedness (whether in the form of
Capital Leases or as Indebtedness) incurred to purchase any metals or other
elements, composites or alloys used as, or part of, a catalyst in the operation
of the refinery assets of any of the Consolidated Parties or (B) if Borrowers
demonstrate to the reasonable satisfaction of
AMENDED AND RESTATED CREDIT AGREEMENT — Page 91

 



--------------------------------------------------------------------------------



 



Agent, based on adjustments made in good faith using reasonable assumptions,
that the Fixed Charge Coverage Ratio on a Pro Forma Basis after giving effect to
the incurrence of such Indebtedness shall be at least 1.1 to 1.0), (ii) such
Indebtedness when incurred shall not exceed the lesser of the purchase price and
the value of the asset(s) financed, and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;
     (f) [Reserved];
     (g) Indebtedness incurred to finance a Permitted Acquisition; provided that
(i) no Liens (if such Indebtedness is secured) securing such Indebtedness shall
at any time attach to or encumber any Property constituting Collateral, (ii) the
maturity date for such Indebtedness shall occur no earlier than the date six
months after the Revolver Termination Date, (iii) the principal amount of such
Indebtedness shall not amortize by more than 2% during any year prior to the
Revolver Termination Date (excluding the effect of put rights, required tenders
for such Indebtedness or other repayments or prepayments required upon the
occurrence of a contingency (such as, by way of example and not by way of
limitation, an event of default, the destruction of assets or a change of
control) if (but only if) Agent has received prior written notice of the
exercise of such put right, tender or other repayment or prepayment in
reasonable detail and has established an Availability Reserve up to the
aggregate amount of such repayment or prepayment in connection with and prior to
such repayment or prepayment), and (iv) the holder of such Indebtedness (if such
Indebtedness is secured) shall have entered into an intercreditor agreement with
Agent on behalf of Lenders in form and substance satisfactory to Agent;
     (h) Indebtedness of a Subsidiary acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed by a Consolidated Party pursuant to a
Permitted Acquisition as a result of a merger or consolidation, or the
acquisition of Property securing such Indebtedness), so long as such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition; provided, however, that if any of
such Indebtedness matures prior to the Revolver Termination Date and such
Indebtedness has not been refinanced or defeased within ninety days prior to its
maturity date, Agent may, in its discretion, establish an Availability Reserve
with respect to such Indebtedness;
     (i) Bank Product Indebtedness;
     (j) Indebtedness of a Consolidated Party in the form of completion
guarantees and performance bonds and other similar obligations required in the
Ordinary Course of Business in an aggregate principal amount not to exceed
$15,000,000 at any time outstanding, excluding bonds posted to secure excise tax
or sales tax payment obligations;
     (k) To the extent constituting Indebtedness, obligations of the
Consolidated Parties (i) arising under any license for a proprietary refining
process entered into by a Consolidated Party in the Ordinary Course of Business
(including, without limiting the generality of the foregoing, plant expansion,
modification and optimization), (ii) in respect of leases (including any such
lease constituting a Capital Lease) of catalyst or other metals necessary or
useful for the operation of the refinery assets of the Consolidated Parties and
(iii) in respect of commodity leases (including any such commodity lease
constituting a Capital Lease) for catalyst elements and related
AMENDED AND RESTATED CREDIT AGREEMENT — Page 92

 



--------------------------------------------------------------------------------



 



commodities (including metals) in the Ordinary Course of Business and not for
the purposes of speculation;
     (l) additional unsecured Indebtedness of the Consolidated Parties not
otherwise permitted pursuant to this Section 10.2.3; provided that (i) the
maturity date for such Indebtedness shall occur no earlier than the date six
months after the Revolver Termination Date, (ii) the principal amount of such
Indebtedness shall not amortize by more than 2% during any twelve month period
prior to the Revolver Termination Date (excluding the effect of put rights,
required tenders for such Indebtedness or other repayments or prepayments
required upon the occurrence of a contingency (such as, by way of example and
not by way of limitation, an event of default, the destruction of assets or a
change of control) if (but only if) Agent has received prior written notice of
the exercise of such put right, tender or other repayment or prepayment in
reasonable detail and has established an Availability Reserve up to the
aggregate amount of such repayment or prepayment in connection with and prior to
such repayment or prepayment), and (iii) in the case of any subordinated
Indebtedness, the applicable subordination terms thereof shall be reasonably
acceptable to Agent; and
     (m) additional secured Indebtedness in an aggregate principal amount not to
exceed $25,000,000 at any one time outstanding, so long as no Liens securing
such Indebtedness shall at any time attach to or encumber any Property
constituting Collateral.
     10.2.4 Fundamental Changes. Except in connection with an Excluded
Disposition, merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person; provided that, notwithstanding
the foregoing provisions of this Section 10.2.4 but subject to the terms of
Sections 10.1.13 and 10.1.14, (a) any Borrower may merge or consolidate with any
of its Subsidiaries provided that a Borrower shall be the continuing or
surviving entity or, if not the surviving entity, the survivor shall assume the
obligations of such Borrower and become a party to the Credit Documents as a
“Borrower” in a manner reasonably acceptable to Agent, including, without
limitation, by the execution of such documents of joinder and such Collateral
Documents as Agent may reasonably request and by demonstrating that Agent will
have first priority perfected Liens on such Person’s Collateral (subject to
Permitted Liens) and its compliance in all material respects with Applicable
Laws, including the Patriot Act, (b) any Consolidated Party that is an Obligor
may merge or consolidate with any other Obligor, provided that if the merger or
consolidation involves a Borrower, such Borrower shall be the continuing or
surviving entity or, if not the surviving entity, the survivor shall assume the
obligations of such Borrower and become a party to the Credit Documents as a
“Borrower” in a manner reasonably acceptable to Agent, including, without
limitation, by the execution of such documents of joinder and such Collateral
Documents as Agent may reasonably request and by demonstrating that Agent will
have first priority perfected Liens on such Person’s Collateral and its
compliance in all material respects with Applicable Laws, including the Patriot
Act, (c) any Consolidated Party which is not an Obligor may be merged or
consolidated with or into any Obligor provided that such Obligor shall be the
continuing or surviving corporation, (d) any Consolidated Party which is not an
Obligor may be merged or consolidated with or into any other Consolidated Party
which is not an Obligor, (e) any Subsidiary may merge with any Person that is
not an Obligor in connection with a Disposition permitted under Section 10.2.5,
(f) a Borrower may merge with any Person in connection with a Permitted
Acquisition, provided that such Borrower shall be the continuing or surviving
entity or, if not the surviving entity, the survivor shall assume the
obligations of such Borrower and become a party to the Credit Documents as a
“Borrower” in a manner reasonably acceptable to Agent, including, without
AMENDED AND RESTATED CREDIT AGREEMENT — Page 93

 



--------------------------------------------------------------------------------



 



limitation, by the execution of such documents of joinder and such Collateral
Documents as Agent may reasonably request and by demonstrating that Agent will
have first priority perfected Liens on such Person’s Collateral and its
compliance in all material respects with Applicable Laws, including the Patriot
Act, (g) any Wholly Owned Subsidiary of a Borrower (other than a Borrower) may
dissolve, liquidate or wind up its affairs at any time provided that such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Effect.
     10.2.5 Dispositions. Make any Disposition other than an Excluded
Disposition unless (a) at least seventy-five percent (or, in the case of any
Disposition of any Property constituting Collateral, one hundred percent with
respect to such Collateral) of the consideration paid in connection therewith
shall be in cash or Cash Equivalents, such payment to be contemporaneous with
consummation of such transaction, and shall be in an amount not less than the
fair market value of the Property disposed of, (b) such transaction does not
involve the sale or other disposition of a minority equity interest in any
Consolidated Party, (c) such transaction does not involve a sale or other
disposition of receivables other than receivables owned by or attributable to
other Property concurrently being disposed of in a transaction otherwise
permitted under this Section 10.2.5, (d) the aggregate fair market value of all
operating assets sold or otherwise disposed of in all such transactions after
the Closing Date shall not exceed in respect of any single Disposition,
$50,000,000, and with respect to all such Dispositions during the term of this
Agreement, $125,000,000, (e) no later than five (5) Business Days prior to any
such Disposition, the Borrower Agent shall have delivered to Agent a certificate
of a Senior Officer of the Borrower Agent or its general partner specifying the
anticipated date of such Disposition, briefly describing the assets to be sold
or otherwise disposed of and setting forth the fair market value of such assets
and the aggregate consideration and the Net Cash Proceeds to be received for
such assets in connection with such Disposition, (f) the Obligors shall remit
the Net Cash Proceeds of any Disposition of Collateral to Agent for deposit into
the Springing Dominion Account of the applicable Obligors and (g) no Default or
Event of Default exists at the time thereof or will arise as a result thereof.
     10.2.6 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
     (a) each Subsidiary of the MLP Parent may, and may incur obligations to,
make Restricted Payments (directly or indirectly) to the MLP Parent or any other
Subsidiary of the MLP Parent that is an Obligor;
     (b) each Consolidated Party may, and may incur obligations to, declare and
make Restricted Payments payable solely in, and by the issuance of, the Equity
Interests of such Person;
     (c) the MLP Parent or any Subsidiary thereof may, and may incur obligations
to, make offsets against and acquisitions of Equity Interests of the MLP Parent
in satisfaction of customary indemnification and purchase price adjustment
obligations owed to the MLP Parent or its Subsidiaries under acquisition
arrangements in which Equity Interests of the MLP Parent were issued as
consideration for the Acquisition, provided that the only consideration
exchanged by any Consolidated Party in connection with any such Acquisition is
the relief, satisfaction or waiver of claims of such Consolidated Party under
such acquisition arrangements;
AMENDED AND RESTATED CREDIT AGREEMENT — Page 94

 



--------------------------------------------------------------------------------



 



     (d) so long as no Default or Event of Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:
     (i) the MLP Parent may, and may incur obligations to, purchase, redeem or
otherwise acquire its Equity Interests with the proceeds received from the
substantially concurrent issue of new units of the Equity Interests of the MLP
Parent;
     (ii) the MLP Parent may, and may incur obligations to, make Restricted
Payments to its general and limited partners to be used by such Person (or, if
applicable, distributed by such Person to its respective partners or members) to
pay consolidated, combined or similar Federal, state and local Taxes payable by
any such Person and directly attributable to (or arising as a result of) the
operations of the MLP Parent and its Subsidiaries;
     (iii) any Borrower or any Subsidiary thereof may, and may incur obligations
to, make Restricted Payments, in the Ordinary Course of Business, to the MLP
General Partner to (A) reimburse the MLP General Partner for reasonable and
customary administrative or operating expenses of a Borrower incurred by the MLP
General Partner, and (B) permit the MLP General Partner to pay franchise fees or
similar Taxes and fees required to maintain its existence;
     (iv) the MLP Parent may, and may incur obligations to, purchase,
repurchase, retire or otherwise acquire or retire for value units of its Equity
Interests (A) held by any present or former director, officer, member of
management or employee of any Obligor, or any Subsidiary of any Obligor, in
accordance with repurchase rights or obligations established in connection with
such Equity Interests, and (B) pursuant to the terms of any incentive, benefit,
compensation, employee or restricted equity interest purchase plan, equity
interests option plan or other employee benefit or equity based compensation
plan established by the MLP Parent or any other Obligor; provided that the
aggregate amount of all such Restricted Payments made pursuant to this
Section 10.2.6(d)(iv) shall not exceed $15,000,000 (subject to Section 1.4) in
any Fiscal Year;
     (v) the MLP Parent may, and may incur obligations to, make Restricted
Payments consisting of the cashless exercise of options or warrants in
connection with customary and reasonable employee compensation, incentive, or
other benefit programs; and
     (vi) the MLP Parent may, and may incur obligations to, make other
Restricted Payments not otherwise permitted above; provided that immediately
after giving effect to such Restricted Payment, the sum of (A) cash on hand in
Restricted Accounts of the Obligors plus (B) Availability shall be at least
equal to the greater of (x) 15% of the lesser of the Borrowing Base (without
giving effect to the LC Reserve for purposes of this calculation) and the
Revolver Commitments then in effect and (y) $45,000,000.
     10.2.7 Change in Nature of Business; Name, Etc. (a) Engage in any line of
business different from those lines of business conducted by the Consolidated
Parties taken as a whole on the date hereof, any business substantially related
or incidental thereto, or any other business that
AMENDED AND RESTATED CREDIT AGREEMENT — Page 95

 



--------------------------------------------------------------------------------



 



generates gross income that constitutes “qualifying income” under Section
7704(d) of the Code and relates to the exploration for, or development, mining,
production, ownership, operation, processing, refining, storage, transportation,
marketing, distribution or other handling of, petroleum-based products,
biofuels, feedstocks (including, without limiting the generality of the
foregoing, oil and natural gas), and other minerals and fuels related to the
foregoing, (b) change its name or conduct business under any fictitious name; or
change its tax, charter or other organizational identification number, unless,
in each case, Borrower Agent first provides Agent at least 30 days prior written
notice of such change or fictitious name, or (c) change its form or state of
organization other than pursuant to a Statutory Conversion or as otherwise
consented to by Required Lenders.
     10.2.8 Transactions with Affiliates and Insiders. Enter into or permit to
exist any transaction or series of transactions with any officer, director or
Affiliate of such Person other than (a) advances of working capital to any
Obligor in the Ordinary Course of Business, (b) transfers of cash and assets to
any Obligor in the Ordinary Course of Business, (c) intercompany transactions
expressly permitted by Section 10.2.2, Section 10.2.3, Section 10.2.4,
Section 10.2.5 or Section 10.2.6 (including distributions to the MLP General
Partner permitted under Section 10.2.6(d)(iii) to reimburse the MLP General
Partner for administrative and operating expenses of a Borrower incurred by the
MLP General Partner, but excluding other transactions with the MLP General
Partner), (d) the assignment by MLP General Partner to an Obligor of MLP General
Partner’s rights under agreements relating to a Permitted Acquisition for the
purpose of allowing such Obligor to consummate such Permitted Acquisition, and
the assumption by such Obligor of the obligations of MLP General Partner under
such agreements, provided that the only consideration payable by such Obligor in
connection with such assignment (other than the assumption of such obligations)
shall consist of reimbursement to MLP General Partner for its actual and
reasonable out-of-pocket fees, costs and expenses relating thereto, (e) the
purchase of assets from the MLP General Partner by an Obligor pursuant to a
Permitted Acquisition, provided that the consideration payable by such Obligor
and/or any other Obligor in connection with such purchase shall be on terms and
conditions substantially as favorable to such Obligor and/or the other Obligors
as would be obtainable by it or them in a comparable arms-length transaction
with a Person other than an Affiliate and such purchase and the terms and
conditions thereof shall have been approved in advance by the Conflicts
Committee of the MLP General Partner as being fair and reasonable to Obligors,
(f) compensation and reimbursement of expenses of employees, officers and
directors, and (g) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the Ordinary Course of Business of
such Person on terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arms-length transaction with a Person
other than an officer, director or Affiliate.
     10.2.9 Burdensome Agreements.
     (a) Enter into any Contractual Obligation (other than the Senior Notes
Indenture) that encumbers or restricts the ability of any such Person to (i) pay
dividends or make any other distributions to any Obligor on its Equity Interests
or with respect to any other interest or participation in, or measured by, its
profits, (ii) pay any Indebtedness or other obligation owed to any Obligor,
(iii) make loans or advances to any Obligor, (iv) sell, lease or transfer any of
its Property to any Obligor or (v) except in respect of any Consolidated Party
which is not an Obligor, (A) pledge its Property of the type constituting
Collateral pursuant to the Credit Documents or any renewals, refinancings,
exchanges, refundings or extension thereof or (B) act as an Obligor pursuant to
the Credit Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except, in respect of any of the matters referred to in
clauses (i), (ii), (iii) and (iv) above
AMENDED AND RESTATED CREDIT AGREEMENT — Page 96

 



--------------------------------------------------------------------------------



 



(but not in respect of any of the matters referred to in clause (v) above, other
than the matters referred to in clause (v)(A) above as they relate to the
proceeds of assets which are subject to a Permitted Lien in favor of a holder of
secured Indebtedness permitted pursuant to Section 10.2.3), for (1) this
Agreement and the other Credit Documents, (2) any document or instrument
governing Indebtedness incurred pursuant to Section 10.2.3(b), (d), (e), (g),
(h), (l) or (m), provided that any such restriction contained therein relates
only to the asset or assets constructed, acquired or financed in connection
therewith, (3) any Permitted Lien or any document or instrument governing any
Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (4) restrictions or
conditions imposed by leases or licenses otherwise permitted hereunder, if such
restrictions or conditions apply only to the leased or licensed property, or to
customary provisions in leases, licenses and other contracts otherwise permitted
hereunder restricting the assignment thereof; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (5) customary restrictions and conditions contained in any agreement
relating to the sale of any Property permitted under Section 10.2.5 pending the
consummation of such sale, (6) restrictions and conditions contained in credit
agreements and other financial accommodations executed by Foreign Subsidiaries
which Indebtedness is otherwise permitted hereunder, and (7) the Senior Notes
Indenture as in effect on April 21, 2011, or as amended from time to time in
accordance with the terms of this Agreement.
     (b) Enter into any Contractual Obligation (other than the Senior Notes
Indenture) that prohibits or otherwise restricts the existence of any Lien upon
any of its Property in favor of Agent, for the benefit of Secured Parties, for
the purpose of securing the Obligations, whether now owned or hereafter
acquired, or requiring the grant of any security for any obligation if such
Property is given as security for the Obligations, except (i) any document or
instrument governing Indebtedness incurred pursuant to Section 10.2.3(b), (d),
(e), (g), (h), (l) or (m), provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith, (ii) in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, and (iii) pursuant to customary restrictions and conditions contained in
any agreement relating to the sale of any Property permitted under
Section 10.2.5, pending the consummation of such sale.
     10.2.10 Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the Board of
Governors) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose or in any other manner not contemplated in Section 2.1.3.
     10.2.11 [Reserved].
     10.2.12 Prepayment of Other Indebtedness, Amendment of Documents, Etc.
Permit any Consolidated Party to:
     (a) if any Default or Event of Default has occurred and is continuing or
would be directly or indirectly caused as a result thereof, or, with respect to
clause (ii) hereof, the Prepayment Conditions are not satisfied at the time,
(i) amend or modify any of the terms of any Indebtedness of such Consolidated
Party (other than Indebtedness
AMENDED AND RESTATED CREDIT AGREEMENT — Page 97

 



--------------------------------------------------------------------------------



 



under the Credit Documents) if such amendment or modification would add or
change any terms such that the incurrence of such Indebtedness would not be
permitted by Section 10.2.3, or (ii) make (or give any notice with respect
thereto) any voluntary, optional or other non-scheduled payment, prepayment
(including any excess cash flow sweeps of Borrowed Money), redemption,
acquisition for value (including without limitation, by way of depositing money
or securities with the trustee with respect thereto before due for the purpose
of paying when due), refund, refinance or exchange of any Indebtedness of such
Consolidated Party (other than (A) Indebtedness under the Credit Documents,
(B) purchase money Indebtedness permitted under Section 10.2.3(e) hereof if (and
only if) the required prepayment involves the mandatory application of, and is
limited to the amount of, the proceeds of the Property securing such purchase
money Indebtedness, (C) Indebtedness arising from a Senior Notes Offering upon
the occurrence of a contingency such as, for example and not by way of
limitation, an event of default, the destruction of assets or a change of
control if (and only if) the Senior Notes Indenture requires such prepayment,
(D) payment, prepayment, modification, amendment or settlement of any Swap
Contracts, whether by means of early termination or otherwise, or (E) as
permitted by an intercreditor or subordination agreement in form and substance
satisfactory to Agent with respect to Indebtedness which is subject to such
intercreditor or subordination agreement);
     (b) [Reserved];
     (c) notwithstanding subsection (a) of this Section 10.2.12, make any
payment in respect of Subordinated Indebtedness in violation of the relevant
subordination provisions;
     (d) notwithstanding subsection (a) of this Section 10.2.12, make any
payment or prepayment of principal of, or premium or interest on, any
Indebtedness owed to any of the Existing Partners or any of their respective
Affiliates (other than such Affiliates that are not Obligors);
     (e) without the prior written consent of Agent (not to be unreasonably
withheld, conditioned or delayed), amend or otherwise modify, or permit the
amendment or modification of, any contract for Indebtedness of a Consolidated
Party constituting a Material Contract (excluding Swap Contracts) (i) such that
the Indebtedness documented thereby would not be permitted under Section 10.2.3
after giving effect thereto or (ii) such that the terms of such Indebtedness are
materially less favorable, taken as a whole, to Obligors or Lenders after giving
effect thereto; or
     (f) amend, replace, refinance, refund, restructure, supplement, extend or
otherwise modify the Senior Notes Indenture (i) such that the Indebtedness
documented thereby would not be permitted under Section 10.2.3 after giving
effect thereto or (ii) to violate the provisions of the Hedge Intercreditor
Agreement.
     10.2.13 Organization Documents; Fiscal Year; Accounting Practices. Permit
any Consolidated Party to (a) amend, modify or change its Organization Documents
in a manner adverse to the interests of Agent or the Lenders; (b) change its
fiscal year; or (c) make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2;
AMENDED AND RESTATED CREDIT AGREEMENT — Page 98

 



--------------------------------------------------------------------------------



 



     10.2.14 Ownership of Obligors. Permit MLP Parent to own, directly or
indirectly, less than 100% of the Equity Interests of each Obligor except as a
result of a permitted Disposition.
     10.2.15 Tax Consolidation. File or consent to the filing of any
consolidated income tax return with any Person other than the Consolidated
Parties.
     10.2.16 Payables Practices. Change, in a manner adverse to the interests of
Agent and Lenders, its accounts payable practices from those in effect on the
Closing Date, unless, with respect to a change related to a liquidity problem of
a Borrower, it has notified Agent in writing of the reason for any material
change which could reasonably be deemed to be an indication of a liquidity
problem for such Person.
     10.3 Financial Covenants. For so long as any Commitments or Obligations
(and continuing until Full Payment of all Obligations) are outstanding, the
Consolidated Parties shall:
     10.3.1 Fixed Charge Coverage Ratio. At all times after Availability falls
below the greater of (a) 12.5% of the lesser of the Borrowing Base (without
giving effect to the LC Reserve for purposes of this calculation) and the
Revolver Commitments then in effect and (b) $30,000,000, maintain as of the end
of each Fiscal Quarter (commencing with the Fiscal Quarter ending immediately
prior to the Fiscal Quarter during which Availability falls below the threshold
stated above) a Fixed Charge Coverage Ratio of at least 1.0 to 1.0; provided,
that if, after Availability falls below the greater of clauses (a) and
(b) above, Availability subsequently exceeds the greater of clauses (a) and
(b) above by at least fifteen percent (15%) for ninety (90) consecutive days,
then the Consolidated Parties shall not be required to maintain the Fixed Charge
Coverage Ratio set forth above until such time as Availability subsequently
falls below the greater of clauses (a) and (b) above.
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
     11.1 Events of Default. Each of the following shall be an “Event of
Default” hereunder, if the same shall occur for any reason whatsoever, whether
voluntary or involuntary, by operation of law or otherwise:
     (a) Non-Payment. Any Borrower or any other Obligor fails to pay when and as
required to be paid (whether at stated maturity, on demand, upon acceleration or
otherwise) any Obligation or fails to deposit any funds as Cash Collateral in
respect of LC Obligations as and when required herein; or
     (b) Specific Covenants. Any Obligor fails to perform or observe any term,
covenant or agreement contained in any of Section 8.1, 8.2.4, 8.2.5, 8.6.2,
10.1.1, 10.1.2(a), (b), (c) or (g), 10.1.3, 10.1.5 (with respect only to the
existence or good standing of any Obligor), 10.1.10, 10.1.11, 10.1.14, 10.2 or
10.3, or any Guarantor fails to perform or observe any term, covenant or
agreement contained in the applicable Guaranty; or
     (c) Other Defaults. Any Obligor fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Credit Document on its part to be performed or observed and such failure
continues for 15 days after a Senior Officer of such Obligor or the general
partner of such Obligor has knowledge thereof or receives written notice thereof
from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach
AMENDED AND RESTATED CREDIT AGREEMENT — Page 99

 



--------------------------------------------------------------------------------



 



or failure to perform is not capable of being cured within such period or is a
willful breach by an Obligor; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Obligor herein, in any other Credit Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or
     (e) Cross-Default. (i) Any Obligor (A) fails to perform or observe (beyond
the applicable grace period with respect thereto, if any) any Contractual
Obligation if such failure could reasonably be expected to have a Material
Adverse Effect, (B) fails to make any payment when due after giving effect to
any applicable grace period (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including amounts owing to all creditors under
any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (C) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Obligor is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Obligor or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Obligor or such Subsidiary as a result thereof is greater than
the Threshold Amount; or (iii) there occurs an “Event of Default” as such term
is defined in the Senior Notes Indenture; or
     (f) Insolvency Proceedings, Etc. Any Consolidated Party (other than an
Immaterial Subsidiary) or Obligor institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its Property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its Property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or any Obligor makes any offer of settlement, extension
or composition to its unsecured creditors generally; or
AMENDED AND RESTATED CREDIT AGREEMENT — Page 100

 



--------------------------------------------------------------------------------



 



     (g) Inability to Pay Debts; Attachment. (i) Any Obligor becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the Property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or
     (h) Judgments. There is entered against any Consolidated Party (other than
an Immaterial Subsidiary) or Obligor (i) any one or more final judgments or
orders for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon any such judgment
or order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Credit Documents; Guarantees. (i) Any provision of any
Credit Document (other than a Guaranty), at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or Full Payment of all the Obligations, ceases to be in full force
and effect; or any Obligor or any Affiliate thereof contests in any manner the
validity or enforceability of any provision of any Credit Document (other than a
Guaranty) or the perfection or priority of any Lien granted to Agent; or any
Obligor denies that it has any or further liability or obligation under any
Credit Document (other than a Guaranty), or purports to revoke, terminate or
rescind any provision of any Credit Document (other than a Guaranty), in each
case, other than following Full Payment of all the Obligations; or (ii) except
as the result of or in connection with a dissolution, merger or disposition of a
Subsidiary not prohibited by Section 10.2.4 or Section 10.2.5, the Guaranty
given by any Guarantor or any provision thereof shall cease to be in full force
and effect, or any Guarantor or any Person acting by or on behalf of such
Guarantor shall deny or disaffirm such Guarantor’s obligations under its
Guaranty, or any Guarantor shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to its Guaranty; or
     (k) [Reserved]; or
     (l) Change of Control. There occurs any Change of Control; or
     (m) Loss of Collateral. Any (i) physical loss, theft, damage or destruction
occurs with respect to any tangible Property of any Borrower or Borrowers
constituting Collateral if the aggregate amount thereof not covered by insurance
exceeds $15,000,000
AMENDED AND RESTATED CREDIT AGREEMENT — Page 101

 



--------------------------------------------------------------------------------



 



or (ii) Involuntary Disposition(s) occur(s) with respect to which the owner of
the Collateral subject to such Involuntary Disposition(s) receive(s)
compensation in an aggregate amount, when combined with the aggregate amount
thereof not covered by insurance, which is less than the book value of such
Collateral by more than $15,000,000; or
     (n) Injunctions; Solvency. Any Obligor is enjoined, restrained or in any
way prevented by any Governmental Authority from conducting any material part of
its business; any Obligor suffers the loss, revocation or termination of any
license, permit, lease or agreement which loss, revocation or termination
(either alone or together with other such losses, revocations or terminations)
could reasonably be expected to have a Material Adverse Effect; there is a
cessation of any part of such Obligor’s business for a period of time and such
cessation could reasonably be expected to have a Material Adverse Effect; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; or any Obligor ceases to be Solvent; or
     (o) Certain Criminal Matters. Any Obligor, the general partner of any
Obligor or any of their respective Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of such Obligor’s business,
or (ii) any state or federal law (including the Controlled Substances Act, Money
Laundering Control Act of 1986 and Illegal Exportation of War Materials Act)
that could lead to forfeiture of any material Property or any Collateral.
     11.2 Remedies upon Default. If an Event of Default described in
Section 11.1(f) occurs and is continuing with respect to any Consolidated Party
or other Obligor, then to the extent permitted by Applicable Law, all
Obligations (other than Bank Product Indebtedness) shall become automatically
due and payable, all Commitments shall terminate and the obligation of Borrowers
under Section 2.3.3 to Cash Collateralize the LC Obligations shall automatically
become effective, without any action by Agent or notice of any kind. In
addition, or if any other Event of Default exists, Agent may in its discretion
(and shall upon written direction of Required Lenders) do any one or more of the
following from time to time:
     (a) declare any Obligations (other than Bank Product Indebtedness)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by Applicable Law;
     (b) terminate, reduce or condition any Commitment, or make any adjustment
to the Borrowing Base;
     (c) require Obligors to Cash Collateralize LC Obligations, Bank Product
Indebtedness and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Lenders
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and
     (d) exercise any other rights or remedies afforded under any agreement, by
Applicable Law, at equity or otherwise, including the rights and remedies of a
secured party under the UCC. Such rights and remedies include the rights to (i)
take possession of any Collateral; (ii) require Borrowers to assemble
Collateral, at Borrowers’ expense, and make it available to Agent at a place
designated by Agent; (iii) enter any premises
AMENDED AND RESTATED CREDIT AGREEMENT — Page 102

 



--------------------------------------------------------------------------------



 



where Collateral is located and store Collateral on such premises until sold
(and if the premises are owned or leased by a Borrower, Borrowers agree not to
charge for such storage); and (iv) sell or otherwise dispose of any Collateral
in its then condition, or after any further manufacturing or processing thereof,
at public or private sale, with such notice as may be required by Applicable
Law, in lots or in bulk, at such locations, all as Agent, in its discretion,
deems advisable. Each Borrower agrees that 10 days notice of any proposed sale
or other disposition of Collateral by Agent shall be reasonable. Agent shall
have the right to conduct such sales on any Obligor’s premises, without charge,
and such sales may be adjourned from time to time in accordance with Applicable
Law. Agent shall have the right to sell, lease or otherwise dispose of any
Collateral for cash, credit or any combination thereof, and Agent may purchase
any Collateral at public or, if permitted by Applicable Law, private sale and,
in lieu of actual payment of the purchase price, may set off the amount of such
price against the Obligations.
     11.3 License. Agent is hereby granted an irrevocable, non-exclusive
license, so long as an Event of Default shall have occurred and be continuing,
or other right to use, license or sub-license (without payment of royalty or
other compensation to any Person) any or all Intellectual Property of Borrowers,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral; provided, however, that the IP License shall control in the
event of any conflict between this Section and the terms and provisions of the
IP License. Each Borrower’s rights and interests under Intellectual Property
shall inure to Agent’s benefit.
     11.4 Setoff. If an Event of Default shall have occurred and be continuing,
each Lender, Issuing Bank and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender,
Issuing Bank or any such Affiliate to or for the credit or the account of a
Borrower or any other Obligor against any and all of the obligations of such
Borrower or such Obligor now or hereafter existing under this Agreement or any
other Credit Document to such Lender or Issuing Bank, irrespective of whether or
not such Lender or Issuing Bank shall have made any demand under this Agreement
or any other Credit Document and although such obligations of the Borrower or
such Obligor may be contingent or unmatured or are owed to a branch or office of
such Lender or Issuing Bank different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, Issuing
Bank and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, Issuing
Bank or their respective Affiliates may have. Each Lender and Issuing Bank
agrees to notify in writing the Borrowers and Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
     11.5 Remedies Cumulative; No Waiver.
     11.5.1 Cumulative Rights. All covenants, conditions, provisions,
warranties, guaranties, indemnities and other undertakings of Borrowers
contained in the Credit Documents are cumulative and not in derogation or
substitution of each other. In particular, the rights and remedies of Agent and
Lenders are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and shall not be exclusive of any other rights or
remedies that Agent and Lenders may have, whether under any agreement, by law,
at equity or otherwise.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 103

 



--------------------------------------------------------------------------------



 



     11.5.2 Waivers. The failure or delay of Agent or any Lender to require
strict performance by Borrowers with any terms of the Credit Documents, or to
exercise any rights or remedies with respect to Collateral or otherwise, shall
not operate as a waiver thereof nor as establishment of a course of dealing. All
rights and remedies shall continue in full force and effect until Full Payment
of all Obligations. No modification of any terms of any Credit Documents
(including any waiver thereof) shall be effective, unless such modification is
specifically provided in a writing directed to Borrowers and executed by Agent
or the requisite Lenders, and such modification shall be applicable only to the
matter specified. No waiver of any Default or Event of Default shall constitute
a waiver of any other Default or Event of Default that may exist at such time,
unless expressly stated. If Agent or any Lender accepts performance by any
Obligor under any Credit Documents in a manner other than that specified
therein, or during any Default or Event of Default, or if Agent or any Lender
shall delay or exercise any right or remedy under any Credit Documents, such
acceptance, delay or exercise shall not operate to waive any Default or Event of
Default nor to preclude exercise of any other right or remedy. It is expressly
acknowledged by Borrowers that any failure to satisfy a financial covenant on a
measurement date shall not be cured or remedied by satisfaction of such covenant
on a subsequent date.
SECTION 12. AGENT
     12.1 Appointment, Authority and Duties of Agent.
     12.1.1 Appointment and Authority. Each Lender appoints and designates Bank
of America as Agent hereunder. Agent may, and each Lender authorizes Agent to,
enter into all Credit Documents to which Agent is intended to be a party and
accept all Collateral Documents, for Agent’s benefit and the Pro Rata benefit of
Secured Parties. Each Lender agrees that any action taken by Agent or Required
Lenders in accordance with the provisions of the Credit Documents, and the
exercise by Agent or Required Lenders of any rights or remedies set forth
therein, together with all other powers reasonably incidental thereto, shall be
authorized and binding upon all Lenders. Without limiting the generality of the
foregoing, Agent shall have the sole and exclusive authority to (a) act as the
disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection with the Credit Documents; (b) execute and
deliver as Agent each Credit Document, including any intercreditor or
subordination agreement, and accept delivery of each Credit Document from any
Obligor or other Person; (c) act as collateral agent for Secured Parties for
purposes of perfecting and administering Liens under the Credit Documents, and
for all other purposes stated therein; (d) manage, supervise or otherwise deal
with Collateral; and (e) exercise all rights and remedies given to Agent with
respect to any Collateral under the Credit Documents, Applicable Law or
otherwise. The duties of Agent shall be ministerial and administrative in
nature, and Agent shall not have a fiduciary relationship with any Lender,
Secured Party, Participant or other Person, by reason of any Credit Document or
any transaction relating thereto. Agent alone shall be authorized to determine
whether any Accounts or Inventory constitute Eligible Accounts or Eligible
Inventory, or whether to impose or release any reserve, which determinations and
judgments, if exercised in good faith, shall exonerate Agent from liability to
any Lender or other Person for any error in judgment.
     12.1.2 Duties. Agent shall not have any duties except those expressly set
forth in the Credit Documents, nor be required to initiate or conduct any
Enforcement Action except to the extent directed to do so by Required Lenders
while an Event of Default exists. The conferral upon Agent of any right shall
not imply a duty on Agent’s part to exercise such right, unless instructed to do
so by Required Lenders in accordance with this Agreement.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 104

 



--------------------------------------------------------------------------------



 



     12.1.3 Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents or Agent
Professionals selected by it with reasonable care.
     12.1.4 Instructions of Required Lenders. The rights and remedies conferred
upon Agent under the Credit Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law. Agent may request
instructions from Required Lenders with respect to any act (including the
failure to act) in connection with any Credit Documents, and may seek assurances
to its satisfaction from Lenders of their indemnification obligations under
Section 12.6 against all Claims that could be incurred by Agent in connection
with any act. Agent shall be entitled to refrain from any act until it has
received such instructions or assurances, and Agent shall not incur liability to
any Person by reason of so refraining. Instructions of Required Lenders shall be
binding upon all Lenders, and no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
in accordance with the instructions of Required Lenders. Notwithstanding the
foregoing, instructions by and consent of each affected Lender, all Lenders or
the Supermajority Lenders (as applicable) shall be required in the circumstances
described in Section 14.1.1(a)(i), (ii) and (iii), respectively, and in no event
shall Required Lenders, without the prior written consent of the requisite
Lenders, direct Agent to take any action which would require the consent of each
affected Lender, all Lenders or the Supermajority Lenders, as applicable. In no
event shall Agent be required to take any action that, in its opinion, is
contrary to Applicable Law or any Credit Documents or could subject any Agent
Indemnitee to personal liability.
     12.2 Agreements Regarding Collateral and Field Examination Reports.
     12.2.1 Lien Releases; Care of Collateral. Lenders authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations, (b) that is the subject of a Disposition which Borrowers certify in
writing to Agent is an Excluded Disposition or a Lien which Borrowers certify is
a Permitted Lien entitled to priority over Agent’s Liens (and Agent may rely
conclusively on any such certificate without further inquiry), (c) that is the
subject of any other Disposition permitted by Section 10.2.5 or otherwise
consented to by the Required Lenders, or (d) with the written consent of
Required Lenders (provided that the release of all or substantially all of the
Collateral shall require the written consent of all Lenders). Agent shall have
no obligation whatsoever to any Lenders to assure that any Collateral exists or
is owned by a Borrower, or is cared for, protected, insured or encumbered, nor
to assure that Agent’s Liens have been properly created, perfected or enforced,
or are entitled to any particular priority, nor to exercise any duty of care
with respect to any Collateral.
     12.2.2 Possession of Collateral. Agent and Lenders appoint each other
Lender as agent for the purpose of perfecting Liens (for the benefit of Secured
Parties) in any Collateral that, under the UCC or other Applicable Law, can be
perfected by possession. If any Lender obtains possession of any such
Collateral, it shall notify Agent thereof and, promptly upon Agent’s request,
deliver such Collateral to Agent or otherwise deal with such Collateral in
accordance with Agent’s instructions.
     12.2.3 Reports. Agent shall promptly, upon receipt thereof, forward to each
Lender copies of the results of any field audit or other examination prepared by
or on behalf of Agent with respect to any Obligor or Collateral (“Report”). Each
Lender agrees (a) that neither Bank of America nor Agent makes any
representation or warranty as to the accuracy or completeness of
AMENDED AND RESTATED CREDIT AGREEMENT — Page 105

 



--------------------------------------------------------------------------------



 



any Report, and shall not be liable for any information contained in or omitted
from any Report; (b) that the Reports are not intended to be comprehensive
audits or examinations, and that Agent or any other Person performing any audit
or examination will inspect only specific information regarding Obligations or
the Collateral and will rely significantly upon Borrowers’ books and records as
well as upon representations of Borrowers’ officers and employees; and (c) to
keep all Reports confidential and strictly for such Lender’s internal use, and
not to distribute any Report (or the contents thereof) to any Person (except to
such Lender’s Participants, attorneys, accountants and other Persons with whom
such Lender has a confidential relationship) or use any Report in any manner
other than administration of the Loans and other Obligations. Each Lender agrees
to indemnify and hold harmless Agent and any other Person preparing a Report
from any action such Lender may take as a result of or any conclusion it may
draw from any Report, as well as any Claims arising in connection with any third
parties that obtain all or any part of a Report through such Lender.
     12.3 Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals.
     12.4 Action Upon Default. Agent shall not be deemed to have knowledge of
any Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from Borrower or Required
Lenders specifying the occurrence and nature thereof. If Agent receives such a
notice or otherwise acquires actual knowledge of any Default or Event of
Default, or any failure of such conditions, Agent shall promptly notify Lenders
in writing. If any Lender acquires knowledge of a Default or Event of Default,
it shall promptly notify Agent and the other Lenders thereof in writing. Each
Lender agrees that, except as otherwise provided in any Credit Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate its Obligations (other than Bank Product
Indebtedness), or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC sales or other similar
dispositions of Collateral. Notwithstanding the foregoing, however, a Lender may
take action to preserve or enforce its rights against an Obligor where a
deadline or limitation period is applicable that would, absent such action, bar
enforcement of Obligations held by such Lender, including the filing of proofs
of claim in any proceeding under any Debtor Relief Law.
     12.5 Ratable Sharing. If any Lender shall obtain any payment or reduction
of any Obligation (whether through set-off or otherwise) in excess of its Pro
Rata share of payments or reductions of Obligations obtained by all Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in the affected Obligations as shall be necessary to cause the purchasing Lender
to share the excess payment or reduction, net of costs incurred in connection
therewith, on a Pro Rata basis, provided that if any of such payment or
reduction is thereafter recovered from the purchasing Lender or if any
additional costs are incurred, the purchase shall be rescinded and the purchase
price restored to the extent of such recovery or additional costs, but without
interest. No Lender may set off against any Dominion Account without the prior
consent of Agent.
     12.6 Indemnification of Agent Indemnitees.
     12.6.1 Indemnification. Each Lender shall indemnify and hold harmless Agent
Indemnitees, to the extent not reimbursed by Obligors (but without limiting the
indemnification obligations of Obligors under any Credit Documents), on a Pro
Rata basis, against all claims that may be incurred by or asserted against any
Agent Indemnitee, provided, that any such claim against an Agent Indemnitee
relates to or arises from its acting as or for Agent (in its capacity as
AMENDED AND RESTATED CREDIT AGREEMENT — Page 106

 



--------------------------------------------------------------------------------



 



Agent). If Agent is sued by any receiver, trustee in bankruptcy,
debtor-in-possession or other Person for any alleged preference from an Obligor
or fraudulent transfer, then any monies paid by Agent in settlement or
satisfaction of such proceeding, together with all interest, costs and expenses
(including reasonable attorneys’ fees) incurred in the defense of same, shall be
promptly reimbursed to Agent by Lenders to the extent of each Lender’s Pro Rata
share.
     12.6.2 Proceedings. Without limiting the generality of the foregoing, if at
any time (whether prior to or after the Commitment Termination Date) any
proceeding is brought against any Agent Indemnitees by an Obligor, or any Person
claiming through an Obligor, to recover damages for any act taken or omitted by
Agent in connection with any Obligations, Collateral, Credit Documents or
matters relating thereto, or otherwise to obtain any other relief of any kind on
account of any transaction relating to any Credit Documents, each Lender agrees
to indemnify and hold harmless Agent Indemnitees with respect thereto and to pay
to Agent Indemnitees such Lender’s Pro Rata share of any amount that any Agent
Indemnitee is required to pay under any judgment or other order entered in such
proceeding or by reason of any settlement, including all interest, costs and
expenses (including reasonable attorneys’ fees) incurred in defending same. In
Agent’s discretion, Agent may reserve for any such proceeding, and may satisfy
any judgment, order or settlement, from proceeds of Collateral prior to making
any distributions of Collateral proceeds to Lenders.
     12.7 Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Credit Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Credit Documents. Agent does not make to Lenders any express or
implied warranty, representation or guarantee with respect to any Obligations,
Collateral, Credit Documents or Obligor. No Agent Indemnitee shall be
responsible to Lenders for any recitals, statements, information,
representations or warranties contained in any Credit Documents; the execution,
validity, genuineness, effectiveness or enforceability of any Credit Documents;
the genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Lender to ascertain
or inquire into the existence of any Default or Event of Default, the observance
or performance by any Obligor of any terms of the Credit Documents, or the
satisfaction of any conditions precedent contained in any Credit Documents.
     12.8 Successor Agent and Co-Agents.
     12.8.1 Resignation; Successor Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least 30 days written notice thereof to Lenders and Borrower Agent.
Upon receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (a) a Lender (other than a Defaulting Lender) or
an Affiliate of a Lender (other than a Defaulting Lender); or (b) a commercial
bank that is organized under the laws of the United States or any state or
district thereof, has a combined capital surplus of at least $500,000,000 and
(provided no Default or Event of Default exists) is reasonably acceptable to
Borrower Agent. If no successor Agent is appointed prior to the effective date
of the resignation of Agent, then Agent may appoint a successor Agent from among
Lenders. Upon acceptance by a successor Agent of an appointment to serve as
Agent hereunder, such successor Agent shall thereupon succeed to and become
vested with all the powers and duties of the retiring Agent without further act,
and the retiring Agent
AMENDED AND RESTATED CREDIT AGREEMENT — Page 107

 



--------------------------------------------------------------------------------



 



shall be discharged from its duties and obligations hereunder but shall continue
to enjoy the benefits of the indemnification set forth in Sections 12.6 and
14.2. Notwithstanding any Agent’s resignation, the provisions of this Section 12
shall continue in effect for its benefit with respect to any actions taken or
omitted to be taken by it while Agent. Any successor by merger or acquisition of
the stock or assets of Bank of America shall continue to be Agent hereunder
without further act on the part of the parties hereto, unless such successor
resigns as provided above.
     12.8.2 Separate Collateral Agent. It is the intent of the parties that
there shall be no violation of any Applicable Law denying or restricting the
right of financial institutions to transact business in any jurisdiction. If
Agent believes that it may be limited in the exercise of any rights or remedies
under the Credit Documents due to any Applicable Law, Agent may appoint an
additional Person who is not so limited, as a separate collateral agent or
co-collateral agent. If Agent so appoints a collateral agent or co-collateral
agent, each right and remedy intended to be available to Agent under the Credit
Documents shall also be vested in such separate agent. Every covenant and
obligation necessary to the exercise thereof by such agent shall run to and be
enforceable by it as well as Agent. Lenders shall execute and deliver such
documents as Agent deems appropriate to vest any rights or remedies in such
agent. If any collateral agent or co-collateral agent shall die or dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of such agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.
     12.9 Due Diligence and Non-Reliance. Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Lender has made such inquiries concerning the Credit Documents,
the Collateral and each Obligor as such Lender feels necessary. Each Lender
further acknowledges and agrees that the other Lenders and Agent have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Credit Documents or
Obligations. Each Lender will, independently and without reliance upon the other
Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Credit Documents. Except
for notices, reports and other information expressly requested by a Lender,
Agent shall have no duty or responsibility to provide any Lender with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or any of Agent’s Affiliates.
     12.10 Reserved.
     12.11 Remittance of Payments and Collections.
     12.11.1 Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day. Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent. Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Credit Documents.
     AMENDED AND RESTATED CREDIT AGREEMENT — Page 108

 



--------------------------------------------------------------------------------



 



     12.11.2 Failure to Pay. If any Lender fails to pay any amount when due by
it to Agent pursuant to the terms hereof, such amount shall bear interest from
the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation. In no event shall Borrowers be
entitled to receive credit for any interest paid by a Lender to Agent, nor shall
any Defaulting Lender be entitled to interest on any amounts held by Agent
pursuant to Section 4.2.
     12.11.3 Recovery of Payments. If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it. If Agent determines at any time that an amount
received under any Credit Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Credit Document, Agent shall not be required to distribute
such amount to any Lender. If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, Lenders shall pay to Agent, on demand, such Lender’s Pro Rata share of the
amounts required to be returned.
     12.12 Agent in its Individual Capacity. As a Lender, Bank of America shall
have the same rights and remedies under the other Credit Documents as any other
Lender, and the terms “Lenders,” “Required Lenders” or any similar term shall
include Bank of America in its capacity as a Lender. Each of Bank of America and
its Affiliates may accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligors and their Affiliates, as if Bank of America
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders. In
their individual capacity, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Lender
agrees that Bank of America and its Affiliates shall be under no obligation to
provide such information to Lenders, if acquired in such individual capacity and
not as Agent hereunder.
     12.13 Agent Titles. Each Lender, other than Bank of America, that is
designated (on the cover page of this Agreement or otherwise) by Bank of America
as an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Credit Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.
     12.14 Bank Product Providers. Each holder of Bank Product Indebtedness, by
delivery of a notice to Agent of a Bank Product, agrees to be bound by
Section 5.6 and this Section 12. Each holder of Bank Product Indebtedness shall
indemnify and hold harmless Agent Indemnitees, to the extent not reimbursed by
Obligors, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider’s Bank Product Indebtedness.
     12.15 No Third Party Beneficiaries. This Section 12 shall survive Full
Payment of the Obligations. This Section 12 is an agreement solely among Lenders
and Agent, and does not confer any rights or benefits upon Borrowers or any
other Person. As between Borrowers and Agent, any action that Agent may take
under any Credit Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Lenders as herein
provided.
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
     13.1 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Borrowers, Agent and Lenders and their respective successors
and assigns, except that (a) no Borrower
AMENDED AND RESTATED CREDIT AGREEMENT — Page 109

 



--------------------------------------------------------------------------------



 



shall have the right to assign its rights or delegate its obligations under any
Credit Documents, and (b) any assignment by a Lender must be made in compliance
with Section 13.3. Agent may treat the Person which made any Loan as the owner
thereof for all purposes until such Person makes an assignment in accordance
with Section 13.3. Any authorization or consent of a Lender shall be conclusive
and binding on any subsequent transferee or assignee of such Lender.
     13.2 Participations.
     13.2.1 Permitted Participants; Effect. Any Lender may, in the ordinary
course of its business and in accordance with Applicable Law, at any time sell
to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Credit Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Credit Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for performance of such
obligations, such Lender shall remain the holder of its Loans and Commitments
for all purposes, all amounts payable by Borrowers shall be determined as if
such Lender had not sold such participating interests, and Borrowers and Agent
shall continue to deal solely and directly with such Lender in connection with
the Credit Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Credit Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrowers agree otherwise in
writing and such Participant agrees, for the benefit of Borrowers, to comply
with Section 5.9 as though it were a Foreign Lender.
     13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Credit Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or all or substantially all of the Collateral.
     13.2.3 Benefit of Set-Off. Borrowers agree that each Participant shall have
a right of set-off in respect of its participating interest to the same extent
as if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.
     13.3 Assignments.
     13.3.1 Permitted Assignments. A Lender may assign to any Eligible Assignee
any of its rights and obligations under the Credit Documents, as long as
(a) each assignment is of a constant, and not a varying, percentage of the
transferor Lender’s rights and obligations under the Credit Documents and, in
the case of a partial assignment, is in a minimum principal amount of
$10,000,000 (unless otherwise agreed by Agent in its discretion) and integral
multiples of $1,000,000 in excess of that amount; (b) except in the case of an
assignment in whole of a Lender’s rights and obligations, the aggregate amount
of the Commitments retained by the transferor Lender be at least $1,000,000
(unless otherwise agreed by Agent in its discretion); and (c) the parties to
each such assignment shall execute and deliver to Agent, for its acceptance and
recording, an Assignment and Acceptance. Nothing herein shall limit the right of
a Lender to
AMENDED AND RESTATED CREDIT AGREEMENT — Page 110

 



--------------------------------------------------------------------------------



 



pledge or assign as security any rights under the Credit Documents to any
Federal Reserve Bank or the United States Treasury as collateral security
pursuant to Regulation A of the Board of Governors and any Operating Circular
issued by such Federal Reserve Bank; provided, however, that any payment by
Borrowers to the assigning Lender in respect of any Obligations assigned as
described in this sentence shall satisfy Borrowers’ obligations hereunder to the
extent of such payment, and no such assignment shall release the assigning
Lender from its obligations hereunder. Each transferee Lender shall comply with
all of its obligations as a Lender hereunder and shall deliver, upon request, an
administrative questionnaire satisfactory to Agent.
     13.3.2 Effect; Effective Date. Upon satisfaction of Section 13.3.1 and
Agent’s receipt of a processing fee of $5,000, such assignment shall become
effective and Agent shall deliver a notice of such assignment in the form of
Exhibit D. From the effective date of such assignment, the Eligible Assignee
shall for all purposes be a Lender under the Credit Documents, and shall have
all rights and obligations of a Lender thereunder; provided, however, that,
unless an Event of Default has then occurred and is continuing (in which case
this proviso shall not apply), any such Eligible Assignee which is a Foreign
Lender shall either be exempt from any applicable withholding Taxes by the
applicable Governmental Authority or Borrowers shall have no obligation pursuant
to Section 5.9 to gross-up any payments for such withholding Taxes to such
Eligible Assignee. Upon consummation of an assignment, the transferor Lender,
Agent and Borrowers shall make appropriate arrangements for issuance of
replacement and/or new Notes, as appropriate.
     13.4 Tax Treatment. If any interest in a Credit Document is transferred to
a Transferee that is organized under the laws of any jurisdiction other than the
United States or any state or district thereof, the transferor Lender shall
cause such Transferee, concurrently with the effectiveness of such transfer, to
comply with the provisions of Section 5.9(e).
     13.5 Representation of Lenders. Each Lender represents and warrants to each
Borrower, Agent and other Lenders that none of the consideration used by it to
fund its Loans or to participate in any other transactions under this Agreement
constitutes for any purpose of ERISA or Section 4975 of the Code assets of any
“plan” as defined in Section 3(3) of ERISA or Section 4975 of the Code and the
interests of such Lender in and under the Credit Documents shall not constitute
plan assets under ERISA.
SECTION 14. MISCELLANEOUS
     14.1 Consents, Amendments and Waivers.
     14.1.1 Amendment.
          (a) General. Notwithstanding anything to the contrary contained herein
or in any other Credit Document to the contrary, no amendment or waiver of any
provision of this Agreement or any other Credit Document, and no consent to any
departure by the any Obligor therefrom, shall be effective except, in the case
of this Agreement, pursuant to an agreement or agreements in writing entered
into by CSPP, each other Obligor and the Required Lenders and delivered to
Agent, or, in the case of any other Credit Document, pursuant to an agreement or
agreements in writing entered into by Agent and the Obligors that are parties
thereto, in each case with the consent of the Required Lenders, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that:
AMENDED AND RESTATED CREDIT AGREEMENT — Page 111

 



--------------------------------------------------------------------------------



 



          (i) no such amendment, waiver or consent shall, without the written
consent of each Lender affected thereby:
                    (A) extend or increase the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to the terms hereof) (it being
understood and agreed that a waiver of any condition precedent set forth in
Section 6.2 or of any Default or Event of Default or mandatory reduction in the
Commitments shall not constitute a change in the terms of any Commitment of any
Lender);
                    (B) postpone any date fixed by this Agreement or any other
Credit Document for any payment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Credit Document
(other than optional prepayments) or extend the Revolver Termination Date;
                    (C) reduce or forgive the principal of, or the rate of
interest specified herein on, any Loan, or any fees or other amounts payable
hereunder or under any other Credit Document; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrowers to pay interest or to
pay the fees set forth in clause (a) of Section 3.2.3 at the Default Rate; or
                    (D) impose any greater restriction on the ability of any
Lender to assign any of its rights or obligations hereunder;
          (ii) no such amendment, waiver or consent shall, without the written
consent of all Lenders:
                    (A) alter Section 5.6, Section 2 of the Security Agreement
(except to add Collateral or to release Collateral described therein to the
extent the release thereof is permitted by the terms of this Agreement) or this
Section 14.1.1;
                    (B) amend the definitions of Pro Rata, Required Lenders or
Supermajority Lenders or any other provision of this Agreement specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder;
                    (C) increase the total Commitments (other than any increase
resulting from an Incremental Revolving Facility incurred pursuant to
Section 2.2);
                    (D) release all or substantially all of the Collateral,
except as contemplated by the Credit Documents; or
                    (E) release any Obligor from liability for any Obligations,
if such Obligor is Solvent at the time of the release, except in connection with
the permitted sale, liquidation or dissolution of such Obligor;
AMENDED AND RESTATED CREDIT AGREEMENT — Page 112

 



--------------------------------------------------------------------------------



 



               (iii) no such amendment, waiver or consent shall, without the
consent of the Supermajority Lenders:
                    (A) increase any advance rate (provided, that Agent may
increase any advance rate which it had previously reduced back to the advance
rate in effect on the Closing Date or to an intermediate value);
                    (B) amend the definition of Borrowing Base or the defined
terms used in such definition in a manner such that Availability would be higher
after giving effect to such amendment; or
                    (C) subordinate (other than release) any of the Obligations
or any Liens securing any of the Obligations;
               (iv) no amendment, waiver or consent shall, unless in writing and
signed by Issuing Bank in addition to the Lenders required by the applicable
provisions of clause (i), (ii) or (iii) above, affect the LC Obligations, the
rights or duties of Issuing Bank under this Agreement, including Section 2.3, or
any LC Document;
               (v) no amendment, waiver or consent shall, unless in writing and
signed by Agent in addition to the Lenders required by the applicable provisions
of clause (i), (ii) or (iii) above, affect the rights or duties of Agent under
this Agreement or any other Credit Document; and
               (vi) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
          (b) [Intentionally Omitted].
     14.1.2 Limitations. The agreement of Borrowers shall not be necessary to
the effectiveness of any modification of a Credit Document that deals solely
with the rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves. Only the consent of the parties to any agreement relating to a Bank
Product shall be required for any modification of such agreement, and no
Affiliate of a Lender that is party to a Bank Product agreement shall have any
other right to consent to or participate in any manner in modification of any
other Credit Document. The making of any Loans during the existence of a Default
or Event of Default shall not be deemed to constitute a waiver of such Default
or Event of Default, nor to establish a course of dealing. Any waiver or consent
granted by Lenders hereunder shall be effective only if in writing, and then
only in the specific instance and for the specific purpose for which it is
given.
     14.1.3 Payment for Consents. No Borrower will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with respect to any modification of
any Credit Documents, unless such remuneration or value is concurrently paid, on
the same terms, on a Pro Rata basis to all Lenders providing their consent.
     14.2 General Indemnity. Borrowers shall indemnify each Indemnitee (and any
sub agent of Agent) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of one outside counsel for Agent (plus one local
counsel for Agent in each jurisdiction of formation or organization of any
Obligor), and
AMENDED AND RESTATED CREDIT AGREEMENT — Page 113

 



--------------------------------------------------------------------------------



 



one outside counsel retained by the Lenders or any steering committee or similar
group acting on behalf of the Lenders as a group (and such additional counsel as
the Agent, any Lender, any group of Lenders or any such steering committee
determines in good faith are necessary in light of actual or potential conflicts
of interest or the availability of different claims or defenses) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Obligor arising out of, in connection with, or as a result
of (i) the execution or delivery of this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Agent Indemnitees only, the administration of this Agreement and the other
Credit Documents, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by Issuing Bank to honor a
demand for payment under any Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of the Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Obligor, or any
Environmental Liability related in any way to any Obligor, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Obligor, and regardless
of whether any Indemnitee is a party thereto, in all cases, whether or not
caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Indemnitee; provided that such indemnity shall not, as
to any Indemnitee, (A) be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by a Borrower or any other Obligor against an Indemnitee for
material breach or breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Credit Document, if such Borrower or such Obligor
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (B) include any allocated
costs of internal counsel for any such Indemnitee. If any Taxes (other than
Excluded Taxes) shall be payable by any party due to the execution, delivery,
issuance or recording of any Credit Documents, or the creation or repayment of
any Obligations, Borrowers shall pay (and shall promptly reimburse Agent and
Lenders for their payment of) all such Taxes, including any interest and
penalties thereon, and will indemnify and hold harmless Indemnitees against all
liability in connection therewith.
     14.3 Reimbursement by Lenders. To the extent that Borrowers for any reason
fail to indefeasibly pay any amount required under Section 14.2 to be paid by
them to any Indemnitee, each Lender severally agrees to pay to such Indemnitee
such Lender’s Pro Rata portion (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Agent (or any such sub-agent) or Issuing Bank in its capacity as such,
or against any Related Party of any of the foregoing acting for Agent (or any
such sub-agent) or Issuing Bank in connection with such capacity.
     14.4 Notices and Communications.
     14.4.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 14.4.2 below), subject to Section 14.4.4, all notices,
demands and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
AMENDED AND RESTATED CREDIT AGREEMENT — Page 114

 



--------------------------------------------------------------------------------



 



          (a) if to any Borrower, Agent or Issuing Bank, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on the signature pages hereto; and
          (b) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on the
signature pages hereto or, in the case of a Person who becomes a Lender after
the Closing Date, at the address shown on its Assignment and Acceptance.
          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in Section 14.4.2 shall be effective as provided in such
Section. Notwithstanding the foregoing, no notice to Agent pursuant to
Section 2.1.4, 2.3, 3.1.2 or 4.1.1 shall be effective until actually received by
the individual to whose attention at Agent such notice is required to be sent.
Any notice received by Borrower Agent shall be deemed received by all Borrowers.
     14.4.2 Electronic Communications.
     Notices and other communications to Lenders and Issuing Bank hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Agent. Agent,
any Borrower or Borrower Agent may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless Agent otherwise prescribes, (a) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor. Notices given to Agent
by electronic mail or submitted through Agent’s website shall be deemed to have
been given in writing.
     14.4.3 The Platform.
     THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” AGENT INDEMNITEES DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE OBLIGOR MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
AMENDED AND RESTATED CREDIT AGREEMENT — Page 115

 



--------------------------------------------------------------------------------



 



PARTY IN CONNECTION WITH THE OBLIGOR MATERIALS OR THE PLATFORM. In no event
shall any Agent Indemnitee have any liability to any Borrower, any Lender,
Issuing Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrowers’ or Agent’s transmission of Obligor Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Indemnitee; provided, however, that in no event shall any Agent
Indemnitee have any liability to any Borrower, any Lender, Issuing Bank or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     14.4.4 Change of Address, Etc. Each of Borrowers, Agent and Issuing Bank
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto in accordance
with this Section 14.4. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower Agent, Agent and Issuing Bank in accordance with this Section 14.4. In
addition, each Lender agrees to notify Agent from time to time to ensure that
Agent has on record (a) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (b) accurate wire instructions for such Lender.
     14.4.5 Reliance by Agent, Issuing Bank and Lenders. Agent, Issuing Bank and
Lenders shall be entitled to rely and act upon any notices (including telephonic
Notices of Borrowing) purportedly and believed in good faith to have been given
by or on behalf of the Borrowers even if (a) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (b) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. Borrowers shall
indemnify Agent, Issuing Bank, each Lender and the Related Parties of each of
them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower; provided that such indemnity shall not, as to any such Indemnitee,
(i) be available to the extent that such losses, costs or expenses (A) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (B) result from a claim brought by a Borrower or any other
Obligor against such Indemnitee for material breach or breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Credit Document, if
such Borrower or such Obligor has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction, or
(ii) include any allocated costs of internal counsel for any such Indemnitee.
All telephonic notices to and other telephonic communications with Agent may be
recorded by Agent, and each of the parties hereto hereby consents to such
recording.
     14.4.6 Non-Conforming Communications. Agent and Lenders may rely upon any
notices (including telephonic communications) purportedly given by or on behalf
of any Borrower even if such notices were not made in a manner specified herein,
were incomplete or were not confirmed, or if the terms thereof, as understood by
the recipient, varied from a later confirmation. Each Borrower shall indemnify
and hold harmless each Indemnitee from any liabilities, losses, costs and
expenses arising from any telephonic communication purportedly given by or on
behalf of a Borrower; provided that such indemnity shall not, as to any such
Indemnitee, (a) be available to the extent that such liabilities, losses, costs
or expenses (i) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (ii) result from a
AMENDED AND RESTATED CREDIT AGREEMENT — Page 116

 



--------------------------------------------------------------------------------



 



claim brought by a Borrower or any other Obligor against such Indemnitee for
material breach or breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Credit Document, if such Borrower or such Obligor
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction, or (b) include any allocated
costs of internal counsel for any such Indemnitee.
     14.5 Performance of Borrowers’ Obligations. Agent may, in its discretion at
any time and from time to time, at Borrowers’ expense, pay any amount or do any
act required of a Borrower under any Credit Documents or otherwise lawfully
requested by Agent to (a) enforce any Credit Documents or collect any
Obligations; (b) protect, insure, maintain or realize upon any Collateral; or
(c) defend or maintain the validity or priority of Agent’s Liens in any
Collateral; including any payment of a judgment, insurance premium, warehouse
charge, finishing or processing charge, or landlord claim, or any discharge of a
Lien. All payments, costs and expenses (including Extraordinary Expenses) of
Agent under this Section shall be reimbursed to Agent by Borrowers, on demand,
with interest from the date incurred to the date of payment thereof at the
interest rate (including, if applicable, the Default Rate) applicable to Base
Rate Revolver Loans. Any payment made or action taken by Agent under this
Section shall be without prejudice to any right to assert an Event of Default or
to exercise any other rights or remedies under the Credit Documents.
     14.6 Credit Inquiries. Each Borrower hereby authorizes Agent and Lenders
(but they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary.
     14.7 Severability. If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     14.8 Cumulative Effect; Conflict of Terms. The provisions of the Credit
Documents are cumulative. The parties acknowledge that the Credit Documents may
use several different limitations, tests or measurements to regulate the same or
similar matters, and they agree that these are cumulative and that each must be
performed as provided. Except as otherwise specifically provided in another
Credit Document (by specific reference to the applicable provision of this
Agreement), if any provision contained herein is in direct conflict with any
provision in another Credit Document, the provision herein shall govern and
control.
     14.9 Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 6.1, this
Agreement shall become effective when it shall have been executed by Agent and
when Agent shall have received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto.
     Any Credit Document may be executed in counterparts (and by different
parties thereto in different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute one instrument.
Executed counterparts of a signature page to this Agreement or any of the other
Credit Documents may be delivered by facsimile or electronic messaging system,
and if so delivered shall have the same force and effect as manually signed
originals for all purposes. Agent may
AMENDED AND RESTATED CREDIT AGREEMENT — Page 117

 



--------------------------------------------------------------------------------



 



require confirmation by a manually-signed original, but failure to request or
deliver same shall not limit the effectiveness of any facsimile signature.
     14.10 Time of the Essence. Time is of the essence of the Credit Documents.
     14.11 Obligations of Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitment of
any other Lender. Amounts payable hereunder to each Lender shall be a separate
and independent debt, and each Lender shall be entitled, to the extent not
otherwise restricted hereunder, to protect and enforce its rights arising out of
the Credit Documents. It shall not be necessary for Agent or any other Lender to
be joined as an additional party in any proceeding for such purposes. Nothing in
this Agreement and no action of Agent or Lenders pursuant to the Credit
Documents shall be deemed to constitute Agent and Lenders to be a partnership,
association, joint venture or any other kind of entity, nor to constitute
control of any Borrower. Each Borrower acknowledges and agrees that in
connection with all aspects of any transaction contemplated by the Credit
Documents, Borrowers, Agent, Issuing Bank and Lenders have an arms-length
business relationship that creates no fiduciary duty on the part of Agent,
Issuing Bank or any Lender, and each Borrower, Agent, Issuing Bank and Lender
expressly disclaims any fiduciary relationship.
     14.12 Confidentiality. Each of Agent, the Lenders and Issuing Bank agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective provider (or its advisors) of any Bank Product
(other than such a provider of Interest Rate Swaps) relating to any Obligor and
its obligations, (g) with the consent of a Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to Agent, any Lender, Issuing Bank or any
of their respective Affiliates on a nonconfidential basis from a source other
than an Obligor.
     For purposes of this Section, “Information” means all information received
from or on behalf of any Consolidated Party relating to any Consolidated Party
or other Obligor or any of their respective securities or businesses, other than
any such information that is available to Agent, any Lender or Issuing Bank on a
nonconfidential basis prior to disclosure by such Consolidated Party, provided
that, in the case of information received from any Consolidated Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     Each of Agent, Lenders and Issuing Bank acknowledges that (A) the
Information may include material non-public information concerning the
Consolidated Parties or any other Obligor, as the case may be, (B) it has
developed compliance procedures regarding the use of material non-public
information
AMENDED AND RESTATED CREDIT AGREEMENT — Page 118

 



--------------------------------------------------------------------------------



 



and (C) it will handle such material non-public information in accordance with
Applicable Law, including Federal and state securities laws.
     14.13 [Reserved].
     14.14 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     14.15 SUBMISSION TO JURISDICTION; WAIVER OF VENUE OBJECTION; SERVICE OF
PROCESS.
     14.15.1 SUBMISSION TO JURISDICTION.
          EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT AGENT, ANY LENDER OR ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ANY OTHER OBLIGOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
     14.15.2 WAIVER OF VENUE OBJECTION.
          EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SECTION 14.15.1. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT BASED ON INCONVENIENT FORUM OR
LACK OF PERSONAL JURISDICTION.
     14.15.3 SERVICE OF PROCESS.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 119

 



--------------------------------------------------------------------------------



 



          EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 14.4. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
     14.16 Waivers by Borrowers. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH BORROWER WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND EACH
LENDER HEREBY ALSO WAIVES) IN ANY PROCEEDING, CLAIM OR COUNTERCLAIM OF ANY KIND
RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, OBLIGATIONS OR COLLATERAL;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, contract rights, documents, instruments, chattel
paper and guaranties at any time held by Agent on which a Borrower may in any
way be liable, and hereby ratifies anything Agent may do in this regard;
(c) notice prior to taking possession or control of any Collateral; (d) any bond
or security that might be required by a court prior to allowing Agent to
exercise any rights or remedies; (e) the benefit of all valuation, appraisement
and exemption laws; (f) any claim against Agent or any Lender, on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(as opposed to direct or actual damages) in any way relating to any Enforcement
Action, Obligations, Credit Documents or transactions relating thereto; and
(g) notice of acceptance hereof. Each Borrower acknowledges that the foregoing
waivers are a material inducement to Agent and Lenders entering into this
Agreement and that Agent and Lenders are relying upon the foregoing in their
dealings with Borrowers. Each party hereto has reviewed the foregoing waivers
with its legal counsel and has knowingly and voluntarily waived its jury trial
and other rights following consultation with legal counsel. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
     14.17 Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Borrowers’ management and owners,
such as legal name, address, social security number and date of birth.
     14.18 Replacement of Certain Lenders. If (a) any Lender requests
compensation under Section 3.6 or Section 3.7, (b) the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.9, (c) a Lender does not consent to
a proposed change, waiver, discharge or termination with respect to any Credit
Document that requires unanimous consent of all Lenders or Supermajority Lenders
and, in each case, that has been approved by the Required Lenders, (d) any
Lender delivers a notice pursuant to Section 3.5, or (e) any Lender is a
Defaulting Lender, then Borrowers may, at the sole expense and effort of
Borrowers, upon notice to such Lender and Agent, require such Lender to promptly
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 13.3), all of its
interests, rights and obligations under this Agreement and the related Credit
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
          (i) the Borrowers shall have paid to Agent the assignment fee
specified in Section 13.3.2;
AMENDED AND RESTATED CREDIT AGREEMENT — Page 120

 



--------------------------------------------------------------------------------



 



          (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 3.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);
          (iii) in the case of any such assignment resulting from a claim for
compensation under Section 3.6 or payments required to be made pursuant to
Section 5.9, such assignment will result in a reduction in such compensation or
payments thereafter;
          (iv) such assignment does not conflict with Applicable Laws; and
          (v) in the case of any such assignment resulting from a Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Credit Document, the applicable amendment, modification and/or
waiver of this Agreement that the Borrowers have requested shall become
effective upon giving effect to such assignment (and any related assignments
required to be effected in connection therewith in accordance with this
Section 14.18).
          A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.
     14.19 Subordination of Intercompany Indebtedness. Each Obligor agrees that
all intercompany Indebtedness among Obligors (the “Intercompany Debt”) is
subordinated in right of payment, to the prior payment in full of all
Obligations. Notwithstanding any provision of this Agreement to the contrary,
provided that no Event of Default has occurred and is continuing, the Obligors
may make and receive payments with respect to the Intercompany Debt to the
extent not otherwise prohibited by this Agreement; provided, that in the event
of and during the continuation of any Event of Default, no payment shall be made
by or on behalf of any Obligor on account of any Intercompany Debt except
pursuant to the customary operation of a consolidated cash management system. In
the event that any Obligor receives any payment of any Intercompany Debt at a
time when such payment is prohibited by this Section 14.19, such payment shall
be held by such Obligor, in trust for the benefit of, and shall be paid
forthwith over and delivered, upon written request, to, Agent.
     14.20 No Advisory or Fiduciary Relationship. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a)(i) the arranging and other services regarding this
Agreement provided by the Agent and the Arrangers, are arm’s-length commercial
transactions between such Borrower and its Affiliates, on the one hand, and the
Agent and the Arrangers, on the other hand, (ii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Credit Documents; (b)(i) the Agent and the Arrangers are
and have been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, have not been, are not and will not be acting
as an advisor, agent or fiduciary, for the Borrowers or any of their respective
Affiliates or any other Person and (ii) neither the Agent has nor the Arrangers
have any obligation to the Borrowers or any of their Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Credit Documents; and (c) the Agent and the
Arrangers and their respective Affiliates may be engaged in
AMENDED AND RESTATED CREDIT AGREEMENT — Page 121

 



--------------------------------------------------------------------------------



 



a broad range of transactions that involve interests that differ from those of
the Borrowers and their Affiliates, and neither the Agent nor the Arranger has
any obligation to disclose any of such interests to the Borrowers or their
Affiliates. To the fullest extent permitted by Applicable Law, each of Borrowers
hereby waives and releases any claims that it may have against Agent or
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
     14.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE ENTIRE FINAL AGREEMENT AMONG THE PARTIES AND SUPERSEDE AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
     14.22 Amendment and Restatement. Upon the effectiveness of this Agreement
and effective as of the Closing Date, this Agreement shall constitute an
amendment and restatement of, but not an extinguishment of any of the “Loans”
(as defined in the Original Credit Agreement), “Obligations” (as defined in the
Original Credit Agreement) or other indebtedness, liabilities and/or obligations
of any one or more of Obligors under, the Original Credit Agreement.
     14.23 Ratification of Existing Liens and IP License. Each of Obligors
hereby (a) ratifies, confirms and reaffirms any and all Liens that it previously
granted to Agent pursuant to the “Credit Documents” (as defined in the Original
Credit Agreement) to the extent that (i) such Obligor continues to have an
interest in the property or assets in which any such Lien was granted and
(ii) such Lien is required hereunder or under a Collateral Document to be
granted to Agent, (b) acknowledges an agrees that none of such Liens has expired
or has been terminated or released, except if and to the extent, if any,
expressly provided in such “Credit Documents” or as may have been previously and
expressly terminated or released by Agent, and (c) acknowledges and agrees that
each of such Liens is valid and enforceable in accordance with its terms and
continues in full force and effect to secure the payment and performance of the
Obligations. Each of the Obligors hereby (i) ratifies, confirms and reaffirms
all of its obligations under the IP License, (ii) acknowledges and agrees that
(A) none of such obligations has expired or has been terminated or released,
(B) the term “Credit Agreement” as used therein includes this Agreement, and
(C) the term “Liens” referred to therein includes each Lien and all Liens
created or granted pursuant to the Collateral Documents, and (iii) acknowledges
and agrees that each of such obligations is valid and enforceable in accordance
with its terms and continues in full force and effect in favor of Agent and
Lenders.
[Remainder of page intentionally left blank; signatures begin on following page]
AMENDED AND RESTATED CREDIT AGREEMENT — Page 122

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered as of
the date set forth above.

          BORROWERS:  CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.
      By:   Calumet GP, LLC, its general partner    

        By:   /S/ R. Patrick Murray, II         Name:   R. Patrick Murray, II   
    Title:   Vice President and Chief Financial Officer     

            Address:
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
                 Vice President and Chief Financial Officer
Telecopy: 317-328-5676
   

            CALUMET LP GP, LLC
      By:   Calumet Operating, LLC, its sole member    

        By:   Calumet Specialty Products Partners, L.P.,
its sole member    

        By:   Calumet GP, LLC, its general partner    

        By:   /S/ R. Patrick Murray, II         Name:   R. Patrick Murray, II   
    Title:   Vice President and Chief Financial Officer     

            Address:
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
                 Vice President and Chief Financial Officer
Telecopy: 317-328-5676
         

AMENDED AND RESTATED CREDIT AGREEMENT — Page 123

 



--------------------------------------------------------------------------------



 



            CALUMET OPERATING, LLC
      By:   Calumet Specialty Products Partners, L.P.,
its sole member    

        By:   Calumet GP, LLC, its general partner    

        By:   /S/ R. Patrick Murray, II         Name:   R. Patrick Murray, II   
    Title:   Vice President and Chief Financial Officer     

            Address:
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
                 Vice President and Chief Financial Officer
Telecopy: 317-328-5676
   

            CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP    

            By:   Calumet LP GP, LLC, its general partner    

        By:   Calumet Operating, LLC, its sole member    

        By:   Calumet Specialty Products Partners, L.P., its sole member    

        By:   Calumet GP, LLC, its general partner    

        By:   /S/ R. Patrick Murray, II         Name:   R. Patrick Murray, II   
    Title:   Vice President and Chief Financial Officer     

            Address:
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
                 Vice President and Chief Financial Officer
Telecopy: 317-328-5676
   

AMENDED AND RESTATED CREDIT AGREEMENT — Page 124

 



--------------------------------------------------------------------------------



 



            CALUMET SHREVEPORT, LLC
      By:   Calumet Lubricants Co., Limited Partnership,
its sole member    

        By:   Calumet LP GP, LLC, its general partner    

        By:   Calumet Operating, LLC, its sole member    

        By:   Calumet Specialty Products Partners, L.P.,
its sole member    

        By:   Calumet GP, LLC,
its general partner    

        By:   /S/ R. Patrick Murray, II         Name:   R. Patrick Murray, II   
    Title:   Vice President and Chief Financial Officer     

            Address:
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
                 Vice President and Chief Financial Officer
Telecopy: 317-328-5676
   

            CALUMET SHREVEPORT LUBRICANTS & WAXES, LLC
      By:   Calumet Shreveport, LLC, its sole member    

        By:   Calumet Lubricants Co., Limited Partnership, its sole member    

        By:   Calumet LP GP, LLC, its general partner    

        By:   Calumet Operating, LLC, its sole member    

        By:   Calumet Specialty Products Partners, L.P.,
its sole member    

        By:   Calumet GP, LLC, its general partner    

        By:   /S/ R. Patrick Murray, II         Name:   R. Patrick Murray, II   
    Title:   Vice President and Chief Financial Officer     

            Address:
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
                 Vice President and Chief Financial Officer
Telecopy: 317-328-5676
   

AMENDED AND RESTATED CREDIT AGREEMENT — Page 125

 



--------------------------------------------------------------------------------



 



            CALUMET SHREVEPORT FUELS, LLC
      By:   Calumet Shreveport, LLC, its sole member    

        By:   Calumet Lubricants Co., Limited Partnership, its sole member    

        By:   Calumet LP GP, LLC, its general partner    

        By:   Calumet Operating, LLC, its sole member    

        By:   Calumet Specialty Products Partners, L.P., its sole member    

        By:   Calumet GP, LLC, its general partner    

        By:   /S/ R. Patrick Murray, II         Name:   R. Patrick Murray, II   
    Title:   Vice President and Chief Financial Officer     

            Address:
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
                 Vice President and Chief Financial Officer
Telecopy: 317-328-5676
   

            CALUMET SALES COMPANY INCORPORATED
      By:   /S/ R. Patrick Murray, II         Name:   R. Patrick Murray, II     
  Title:   Vice President and Chief Financial Officer     

            Address:
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
                 Vice President and Chief Financial Officer
Telecopy: 317-328-5676
   

AMENDED AND RESTATED CREDIT AGREEMENT — Page 126

 



--------------------------------------------------------------------------------



 



            CALUMET PENRECO, LLC
      By:   Calumet Lubricants Co., Limited Partnership, its sole member    

            By:   Calumet LP GP, LLC, its general partner    

        By:   Calumet Operating, LLC, its sole member    

        By:   Calumet Specialty Products Partners, L.P., its sole member    

        By:   Calumet GP, LLC, its general partner    

        By:   /S/ R. Patrick Murray, II         Name:   R. Patrick Murray, II   
    Title:   Vice President and Chief Financial Officer     

            Address:
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
                 Vice President and Chief Financial Officer
Telecopy: 317-328-5676
   

            CALUMET FINANCE CORP.
      By:   /S/ R. Patrick Murray, II         Name:   R. Patrick Murray, II     
  Title:   Vice President and Chief Financial Officer     

            Address:
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
                 Vice President and Chief Financial Officer
Telecopy: 317-328-5676
   

AMENDED AND RESTATED CREDIT AGREEMENT — Page 127

 



--------------------------------------------------------------------------------



 



          AGENT AND LENDERS:  BANK OF AMERICA, N.A.,
as Agent and a Lender
      By:   /S/ Hance VanBeber         Name:   Hance VanBeber        Title:  
Senior Vice President        Address:
Bank of America, N.A.
901 Main Street, 11th Floor
Dallas, Texas 75202
Mail Code: TX1-492-11-23
Attention: Hance VanBeber
Telecopy: 214-209-4766
   

AMENDED AND RESTATED CREDIT AGREEMENT — Page 128

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agent and a Lender
      By:   /S/ Christy West         Name:   Christy West        Title:   Vice
President        Address:
JPMorgan Chase Bank, N.A.
2200 Ross Ave., 9th Floor
TX1-2921
Dallas, TX 75201
Attention: Christy West
Telecopy: 214-965-2594
   

AMENDED AND RESTATED CREDIT AGREEMENT — Page 129

 



--------------------------------------------------------------------------------



 



           



WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as a Lender
      By:   /S/ Brant Murdock         Name:   Brant Murdock        Title:   Vice
President        Address:
Wells Fargo Capital Finance, LLC
301 S. College Street
Charlotte, NC 28202
Attention: Brant Murdock
Telecopy: 704-374-2703
   

AMENDED AND RESTATED CREDIT AGREEMENT — Page 130

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent and a Lender
      By:   /S/ W. Reed Paden         Name:   W. Reed Paden        Title:   Vice
President        Address:
PNC Bank, National Association
4720 Piedmont Row
Suite 300
Charlotte, NC 28210
Attention: W. Reed Paden
Telecopy: 704-643-7918
   

AMENDED AND RESTATED CREDIT AGREEMENT — Page 131

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as Co-Documentation
Agent and a Lender
      By:   /S/ Jamie Hurley         Name:   James Hurley        Title:  
Director        Address:
SunTrust Bank
303 Peachtree St., NE, 23rd Floor
Atlanta, GA 30308
Attention: Steve Metts
Telecopy: 404-813-6453
   

AMENDED AND RESTATED CREDIT AGREEMENT — Page 132

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
      By:   /S/ Michael Getz         Name:   Michael Getz        Title:   Vice
Presiedent              By:   /S/ Evelyn Thierry         Name:   Evelyn Thierry 
      Title:   Director        Address:
Deutsche Bank Trust Company Americas
5022 Gate Parkway, Suite 200
Jacksonville, FL 32256
Attention: Shoba Kenchappa
Telecopy: 866-240-3622
   

AMENDED AND RESTATED CREDIT AGREEMENT — Page 133

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /S/ Christopher Fudge         Name:   Christopher Fudge       
Title:   Vice President        Address:
425 Walnut Street
Cincinnati, OH 45202
Attention: Christopher Fudge
Telecopy: 513-632-2040
   

AMENDED AND RESTATED CREDIT AGREEMENT — Page 134

 



--------------------------------------------------------------------------------



 



            REGIONS BANK, as a Lender
      By:   /S/ Jon Eckhouse         Name:   Jon Eckhouse        Title:   Vice
President        Address:
Regions Bank
201 Milan Pkwy
ALBH70109A
Birmingham, AL 35211
Attention: Valencia M. Jackson
Telecopy: 205-261-7069
   

AMENDED AND RESTATED CREDIT AGREEMENT — Page 135

 



--------------------------------------------------------------------------------



 



            NATIXIS, as a Lender
      By:   /S/ Louis P. Laville, III         Name:   Louis P. Laville, III     
  Title:   Managing Director              By:   /S/ Daniel Payer         Name:  
Daniel Payer        Title:   Managing Director        Address:
1251 Avenue of the Americas, 34thFloor
New York, New York 10020
Attention: Paula Bongiovanni
Telecopy: 347-402-3021
   

AMENDED AND RESTATED CREDIT AGREEMENT — Page 136

 



--------------------------------------------------------------------------------



 



            COMPASS BANK, as a Lender
      By:   /S/ Michael Sheff         Name:   Michael Sheff        Title:  
Senior Vice President        Address:
8080 North Central Expressway
Suite 400
Dallas, Texas 75206
Attention: Michael Sheff
Telecopy: 214-706-8059
   

AMENDED AND RESTATED CREDIT AGREEMENT — Page 137

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE LEVERAGE FINANCE CORP.,
as a Lender
      By:   /S/ Todd Kemme         Name:   Todd Kemme        Title:   Vice
President        Address:
Capital One Leverage Finance Corp.
5420 LBJ Freeway, #630
Dallas, TX 75240
Attention: Shanna Culver
Telecopy: 972-770-2671
   

AMENDED AND RESTATED CREDIT AGREEMENT — Page 138

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF REVOLVER NOTE

$___________   June 24, 2011

     FOR VALUE RECEIVED, the undersigned Borrowers (as hereinafter defined)
hereby promise, jointly and severally, to pay to ___or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Revolver Loan from time to time made by
the Lender to (or otherwise owed to the Lender by) the Borrowers under that
certain Amended and Restated Credit Agreement dated as of June 24, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing at
any time and from time to time, the “Agreement”) among Calumet Specialty
Products Partners, L.P., a Delaware limited partnership (“CSPP”), Calumet LP GP,
LLC, a Delaware limited liability company (“CLP”), Calumet Operating, LLC, a
Delaware limited liability company (“Operating”), Calumet Lubricants Co.,
Limited Partnership, an Indiana limited partnership (the “Calumet Lubricants”),
Calumet Shreveport, LLC, an Indiana limited liability company (“Calumet
Shreveport”), Calumet Shreveport Lubricants & Waxes, LLC, an Indiana limited
liability company (“CSLW”), Calumet Shreveport Fuels, LLC, an Indiana limited
liability company (“CSF”), Calumet Sales Company Incorporated, a Delaware
corporation (“Calumet Sales”), Calumet Penreco, LLC, a Delaware limited
liability company (“Calumet Penreco”), and Calumet Finance Corp., a Delaware
corporation (“Calumet Finance” and together with CSPP, CLP, Operating, Calumet
Lubricants, Calumet Shreveport, CSLW, CSF, Calumet Sales and Calumet Penreco,
the “Borrowers”) the financial institutions from time to time party thereto (the
“Lenders”) and Bank of America, N.A., as Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Agreement.
     The Borrowers promise, jointly and severally, to pay interest on the unpaid
principal amount of each Revolver Loan from the date of such Revolver Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. All payments of principal and interest shall be
made to the Agent for the account of the Lender in Dollars in immediately
available funds at the Agent’s office designated by the Agent from time to time.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.
     This Revolver Note is one of the Revolver Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Revolver Note shall become,
or may be declared to be, immediately due and payable, all as provided in the
Agreement. Revolver Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Revolver Note and endorse
thereon the date, amount and maturity of its Revolver Loans and payments with
respect thereto.
     Each Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Revolver Note.
[Intentionally left blank — Signatures appear on following page]
EXHIBIT A — REVOLVER NOTE — Page 1





--------------------------------------------------------------------------------



 



     THIS REVOLVER NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

            CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.
      By:   Calumet GP, LLC, its general partner    

            By:           Name:   R. Patrick Murray, II        Title:   Vice
President and Chief Financial Officer     

Address:
2780 Waterfront Parkway East Drive
Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
Vice President and Chief Financial Officer
Telecopy: (317) 328-5676

            CALUMET LP GP, LLC
      By:   Calumet Operating, LLC, its sole member    

            By:   Calumet Specialty Products Partners, L.P.,
its sole member    

            By:   Calumet GP, LLC, its general partner    

            By:           Name:   R. Patrick Murray, II        Title:   Vice
President and Chief Financial Officer     

Address:
2780 Waterfront Parkway East Drive
Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
                 Vice President and Chief Financial Officer
Telecopy: (317) 328-5676
REVOLVER NOTE — Page 2





--------------------------------------------------------------------------------



 



            CALUMET OPERATING, LLC
      By:   Calumet Specialty Products Partners, L.P.,
its sole member    

            By:   Calumet GP, LLC, its general partner    

            By:           Name:   R. Patrick Murray, II        Title:   Vice
President and Chief Financial Officer   

Address:
2780 Waterfront Parkway East Drive
Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
Vice President and Chief Financial Officer
Telecopy: (317) 328-5676

            CALUMET LUBRICANTS CO., LIMITED
PARTNERSHIP
      By:   Calumet LP GP, LLC, its general partner    

            By:   Calumet Operating, LLC, its sole member    

            By:   Calumet Specialty Products Partners, L.P., its sole member    

            By:   Calumet GP, LLC, its general partner    

            By:           Name:   R. Patrick Murray, II        Title:   Vice
President and Chief Financial Officer   

Address:
2780 Waterfront Parkway East Drive
Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
Vice President and Chief Financial Officer
Telecopy: (317) 328-5676
REVOLVER NOTE — Page 3





--------------------------------------------------------------------------------



 



            CALUMET SHREVEPORT, LLC
      By:           Name:   R. Patrick Murray, II        Title:   Vice President
and Chief Financial Officer     

Address:
2780 Waterfront Parkway East Drive
Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
Vice President and Chief Financial Officer
Telecopy: (317) 328-5676

            CALUMET SHREVEPORT LUBRICANTS &
WAXES, LLC
      By:           Name:   R. Patrick Murray, II        Title:   Vice President
and Chief Financial Officer     

Address:
2780 Waterfront Parkway East Drive
Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
Vice President and Chief Financial Officer
Telecopy: (317) 328-5676

            CALUMET SHREVEPORT FUELS, LLC
      By:           Name:   R. Patrick Murray, II        Title:   Vice President
and Chief Financial Officer     

Address:
2780 Waterfront Parkway East Drive
Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
Vice President and Chief Financial Officer
Telecopy: (317) 328-5676
REVOLVER NOTE — Page 4





--------------------------------------------------------------------------------



 



            CALUMET SALES COMPANY INCORPORATED
      By:           Name:   R. Patrick Murray, II        Title:   Vice President
and Chief Financial Officer     

Address:
2780 Waterfront Parkway East Drive
Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
Vice President and Chief Financial Officer
Telecopy: (317) 328-5676

            CALUMET PENRECO, LLC
      By:   Calumet Lubricants Co., Limited Partnership, its sole member    

            By:   Calumet LP GP, LLC, its general partner    

            By:   Calumet Operating, LLC, its sole member    

            By:   Calumet Specialty Products Partners, L.P., its sole member    

            By:   Calumet GP, LLC, its general partner    

            By:           Name: R. Patrick Murray, II       Title: Vice
President and Chief Financial Officer   

Address:
2780 Waterfront Parkway East Drive
Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
Vice President and Chief Financial Officer
Telecopy: (317) 328-5676
REVOLVER NOTE — Page 5





--------------------------------------------------------------------------------



 



            CALUMET FINANCE CORP.
      By:           Name:   R. Patrick Murray, II        Title:   Vice President
and Chief Financial Officer     

Address:
2780 Waterfront Parkway East Drive
Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
Vice President and Chief Financial Officer
Telecopy: (317) 328-5676
REVOLVER NOTE — Page 6





--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
_________, 20___
Financial Statement Date: ________________
To: Bank of America, N.A., as Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of June 24, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing at any time and from time to time, the
“Agreement”) among Calumet Specialty Products Partners, L.P., a Delaware limited
partnership (“CSPP” or the “Company”), Calumet LP GP, LLC, a Delaware limited
liability company (“CLP”), Calumet Operating, LLC, a Delaware limited liability
company (“Operating”), Calumet Lubricants Co., Limited Partnership, an Indiana
limited partnership (the “Calumet Lubricants”), Calumet Shreveport, LLC, an
Indiana limited liability company (“Calumet Shreveport”), Calumet Shreveport
Lubricants & Waxes, LLC, an Indiana limited liability company (“CSLW”), Calumet
Shreveport Fuels, LLC, an Indiana limited liability company (“CSF”), Calumet
Sales Company Incorporated, a Delaware corporation (“Calumet Sales”), Calumet
Penreco, LLC, a Delaware limited liability company (“Calumet Penreco”), and
Calumet Finance Corp., a Delaware corporation (“Calumet Finance” and together
with CSPP, CLP, Operating, Calumet Lubricants, Calumet Shreveport, CSLW, CSF,
Calumet Sales and Calumet Penreco, the “Borrowers”), the financial institutions
from time to time party thereto and Bank of America, N.A., as Agent. Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Agreement.
     The undersigned Senior Officer of [Calumet GP, LLC, a Delaware limited
liability company and the general partner of CSPP (the “MLP General Partner”)]
[CSPP], on behalf of the Consolidated Parties, hereby certifies as of the date
hereof that he/she is the ____________________ of [the MLP General Partner]
[CSPP], and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate on behalf of [the MLP General Partner] [CSPP] to the
Agent, and that:
     [Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 10.1.1(a) of the Agreement for the Fiscal Year of
the Consolidated Parties ended as of the above financial statement date,
together with the report and opinion of a Registered Public Accounting Firm
required by such section.
     [Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 10.1.1(b) of the Agreement for the Fiscal Quarter of the
Consolidated Parties and portion of the Fiscal Year ended as of the above
financial statement date. Such financial statements fairly present the financial
condition, results of operations, partners’ capital and cash flows of the
Consolidated Parties for such Fiscal Quarter and portion of such Fiscal Year in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
EXHIBIT B — COMPLIANCE CERTIFICATE — Page 1

 



--------------------------------------------------------------------------------



 



     [Use following paragraph 1 for month-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 10.1.1(c) of the Agreement for the month of ___________ of
the Consolidated Parties and for the portion of the Fiscal Year ended as of the
above financial statement date. Such financial statements fairly present the
financial condition, results of operations, partners’ capital and cash flows of
the Consolidated Parties for such month and portion of such Fiscal Year in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Consolidated Parties during the accounting period covered by the attached
financial statements.
     3. A review of the activities of the Consolidated Parties during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Consolidated Parties
performed and observed all of their Obligations under the Credit Documents, and
[select one:]
     [4. To the best knowledge of the undersigned during such fiscal period, no
Default has occurred and is continuing.]
-or-
     [4. Defaults have occurred and are continuing and Annex A contains a list
of each Default and a description of its nature and status.]
     5. Attached hereto as Schedule 2 are calculations demonstrating compliance
with the financial covenant(s) set forth in Section 10.3 of the Agreement as of
the last day of such fiscal period.
[Signature Page Follows]
EXHIBIT B — COMPLIANCE CERTIFICATE — Page 2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Compliance
Certificate as of the date first written above.

            [CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.
      By:   Calumet GP, LLC, its general partner]      
[CALUMET GP, LLC]    

            By:           Name:           Title:        

EXHIBIT B — COMPLIANCE CERTIFICATE — Page 3

 



--------------------------------------------------------------------------------



 



Schedule 1
to Compliance Certificate
SCHEDULE 1 TO COMPLIANCE CERTIFICATE — Cover Page

 



--------------------------------------------------------------------------------



 



Annex A
to Compliance Certificate
ANNEX A TO COMPLIANCE CERTIFICATE — Cover Page

 



--------------------------------------------------------------------------------



 



Schedule 2
to Compliance Certificate
SCHEDULE 2 TO COMPLIANCE CERTIFICATE — Cover Page

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ASSIGNMENT AND ACCEPTANCE
     This Assignment and Acceptance (the “Assignment and Acceptance”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Agreement identified below (the “Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Agreement, as of the Effective Date inserted by the Agent
as contemplated below (i) all of the Assignor’s rights and obligations as a
Lender under the Agreement and any other documents or instruments delivered
pursuant thereto, including, without limitation, the Credit Documents, to the
extent related to the amount and percentage interest identified below of all of
such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, Letters of Credit
and Swingline Loans included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Agreement, any other documents or instruments delivered pursuant thereto,
including, without limitation, the Credit Documents, or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor. From and after the Effective Date, the Assignee shall be a party to
and be bound by the provisions of the Agreement.

         
1.
  Legal Name of Assignor:   ____________________________
 
       
2.
  Legal Name of Assignee:   ____________________________
 
      [and is an Affiliate/Approved Fund of [identify Lender]]
 
       
3.
  Address of Assignee for Notice:                                 
                                                     
 
                                                                        
                 
 
                                                                         
                
 
      Attn:                                                      
                     
 
      Telecopy:                                                   
                
 
       
4.
  Borrowers:   Calumet Specialty Products Partners, L.P., a Delaware limited
partnership (“CSPP”), Calumet LP GP, LLC, a Delaware limited liability company
(“CLP”), Calumet Operating, LLC, a Delaware limited liability company
(“Operating”), Calumet Lubricants Co., Limited Partnership, an Indiana limited
partnership (“Calumet Lubricants”), Calumet Shreveport, LLC, an Indiana limited
liability

EXHIBIT C — ASSIGNMENT AND ACCEPTANCE — Page 1  



--------------------------------------------------------------------------------



 



         
 
      company (“Calumet Shreveport”), Calumet Shreveport Lubricants & Waxes,
LLC, an Indiana limited liability company (“CSLW”), Calumet Shreveport Fuels,
LLC, an Indiana limited liability company (“CSF”), Calumet Sales Company
Incorporated, a Delaware corporation (“Calumet Sales”), Calumet Penreco, LLC, a
Delaware limited liability company (“Calumet Penreco”), and Calumet Finance
Corp., a Delaware corporation (“Calumet Finance” and together with CSPP, CLP,
Operating, Calumet Lubricants, Calumet Shreveport, CSLW, CSF, Calumet Sales and
Calumet Penreco, the “Borrowers”).
 
       
5.
  Agent:   Bank of America, N.A., as the Agent under the Agreement.
 
       
6.
  Agreement:   Amended and Restated Credit Agreement dated as of June 24, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
at any time and from time to time, the “Agreement”), by and among the Borrowers,
the financial institutions from time to time party thereto (the “Lenders”), and
Bank of America, N.A., as Agent.
 
       
7.
  Assigned Interest:    

                          Aggregate           Percentage         Amount of  
Amount of   Amount of LC   Assigned of         Commitment/Loans  
Commitment/Loans   Obligations   Commitment/Loans and LC     Facility Assigned  
for all Lenders   Assigned   Assigned   Obligations   CUSIP Number
Revolver Loans
  $_______________   $_______________   $___________   _____________%*   N/A

[8. Trade Date: ______________]
9. Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
[Signature Page Follows]
 

*   Complete to five decimal places.

EXHIBIT C — ASSIGNMENT AND ACCEPTANCE — Page 2

 



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Acceptance are hereby agreed to
effective for all purposes as of the Effective Date:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Name:           Title:        

[Consented to and] Accepted:

            BANK OF AMERICA, N.A.,
as Agent
      By:           Name:           Title:           BANK OF AMERICA, N.A,
as Issuing Bank
      By:           Name:           Title:        

CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.,
as Borrower Agent
By: Calumet GP, LLC, its general partner

                  By:           Name:   R. Patrick Murray, II        Title:  
Vice President and Chief Financial Officer     

EXHIBIT C — ASSIGNMENT AND ACCEPTANCE — Page 3

 



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
          1. Representations and Warranties.
          1.1. Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Agreement, (ii) it meets
all requirements of an Eligible Assignee under the Agreement (subject to receipt
of such consents as may be required under the Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 10.1.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Agent or any other
Lender, and (v) attached to the Assignment and Acceptance is any documentation
required to be delivered by it pursuant to the terms of the Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and permitted assigns. This Assignment and Acceptance may be executed
in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Acceptance by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.
ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE — Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT NOTICE
Date: ___________, 20___
To: ______________, as Assignor and ______________, as Assignee:
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of June 24, 2011 (as amended, restated, extended, supplemented or
otherwise modified at any time and from time to time, the “Agreement”) among
Calumet Specialty Products Partners, L.P., a Delaware limited partnership
(“CSPP”), Calumet LP GP, LLC, a Delaware limited liability company (“CLP”),
Calumet Operating, LLC, a Delaware limited liability company (“Operating”),
Calumet Lubricants Co., Limited Partnership, an Indiana limited partnership (the
“Calumet Lubricants”), Calumet Shreveport, LLC, an Indiana limited liability
company (“Calumet Shreveport”), Calumet Shreveport Lubricants & Waxes, LLC, an
Indiana limited liability company (“CSLW”), Calumet Shreveport Fuels, LLC, an
Indiana limited liability company (“CSF”), Calumet Sales Company Incorporated, a
Delaware corporation (“Calumet Sales”), Calumet Penreco, LLC, a Delaware limited
liability company (“Calumet Penreco”), and Calumet Finance Corp., a Delaware
corporation (“Calumet Finance” and together with CSPP, CLP, Operating, Calumet
Lubricants, Calumet Shreveport, CSLW, CSF, Calumet Sales and Calumet Penreco,
the “Borrowers”), the financial institutions from time to time party thereto and
Bank of America, N.A., as Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Agreement.
     The undersigned, as Agent under the Agreement, acknowledges receipt of one
or more (as Agent may request) executed counterparts of a completed Assignment
and Acceptance in the form of Exhibit C to the Agreement. Terms defined in such
Assignment and Acceptance are used as therein defined.
     Pursuant to such Assignment and Acceptance, you are advised that the
Effective Date will be ____________, ___.

            BANK OF AMERICA, N.A.,
as Agent
      By:           Name:           Title:        

ACCEPTED FOR RECORDATION
IN REGISTER:
[Copy to Borrower Agent]
EXHIBIT D — ASSIGNMENT NOTICE — Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF NOTICE OF BORROWING/CONVERSION/CONTINUATION
Date: ___________, 20___
To: Bank of America, N.A., as Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of June 24, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing at any time and from time to time, the
“Agreement”) among Calumet Specialty Products Partners, L.P., a Delaware limited
partnership (“CSPP” or the “Company”), Calumet LP GP, LLC, a Delaware limited
liability company (“CLP”), Calumet Operating, LLC, a Delaware limited liability
company (“Operating”), Calumet Lubricants Co., Limited Partnership, an Indiana
limited partnership (the “Calumet Lubricants”), Calumet Shreveport, LLC, an
Indiana limited liability company (“Calumet Shreveport”), Calumet Shreveport
Lubricants & Waxes, LLC, an Indiana limited liability company (“CSLW”), Calumet
Shreveport Fuels, LLC, an Indiana limited liability company (“CSF”), Calumet
Sales Company Incorporated, a Delaware corporation (“Calumet Sales”), Calumet
Penreco, LLC, a Delaware limited liability company (“Calumet Penreco”), and
Calumet Finance Corp., a Delaware corporation (“Calumet Finance” and together
with CSPP, CLP, Operating, Calumet Lubricants, Calumet Shreveport, CSLW, CSF,
Calumet Sales and Calumet Penreco, the “Borrowers”), the Lenders from time to
time party thereto and Bank of America, N.A., as Agent. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to such terms
in the Agreement.
     The undersigned hereby requests (select one):

  o   A Borrowing of [General][Distribution] Revolver Loans     o   A conversion
or continuation of [General][Distribution] Revolver Loans

  1.   On ___________ (a Business Day).     2.   In the amount of $__________.  
  3.   Comprised of _____.
[Type of Loan requested]     4.   For LIBOR Loans: with an Interest Period of
months.

     The Borrowing requested herein complies with Section 4.1.1(a) of the
Agreement.

            CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.

By: Calumet GP, LLC, its general partner
    By:           Name:           Title:        

EXHIBIT E — FORM OF NOTICE OF BORROWING/CONVERSION/CONTINUATION — Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF BORROWING BASE CERTIFICATE
See attached.
EXHIBIT F — BORROWING BASE CERTIFICATE — Cover Page

 



--------------------------------------------------------------------------------



 



                             
 
  BANK OF AMERICA, N.A
CONSOLIDATED CERTIFICATE #: ___  
As of      
ROA  
Prepared on:        
 
         
 
         
 
   

                                 
 
  ACCOUNTS RECEIVABLE                            
1
                               
 
                               
2
  PLUS SALES A BEGINNING B                            
 
                               
3
  LESS CREDITS AS OF                            
 
                               
4
  LESS GROSS COLLECTIONS AS OF                            
 
                               
5
  ADJUSTMENTS                            
 
                               
6
  ENDING BALANCE                            
 
                               
7
  INELIGIBLE                        
 
                               
8
  ELIGIBLE               85%          
 
                               
9
  Other AR reserve                            
 
                               
10
  TOTAL ELIGIBLE                            
 
                               
 
                               
 
  PERPETUAL INVENTORY                            
 
                               
11
  Crude                            
 
                               
12
  LESS: INELIGIBLE                            
 
                               
13
  ELIGIBLE               80%          
 
                               
 
                               
14
  Fuels                            
 
                               
 
                               
15
  LESS: INELIGIBLE                            
 
                               
16
  ELIGIBLE               80%          
 
                               
17
  Specialty                            
 
                               
18
  LESS: INELIGIBLE                            
 
                               
19
  ELIGIBLE1               70%            
 
                               
20
  INVENTORY RESERVES                        
 
                               
21
  TOTAL INV. AVAILABILITY                            
 
                               
 
                               
22
  MERCHANDISE L/C NOT TO EXCEED:                            
 
                               
23
  RESTRICTED ACCOUNT BALANCE                            
 
                               
24
  TOTAL AVAILABILITY                            
 
                               
 
  LOAN ACTIVITY                            
25
  BALANCE AS SHOWN ON LAST REPORT (LINE 32)                        
 
                               
26
  LESS: REMITTANCES                            
 
                               
27
  PLUS: ADVANCE REQUEST AS OF                            
 
                               
28
  PLUS: WIRE CHARGE                            
 
                               
29
  PLUS: FEES                            
 
                               
30
  PLUS: INTEREST                            
 
                               
31
  ADJUSTMENTS                            
 
                               
 
                               
32
  OUTSTANDING LOAN BALANCE                            
 
                               
 
                               
 
  REVOLVING LOAN AVAILABILITY                            
 
                               
 
                               
33
  CALCULATED AVAILABILITY (LINE 24)                        
 
                               
34
  LESS: OUTSTANDING LOAN BALANCE (LINE 32)                        
 
                               
35
  LESS: MERCHANDISE L/C                            
 
                               
36
  LESS: STANDBY L/C                            
 
                               
37
  LESS BANKERS ACCEPTANCES                            
 
                               
38
  NET AVAILABLE                            
 
                               

THE UNDERSIGNED REPRESENTS AND WARRANTS THAT THE INFORMATION SET FORTH ABOVE IS
TRUE AND COMPLETE AND THAT THE FOREGOING IS AN ACCURATE DETERMINATION OF THE
BORROWING BASE AS OF THE DATE SET FORTH ABOVE (SUBJECT TO ANY ADJUSTMENTS AND
AVAILABILITY RESERVES WHICH MAY BE MADE OR ESTABLISHED BY AGENT IN ACCORDANCE
WITH THE CREDIT AGREEMENT).

     
BORROWER AGENT: CALUMET SPECIALTY PRODUCTS
     PARTNERS, L.P.
  BANK OF AMERICA, N.A., AS AGENT
 
   
AUTHORIZED SIGNATURE: ________________________
  RECEIVED BY:_________________________
TITLE: _________________________________________
   

NOTE: REPRESENTATION SECTION SHOULD NOT BE MODIFIED
 

1   Line 19 to include the lesser of 70% of Specialty and 85% of the NOLV
Percentage of Specialty

BORROWING BASE CERTIFICATE — Solo Page

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1A
to
Amended and Restated Credit Agreement
COMMITMENTS OF LENDERS

              Revolver   Lender   Commitment2  
Bank of America, N.A.
  $ 100,000,000  
JPMorgan Chase Bank, N.A.
  $ 75,000,000  
Wells Fargo Bank, National Association
  $ 75,000,000  
PNC Bank, National Association
  $ 60,000,000  
SunTrust Bank
  $ 42,500,000  
Deutsche Bank Trust Company Americas
  $ 42,500,000  
U.S. Bank National Association
  $ 42,500,000  
Regions Bank
  $ 42,500,000  
NATIXIS
  $ 30,000,000  
Compass Bank
  $ 25,000,000  
Capital One Leverage Finance Corp.
  $ 15,000,000  
Total
  $ 550,000,000  

 

2   These amounts are subject to increase and/or reduction as provided in the
Agreement, including as provided in the definitions of the term “Revolver
Commitment.”

SCHEDULE 1.1A — Solo Page

 